LOAN NO. 3421260



LOAN AGREEMENT
Dated as of December 31, 2013
Between
THOSE ENTITIES LISTED ON EXHIBIT A ATTACHED HERETO,
collectively, as Borrower
and
BANK OF AMERICA, N.A.,
as Lender






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1
 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
Section 1.1.
Definitions
1
Section 1.2.
Principles of Construction
16
ARTICLE 2
 
GENERAL TERMS
 
Section 2.1.
The Loan
17
Section 2.2.
Disbursement to Borrower
17
Section 2.3.
The Note, Mortgage and Loan Documents
17
Section 2.4.
Loan Payments
17
Section 2.5.
Loan Prepayments
17
ARTICLE 3
 
CONDITIONS PRECEDENT
 
Section 3.1.
Conditions Precedent
17
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1.
Organization
17
Section 4.2.
Status of Borrower
18
Section 4.3.
Validity of Documents
18
Section 4.4.
No Conflicts
18
Section 4.5.
Litigation
19
Section 4.6.
Agreements
19
Section 4.7.
Solvency
19
Section 4.8.
Full and Accurate Disclosure
20
Section 4.9.
No Plan Assets
20
Section 4.10.
Not a Foreign Person
20
Section 4.11.
Enforceability
20
Section 4.12.
Business Purposes
21
Section 4.13.
Compliance
21
Section 4.14.
Financial Information
21
Section 4.15.
Condemnation
21
Section 4.16.
Utilities and Public Access; Parking
21
Section 4.17.
Separate Lots
22
Section 4.18.
Assessments
22
Section 4.19.
Insurance
22
Section 4.20.
Use of Property
22
Section 4.21.
Certificate of Occupancy; Licenses
22
Section 4.22.
Flood Zone
23
Section 4.23.
Physical Condition
23
Section 4.24.
Boundaries
23
Section 4.25.
Leases and Rent Roll
23
Section 4.26.
Filing and Recording Taxes
24
Section 4.27.
Intentionally Reserved
24
Section 4.28.
Illegal Activity
24





--------------------------------------------------------------------------------




Section 4.29.
Construction Expenses
24
Section 4.30.
Personal Property
25
Section 4.31.
Taxes
25
Section 4.32.
Title
25
Section 4.33.
Federal Reserve Regulations
25
Section 4.34.
Investment Company Act
25
Section 4.35.
Reciprocal Easement Agreements
26
Section 4.36.
No Change in Facts or Circumstances; Disclosure
26
Section 4.37.
Intellectual Property
26
Section 4.38.
Compliance with Anti-Terrorism Laws
26
Section 4.39.
Patriot Act
27
Section 4.40.
Brokers and Financial Advisors
27
Section 4.41.
Survival
27
Section 4.42.
Assumptions
27
Section 4.43.
Representations, Warranties and Covenants
28
ARTICLE 5
 
BORROWER COVENANTS
 
Section 5.1.
Existence; Compliance with Requirements
28
Section 5.2.
Maintenance and Use of Property
29
Section 5.3.
Waste
29
Section 5.4.
Taxes and Other Charges
29
Section 5.5.
Litigation
30
Section 5.6.
Access to Property
30
Section 5.7.
Notice of Default
31
Section 5.8.
Cooperate in Legal Proceedings
31
Section 5.9.
Performance by Borrower
31
Section 5.10.
Awards; Insurance Proceeds
31
Section 5.11.
Financial Reporting
31
Section 5.12.
Estoppel Statement
33
Section 5.13.
Leasing Matters
34
Section 5.14.
Property Management
35
Section 5.15.
Liens
36
Section 5.16.
Debt Cancellation
36
Section 5.17.
Zoning
36
Section 5.18.
ERISA
36
Section 5.19.
No Joint Assessment
37
Section 5.20.
Reciprocal Easement Agreements
37
Section 5.21.
Alterations
37
Section 5.22.
Tax Credits
37
ARTICLE 6
 
ENTITY COVENANTS
 
Section 6.1.
Single Purpose Entity/Separateness
37
Section 6.2.
Change of Name, Identity or Structure
45
Section 6.3.
Business and Operations
45
Section 6.4.
Independent Director
45
 
 
 





--------------------------------------------------------------------------------




ARTICLE 7
 
NO SALE OR ENCUMBRANCE
 
Section 7.1.
Transfer Definitions
46
Section 7.2.
No Sale/Encumbrance
47
Section 7.3.
Permitted Transfers
47
Section 7.4.
Lender’s Rights
48
Section 7.5.
Assumption
49
Section 7.6.
Partial Assumption
51
Section 7.7.
Easements; Licenses.
52
ARTICLE 8
 
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
 
Section 8.1.
Insurance
53
Section 8.2.
Casualty
56
Section 8.3.
Condemnation
57
Section 8.4.
Restoration
57
ARTICLE 9
 
RESERVE FUNDS
 
Section 9.1.
Required Repairs
61
Section 9.2.
Replacements
62
Section 9.3.
Tenant Improvements and Leasing Commissions
62
Section 9.4.
Required Work
63
Section 9.5.
Release of Reserve Funds
65
Section 9.6.
Tax and Insurance Reserve Funds
68
Section 9.7.
Excess Cash; Operating Expenses; Extraordinary Expenses
69
Section 9.8.
Reserve Funds Generally
69
ARTICLE 10
 
CASH MANAGEMENT
 
Section 10.1.
Lockbox Account and Cash Management Account
72
Section 10.2.
Deposits and Withdrawals
74
Section 10.3.
Security Interest
77
ARTICLE 11
 
EVENTS OF DEFAULT; REMEDIES
 
Section 11.1.
Event of Default
78
Section 11.2.
Remedies
80
ARTICLE 12
 
ENVIRONMENTAL PROVISIONS
 
Section 12.1.
Environmental Representations and Warranties
81
Section 12.2.
Environmental Covenants
82
Section 12.3.
Lender’s Rights
83
Section 12.4.
Operations and Maintenance
83
Section 12.5.
Environmental Definitions
83
Section 12.6.
Indemnification
84
ARTICLE 13
 
SECONDARY MARKET
 
Section 13.1.
Transfer of Loan
85
Section 13.2.
Delegation of Servicing
85





--------------------------------------------------------------------------------




Section 13.3.
Dissemination of Information
86
Section 13.4.
Cooperation
86
Section 13.5.
Securitization
88
Section 13.6.
Regulation AB Information
91
Section 13.7.
Rating Surveillance
92
Section 13.8.
New Mezzanine Loan
92
ARTICLE 14
 
INDEMNIFICATIONS
 
Section 14.1.
General Indemnification
93
Section 14.2.
Mortgage and Intangible Tax Indemnification
93
Section 14.3.
ERISA Indemnification
94
Section 14.4.
Survival
94
ARTICLE 15
 
EXCULPATION
 
Section 15.1.
Exculpation
94
ARTICLE 16
 
NOTICES
 
Section 16.1.
Notices
97
ARTICLE 17
 
FURTHER ASSURANCES
 
Section 17.1.
Replacement Documents
98
Section 17.2.
Recording of Mortgage, etc
99
Section 17.3.
Further Acts, etc
99
Section 17.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws
100
Section 17.5.
Expenses
100
Section 17.6.
Cost of Enforcement.
101
ARTICLE 18
 
WAIVERS
 
Section 18.1.
Remedies Cumulative; Waivers
101
Section 18.2.
Modification, Waiver in Writing
102
Section 18.3.
Delay Not a Waiver
102
Section 18.4.
Trial by Jury
102
Section 18.5.
Waiver of Notice
103
Section 18.6.
Remedies of Borrower
103
Section 18.7.
Waiver of Marshalling of Assets
103
Section 18.8.
Waiver of Statute of Limitations
103
Section 18.9.
Waiver of Counterclaim
103
ARTICLE 19
 
GOVERNING LAW
 
Section 19.1.
Choice of Law
104
Section 19.2.
Severability
104
Section 19.3.
Preferences
104
ARTICLE 20
 
MISCELLANEOUS
 
Section 20.1.
Survival
104
Section 20.2.
Lender’s Discretion
105





--------------------------------------------------------------------------------




Section 20.3.
Headings
105
Section 20.4.
Schedules Incorporated
105
Section 20.5.
Offsets, Counterclaims and Defenses
105
Section 20.6.
No Joint Venture or Partnership; No Third Party Beneficiaries
105
Section 20.7.
Publicity
106
Section 20.8.
Conflict; Construction of Documents; Reliance
106
Section 20.9.
Duplicate Originals; Counterparts
107
Section 20.10.
Entire Agreement
107







--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of December 31, 2013 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at 214 North Tryon Street, NC1-027-15-03, Charlotte, North
Carolina 28255 (together with its successors and/or assigns, “Lender”) and THOSE
ENTITIES LISTED ON EXHIBIT A ATTACHED HERETO, each a Michigan limited liability
company and each having an address at The American Center, 27777 Franklin Road,
Suite 200, Southfield, Michigan 48034 (individually and/or collectively, as the
case may be, together with its successors and/or assigns, “Borrower”).
RECITALS:
Borrower desires to obtain the Loan (defined below) from Lender.
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“Acceptable Accountant” shall mean a “Big Four” accounting firm, Grant Thornton
or a nationally recognized accounting firm or any other independent certified
public accountant reasonably acceptable to Lender.
“Additional Replacement” shall have the meaning set forth in Section 9.5(g)
hereof.
“Affiliate” shall mean, as to any Person, any other Person that directly or
indirectly is in control of, is controlled by or is under common control with
such Person, and/or  is a director or officer of such Person or of an Affiliate
of such Person. As used in this definition, the term “control” means the power
to direct the management and policies of a Person, directly or indirectly,
whether through ownership of voting securities or other beneficial interests, by
contract or otherwise.
“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.
“Agreements” shall have the meaning set forth in the Mortgage.

    

--------------------------------------------------------------------------------




“Allocated Loan Amount” shall mean the portion of the amount of the Loan
allocated to each Individual Property, as set forth in Schedule II attached
hereto and made a part hereof.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” means $500,000.00.
“Annual Budget” shall mean the operating budget, consistent with the annual
operating statements described in Section 5.11 of this Agreement for each
Individual Property, including all planned capital expenditures, for each
Individual Property approved by Lender to the extent such approval is required
upon an Event of Default in accordance with Section 5.11(a)(iv) hereof, for the
applicable calendar year or other period.
“Appraisal” shall mean an “as is” appraisal of the Property conforming to FIRREA
and USPAP requirements and prepared at the Borrower’s expense by a qualified
appraiser designated by and reasonably satisfactory to the Lender, in accordance
with written instructions from the Lender, dated as of a date reasonably
acceptable to the Lender and otherwise reasonably satisfactory in form and
substance to the Lender.
“Assignment of Community Operations Agreement” shall mean any Assignment and
Subordination of Community Operations Agreement entered into among Lender,
Borrower and any Qualified Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, including those
which were executed by Manager as of the date hereof.
“Assumed Note” shall have the meaning set forth in Section 7.6(d) hereof.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Borrower’s Account” shall mean account _____________ entitled “Sun Communities
Operating Limited Partnership” maintained by Borrower at Bank of America, N.A.,
which account(s) shall be under the exclusive domain and control of Borrower.
“Borrower Principal” shall mean SCOLP.
“Business Day” shall mean a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which the
Note is payable (excluding Saturdays and Sundays).
“Cash Management Account” shall have the meaning set forth in Section 10.1(b)
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Borrower, Lender, Manager, and Cash Management
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.




--------------------------------------------------------------------------------




“Cash Management Bank” shall mean Wells Fargo Bank, N.A., or any successor
Eligible Institution approved or appointed by Lender pursuant to the terms of
the Cash Management Agreement.
“Cash Sweep Period” shall mean the period commencing on the date upon which the
Debt Service Coverage Ratio for the Property, as reasonably determined by Lender
on a quarterly basis, for the immediately preceding twelve (12) month period is
less than 1.15 to 1.00, and ending on the date the Debt Service Coverage Ratio
equals or exceeds 1.20 to 1.00 for the immediately preceding twelve (12) month
period.
“Casualty” shall have the meaning set forth in Section 8.2.
“Closing Date” shall mean the date of the funding of the Loan.
“Community Operations Agreement” shall mean, to the extent applicable, any
management agreement entered into by and between Borrower and Manager, which
shall be in form and substance reasonably acceptable to Lender, pursuant to
which Manager is to provide management and other services with respect to the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance with the terms of this Agreement.
“Company” shall have the meaning set forth in Section 6.1(c) hereof.
“Control” shall have the meaning set forth in Section 7.1 hereof.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Covered Rating Agency Information” shall have the meaning specified in
Section 13.5(f) hereof.
“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding‑up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.




--------------------------------------------------------------------------------




“Debt Service Coverage Ratio” shall mean, as of any date of determination, for
the applicable period of calculation, the ratio, as reasonably determined by
Lender using similar standards and criteria used by Lender in underwriting the
Loan, of (i) Net Operating Income to (ii) the aggregate amount of Debt Service
which would be due for the same period based on the outstanding principal amount
of the Loan. Unless otherwise expressly specified herein, the Debt Service
Coverage Ratio shall be computed with respect to the Property and/or Remaining
Property on an aggregate basis, as calculated in the form attached hereto as
Exhibit C.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall have the meaning set forth in the Note.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding adversary funds on deposit
therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital surplus
of at least $50,000,000 and subject to supervision or examination by federal and
state authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” shall mean either Bank of America, N.A. or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A‑1” by S&P, “P‑1” by Moody’s and “F‑1” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long term unsecured debt obligations of which are rated at least “AA” by S&P
(or “A-” if the short term unsecured debt obligations are rated at least “A-1”
by S&P), “Aa2” by Moody’s, and “AA+” by Fitch (or “A-” if the short term
unsecured debt obligations are rated at least “F-1” by Fitch), or such other
depository institution or trust company approved by the Rating Agencies from
time to time. Notwithstanding the foregoing, prior to a Securitization, Bank of
America, N.A. shall be an Eligible Institution.
“Embargoed Person” shall mean any person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.
“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.




--------------------------------------------------------------------------------




“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.
“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.
“Event of Default” shall have the meaning set forth in Section 11.1 hereof.
“Excess Cash” shall have the meaning set forth in the Cash Management Agreement.
“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.7
hereof.
“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.7
hereof.
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.
“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to the Property that (i)  is not set forth on the Annual Budget,
(ii) is not an Operating Expense that has otherwise been approved by Lender, and
(iii) is not subject to payment by withdrawals from the Replacement Reserve
Account, if any.
“Fitch” shall mean Fitch, Inc., and its successors.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.
“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (c) any servicer,
sub-servicer or prior servicer or sub-servicer of the Loan, (d) any Investor or
any prior Investor in any Securities, (e) any trustees, custodians or other
fiduciaries who hold or who have held a full or partial interest in the Loan for
the benefit of any Investor or other third party, (f) any receiver or other
fiduciary appointed




--------------------------------------------------------------------------------




in a foreclosure or other enforcement action or other Creditors Rights Laws
proceeding, (g) any officers, directors, shareholders, partners, members,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates or subsidiaries of any and all of the foregoing, and (h) the heirs,
legal representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of the Indemnified Parties’ assets
and business), in all cases whether during the term of the Loan or as part of or
following a foreclosure of the Mortgage.
“Independent Director” of any corporation or limited liability company shall
mean an individual with at least three (3) years of employment experience
serving as an independent director at the time of appointment who is provided
by, and is in good standing with, CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers or, after a
Securitization is not acceptable to the Rating Agencies, another
nationally‑recognized company reasonably approved by Lender and if required by
Lender after a Securitization, the Rating Agencies, in each case that is not an
Affiliate of such corporation or limited liability company and that provides
professional independent directors or managers and other corporate services in
the ordinary course of its business, and which individual is duly appointed as a
member of the board of directors or board of managers of such corporation or
limited liability company and is not, and has never been, and will not while
serving as independent director or manager be:
(i)a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company, or any of its respective equityholders
or Affiliates (other than as an independent director or manager of an Affiliate
of such corporation or limited liability company that is not in the direct chain
of ownership of such corporation or limited liability company and that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such independent director or manager is employed by a company that
routinely provides professional independent directors or managers in the
ordinary course of business);
(ii)a customer, creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its respective equityholders or Affiliates (other than a
nationally‑recognized company that routinely provides professional independent
directors or managers and other corporate services to such corporation or
limited liability company or any of its respective equityholders or Affiliates
in the ordinary course of business);
(iii)a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)a Person that Controls or is under common Control with (whether directly,
indirectly or otherwise) any of the Persons referred to in clauses (i), (ii) or
(iii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent director or manager of a
“special purpose




--------------------------------------------------------------------------------




entity” in the direct chain of ownership of such corporation or limited
liability company shall not be disqualified from serving as an independent
director or manager of such corporation or limited liability company, provided
that the fees that such individual earns from serving as independent directors
or managers of such Affiliates in any given year constitute in the aggregate
less than five percent (5%) of such individual’s annual income for that year.
For purposes of this paragraph, a “special purpose entity” is an entity whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to those contained in Section 6.1 hereof.
“Individual Property” shall mean each individual property set forth on Schedule
II attached hereto.
“Individual MHC Property” shall mean each individual property identified on
Schedule II attached hereto as a mobile home community.
“Individual RV Property” shall mean each individual property identified on
Schedule II attached hereto as a recreational vehicle community.
“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.
“Investor” shall have the meaning set forth in Section 13.3 hereof.
“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.
“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.
“Lease” shall have the meaning set forth in the Mortgage.
“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting the Property or any part thereof, or the construction, use,
alteration, ownership or operation thereof, whether now or hereafter enacted and
in force, and all permits, licenses, authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.
“Lien” shall mean, with respect to any Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge




--------------------------------------------------------------------------------




or transfer of, on or affecting Borrower or any direct or indirect interest in
Borrower, the Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.
“LLC Agreement” shall have the meaning set forth in Section 6.1(c).
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Lockbox Agreement, the Assignment of Community Operations
Agreement, the Cash Management Agreement and any and all other documents,
agreements and certificates executed and/or delivered in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Lockbox” shall mean those accounts established pursuant to the Lockbox
Agreement and maintained by Lockbox Bank on behalf of the applicable Borrower
and Lender pursuant to the terms thereof and to which such Borrower shall
deposit all Rents and other income from the Property.
“Lockbox Account” shall have the meaning set forth in Section 10.1(a) hereof.
“Lockbox Agreement” shall mean, individually or collectively as the context may
require, those certain Deposit Account Control Agreements (With Activation) by
and among each Borrower, Lender and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to the operation and maintenance of, and application of funds in, the
applicable Lockbox Account.
“Lockbox Bank” shall mean Bank of America, N.A., or any successor Eligible
Institution approved or appointed by Lender acting as Lockbox Bank under the
Lockbox Agreement.
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages (other than punitive or special damages), losses (other than diminution
in value), costs, expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable external legal fees and other costs of defense).
“LTV Ratio” shall have the meaning set forth in Section 8.4(c) hereof.
“Manager” shall mean SCOLP or any entity selected as the manager of the Property
in accordance with the terms of this Agreement.
“Material Adverse Effect” shall mean any event, change, circumstance or effect
that is, or that may, reasonably be expected to be, materially adverse to the
operations, condition (financial or otherwise), assets, results of operations or
liabilities of Borrower or the Property as determined by Lender.




--------------------------------------------------------------------------------




“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.
“Maturity Date” shall have the meaning set forth in the Note.
“Member” shall have the meaning set forth in Section 6.1(c).
“Mold” shall have the meaning set forth in Section 12.5 hereof.
“Monthly Payment Amount” shall have the meaning set forth in the Note.
“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.
“Mortgage” shall mean, individually or collectively as the context may require,
those certain first priority mortgage/deed of trust and security agreements
dated the date hereof, executed and delivered by Borrower as security for the
Loan and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Net Operating Income” shall mean, with respect to any period of time, the
amount obtained by subtracting Operating Expenses (based on annualized amounts
for any recurring expenses not paid monthly) from Operating Income, as such
amount may be adjusted by Lender in its good faith discretion based on Lender’s
underwriting standards and consistent with the standards and criteria used by
Lender in underwriting the Loan, including without limitation, adjustments for
vacancy allowance not to exceed the greater of (x) actual vacancy or (y) five
percent (5%).
“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.
“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $69,061,661.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.
“Note Rate” shall have the meaning set forth in the Note.
“OFAC” shall have the meaning set forth in Section 4.38 hereof.




--------------------------------------------------------------------------------




“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with GAAP (or
such other method of accounting acceptable to Lender), of whatever kind relating
to the operation, maintenance and management of the Property, including without
limitation, utilities, ordinary repairs and maintenance, Insurance Premiums,
license fees, Taxes and Other Charges, advertising expenses, payroll and related
taxes, computer processing charges, management fees equal to the greater of 4%
of the Operating Income and the management fees actually paid under the
Community Operations Agreement, operational equipment or other lease payments as
approved by Lender, and normalized capital expenditures equal to the amounts set
forth on Schedule II per homesite per annum with respect to each Individual
Property, but specifically excluding depreciation and amortization, income taxes
(or other payments in lieu thereof), Debt Service, any incentive fees due under
the Community Operations Agreement, any item of expense that in accordance with
GAAP should be capitalized but only to the extent the same would qualify for
funding from the Reserve Accounts, any item of expense that would otherwise be
covered by the provisions hereof but which is paid by any Tenant under such
Tenant’s Lease or other agreement, and deposits into the Reserve Accounts.
“Operating Income” shall mean, with respect to any period of time, all income,
computed in accordance with GAAP (or such other method of accounting acceptable
to Lender), derived from the ownership and operation of the Property from
whatever source, including, but not limited to, Rents, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees, rent concessions or credits, and
other required pass‑throughs but excluding sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, tax rebates, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, interest income from any source other than the escrow
accounts, Reserve Accounts or other accounts required pursuant to the Loan
Documents, Insurance Proceeds (other than business interruption or other loss of
income insurance), Awards, percentage rent, unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy under Leases not assumed in the bankruptcy
proceeding, non‑recurring or extraordinary income, including, without limitation
lease termination payments, and any disbursements to Borrower from the Reserve
Accounts.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
“Participations” shall have the meaning set forth in Section 13.1 hereof.
“Patriot Act” shall have the meaning set forth in Section 4.38 hereof.
“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) purchase
money security interests incurred in the ordinary course of




--------------------------------------------------------------------------------




business relating to Personal Property, and (e) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion.
“Partial Assumption” shall have the meaning set forth in Section 7.6 hereof.
“Partial Assumption Amount” shall mean with respect to an Individual Property,
the Allocated Loan Amount for such Individual Property, less the pro rata
portion (calculated based on (x) the Allocated Loan Amount for such Individual
Property and (y) the original principal balance of the Loan) of any amortization
payments made with respect to the Loan.
“Permitted Investments” shall mean to the extent available from Lender or
Lender’s servicer for deposits in the Reserve Accounts and the Cash Management
Account, any one or more of the following obligations or securities acquired at
a purchase price of not greater than par, including those issued by a servicer
of the Loan, the trustee under any securitization or any of their respective
Affiliates, payable on demand or having a maturity date not later than the
Business Day immediately prior to the date on which the funds used to acquire
such investment are required to be used under this Agreement and meeting one of
the appropriate standards set forth below:
(a)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) be rated “AAA” or the equivalent by each of the Rating Agencies,
(iii) if rated by S&P, must not have an “r” highlighter affixed to their rating,
(iv) if such investments have a variable rate of interest, such interest rate
must be tied to a single interest rate index plus a fixed spread (if any) and
must move proportionately with that index, and (v) such investments must not be
subject to liquidation prior to their maturity;
(b)    Federal Housing Administration debentures;
(c)    obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;




--------------------------------------------------------------------------------




(d)    federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;
(e)    fully Federal Deposit Insurance Corporation‑insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances with
maturities of not more than 365 days and issued by, any bank or trust company,
savings and loan association or savings bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency in the highest short term rating category and otherwise acceptable
to each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;
(f)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long‑term unsecured rating category; provided, however, that the investments
described in this clause must (i) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (ii) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (iii) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;
(g)    commercial paper (including both non‑interest‑bearing discount
obligations and interest‑bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating




--------------------------------------------------------------------------------




Agency and otherwise acceptable to each other Rating Agency, as confirmed in
writing that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short‑term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;
(h)    units of taxable money market funds with maturities of not more than 365
days, which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and
(i)    any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (i) Lender and (ii) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one (1)
year.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“Policies” shall have the meaning specified in Section 8.1(b) hereof.
“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.
“Property” shall mean, collectively, all Individual Properties, the Improvements
thereon and all Personal Property owned by Borrower and encumbered by the
Mortgage, together




--------------------------------------------------------------------------------




with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.
“Property Condition Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.
“Provided Information” shall have the meaning set forth in Section 13.4 hereof.
“Qualified Manager” shall mean Manager or a reputable and experienced
professional management organization (a) which manages, together with its
Affiliates, manufactured home communities of a type, quality and size similar to
the Property, totaling in the aggregate no less than 1,000 home sites, exclusive
of the Property and (b) approved by Lender, which approval shall not have been
unreasonably withheld and for which Lender shall have received (i) written
confirmation from the Rating Agencies that the employment of such manager will
not result in a downgrade, withdrawal or qualification of the initial, or if
higher, then current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, and (ii) with respect to any Affiliated Manager, a revised
substantive non‑consolidation opinion acceptable to Lender and the Rating
Agencies. For purposes hereof, Borrower Principal and any Affiliate of Borrower
Principal which is Controlled by Borrower Principal or an Affiliate of Borrower
Principal, shall be deemed a Qualified Manager.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Realpoint LLC and
DBRS, Inc., or any other nationally‑recognized statistical rating agency which
has been approved by Lender.
“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting the Property or portion thereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as the same may be amended from time to time.
“Related Loan” shall have the meaning set forth in Section 13.6 hereof.
“Regulation Property” shall have the meaning set forth in Section 13.6 hereof.
“Release” shall have the meaning set forth in Section 12.5 hereof.
“Remaining Property” each Individual Property (i) remaining subject to the Lien
of the Mortgage after a Partial Defeasance Event, as defined in the Note, an
Individual Property Release, as defined in the Note, or (ii) which is not the
subject of a Partial Assumption (each Remaining Property being collectively
referred to as the “Remaining Properties”).
“Rent Roll” shall have the meaning set forth in Section 4.25 hereof.




--------------------------------------------------------------------------------




“Rents” shall have the meaning set forth in the Mortgage.
“Replacement Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.
“Replacement Reserve Deposit Period” shall mean the period commencing on the
date upon which (i) an Event of Default occurs or (ii) the Debt Service Coverage
Ratio for the Property, as reasonably determined by Lender on a quarterly basis,
for the immediately preceding twelve (12) month period is less than 1.30 to
1.00, and ending on the date (a) no Event of Default is continuing and (b) the
Debt Service Coverage Ratio for the Property, as reasonably determined by Lender
on a quarterly basis, equals or exceeds 1.40 to 1.00 for the immediately
preceding twelve (12) month period.
“Replacement Reserve Funds” shall have the meaning set forth in Section 9.2(b)
hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.
“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.
“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.
“Required Work” shall have the meaning set forth in Section 9.4 hereof.
“Reserve Accounts” shall mean the Tax and Insurance Reserve Account, the
Replacement Reserve Account, the Excess Cash Reserve Account or any other escrow
account established by the Loan Documents.
“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the Replacement
Reserve Funds, the Excess Cash Reserve Funds, or any other escrow funds
established by the Loan Documents.
“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property, the
completion of the repair and restoration of the Property to a condition as near
as possible to the condition the Property was in immediately prior to such
Casualty or Condemnation, with such material alterations as may be reasonably
approved by Lender.
“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.
“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.
“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.




--------------------------------------------------------------------------------




“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.
“Scheduled Payment Date” shall have the meaning set forth in the Note.
“SCI” shall mean Sun Communities, Inc., a Maryland corporation.
“SCOLP” shall mean Sun Communities Operating Limited Partnership, a Michigan
limited partnership.
“Securities” shall have the meaning set forth in Section 13.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Liabilities” shall have the meaning set forth in Section 13.5(b)
hereof.
“Securitization” shall have the meaning set forth in Section 13.1 hereof.
“Special Member” shall have the meaning set forth in Section 6.1(c).
“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)
hereof.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw‑Hill Companies, Inc., and its successors.
“State” shall mean the state in which the Property or any part thereof is
located.
“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.6 hereof.
“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.6 hereof.
“Taxes” shall mean all real estate taxes, assessments, water rates or sewer
rents, now or hereafter levied or assessed or imposed against the Property or
part thereof.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.
“Title Insurance Policy” shall mean that certain ALTA or TLTA (or their
equivalent) mortgagee title insurance policy issued with respect to the Property
and insuring the lien of the Mortgage.
“TLTA” shall mean Texas Land Title Association, or any successor thereto.
“Transferee” shall have the meaning set forth in Section 7.5 hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property or account is located.




--------------------------------------------------------------------------------




“Unassumed Note” shall have the meaning set forth in Section 7.6(d) hereof.
“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.
Section 1.2.    Principles of Construction
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
ARTICLE 2    
GENERAL TERMS
Section 2.1.    The Loan
Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
Section 2.2.    Disbursement to Borrower
Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.
Section 2.3.    The Note, Mortgage and Loan Documents
The Loan shall be evidenced by the Note and secured by the Mortgage and the
other Loan Documents.
Section 2.4.    Loan Payments
The Loan and interest thereon shall be payable pursuant to the terms of the
Note.
Section 2.5.    Loan Prepayments
The Loan may not be prepaid, in whole or in part, except in strict accordance
with the express terms and conditions of the Note.
ARTICLE 3    
CONDITIONS PRECEDENT
Section 3.1.    Conditions Precedent




--------------------------------------------------------------------------------




The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in that certain commitment letter dated December 19, 2013
for the Loan delivered by Borrower to Lender and the commitment or commitment
rider, if any, to the application for the Loan issued by Lender.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
Borrower and, where specifically indicated, each Borrower Principal (subject to
Section 4.43 below), represents and warrants to Lender as of the Closing Date
that:
Section 4.1.    Organization
Borrower and each Borrower Principal (when not an individual) (a) has been duly
organized and is validly existing and in good standing with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged, (b) is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations, (c) possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged
(except for any such rights, licenses, permits and authorization for which the
failure to obtain would not have a Material Adverse Effect), and the sole
business of Borrower is the ownership, management and operation of the Property,
and (d) in the case of Borrower, has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
Property pursuant to the terms of the Loan Documents, and in the case of
Borrower and each Borrower Principal, has full power, authority and legal right
to keep and observe all of the terms of the Loan Documents to which it is a
party. The chart attached hereto as Exhibit B sets forth an accurate listing of
the direct and indirect owners of the equity interests in Borrower and each SPE
Component Entity (if any).
Section 4.2.    Status of Borrower
Borrower’s exact legal name is correctly set forth on Exhibit A to this
Agreement, on the Mortgage and on any UCC‑1 Financing Statements filed in
connection with the Loan. Borrower is an organization of the type specified on
the first page of this Agreement. Borrower is incorporated in or organized under
the laws of the state of Michigan. Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement. Borrower’s organizational identification number,
if any, assigned by the state of incorporation or organization is correctly set
forth on the first page of the Note.
Section 4.3.    Validity of Documents
Borrower and each Borrower Principal have taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which




--------------------------------------------------------------------------------




they are parties. This Agreement and such other Loan Documents have been duly
executed and delivered by or on behalf of Borrower and each Borrower Principal
and constitute the legal, valid and binding obligations of Borrower and each
Borrower Principal enforceable against Borrower and each Borrower Principal in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
Section 4.4.    No Conflicts
The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower and each Borrower Principal will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) which would have a
Material Adverse Effect upon any of the property or assets of Borrower or any
Borrower Principal pursuant to the terms of any agreement or instrument to which
Borrower or any Borrower Principal is a party or by which any of Borrower’s or
Borrower Principal’s property or assets is subject, nor will such action result
in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any Borrower Principal or any of Borrower’s or Borrower Principal’s properties
or assets which would have a Material Adverse Effect, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower or
Borrower Principal of this Agreement or any of the other Loan Documents has been
obtained and is in full force and effect.
Section 4.5.    Litigation
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s or Borrower
Principal’s knowledge, threatened against or affecting Borrower, any Borrower
Principal or the Property, which actions, suits or proceedings, if determined
against Borrower, any Borrower Principal or the Property, would materially
adversely affect the condition (financial or otherwise) or business of Borrower
or any Borrower Principal or the condition or ownership of the Property.
Section 4.6.    Agreements
Borrower is not a party to any agreement or instrument or subject to any
restriction which would materially and adversely affect Borrower or the
Property, or Borrower’s business, properties or assets, operations or condition,
financial or otherwise. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower or the Property is bound. Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property,
(b) obligations under the Loan Documents, (c) obligations reflected in the
financial




--------------------------------------------------------------------------------




statements delivered to Lender, (d) the Permitted Encumbrances, (e) the
Community Operations Agreement, and (f) as previously disclosed in writing to
Lender.
Section 4.7.    Solvency
Borrower and each Borrower Principal have (a) not entered into the transaction
or executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for their obligations under such Loan Documents.
Giving effect to the Loan, the fair saleable value of the assets of Borrower and
each Borrower Principal exceeds and will, immediately following the making of
the Loan, exceed the total liabilities of Borrower and each Borrower Principal,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. No petition in bankruptcy has been filed against
Borrower, any Borrower Principal, any SPE Component Entity (if any) or
Affiliated Manager (if any) in the last ten (10) years, and neither Borrower nor
any Borrower Principal, any SPE Component Entity (if any) or Affiliated Manager
(if any) in the last ten (10) years has made an assignment for the benefit of
creditors or taken advantage of any Creditors Rights Laws. Neither Borrower nor
any Borrower Principal, any SPE Component Entity (if any) or Affiliated Manager
(if any) is contemplating either the filing of a petition by it under any
Creditors Rights Laws or the liquidation of all or a major portion of Borrower’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against Borrower or any Borrower Principal, any
SPE Component Entity (if any) or Affiliated Manager (if any).
Section 4.8.    Full and Accurate Disclosure
No statement of fact made by or on behalf of Borrower or any Borrower Principal
in this Agreement or in any of the other Loan Documents or in any other document
or certificate delivered by or on behalf of Borrower or any Borrower Principal
contains, to Borrower’s knowledge, any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not materially misleading. There is no material fact presently known
to Borrower or any Borrower Principal which has not been disclosed to Lender
which materially and adversely affects, nor as far as Borrower or any Borrower
Principal can reasonably foresee, would materially and adversely affect, the
Property or the business, operations or condition (financial or otherwise) of
Borrower or any Borrower Principal.
Section 4.9.    No Plan Assets
Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA, and none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3‑101. In addition, (a) Borrower is not a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Borrower are not subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Internal Revenue Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement. With respect to any multiemployer plan to which
Borrower or any entity that is under common control with Borrower




--------------------------------------------------------------------------------




within the meaning of ERISA Section 4001(a)(14) is or has been obligated to
contribute, neither Borrower nor any such entity has incurred any material
liability under ERISA Section 515 of ERISA or Title IV of ERISA which is or
remains unsatisfied.
Section 4.10.    Not a Foreign Person
Neither Borrower nor Borrower Principal is a foreign corporation, foreign
partnership, foreign trust, foreign estate or nonresident alien or a disregarded
entity owned by any of them (as those terms are defined in the Internal Revenue
Code of 1986), and if requested by Lender, Borrower or Borrower Principal will
so certify (or in the case of a disregarded entity, its owner will certify) to
Lender or a person designated by Lender under penalties of perjury to the
accuracy of this representation, and will provide in such certification such
additional information as Lender may reasonably request.
Section 4.11.    Enforceability
The Loan Documents are not subject to any right of rescission, set‑off,
counterclaim or defense by Borrower or Borrower Principal, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and neither Borrower nor Borrower Principal has asserted any right of
rescission, set‑off, counterclaim or defense with respect thereto. No Default or
Event of Default exists under or with respect to any Loan Document.
Section 4.12.    Business Purposes
The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
Section 4.13.    Compliance
Except as otherwise expressly disclosed to Lender by or on behalf of Borrower or
in third party reports delivered in connection with the Loan, Borrower and the
Property, and the use and operation thereof, comply in all material respects
with all Legal Requirements, including, without limitation, to Borrower’s
knowledge building and zoning ordinances and codes and the Americans with
Disabilities Act, except for any noncompliance which would not have a Material
Adverse Effect. To Borrower’s knowledge, Borrower is not in default or violation
of any order, writ, injunction, decree or demand of any Governmental Authority
and Borrower has received no written notice of any such default or violation
which would have a Material Adverse Effect. There has not been committed by
Borrower or, to Borrower’s knowledge, any other Person in occupancy of or
involved with the operation or use of the Property any act or omission affording
any Governmental Authority the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents.
Section 4.14.    Financial Information




--------------------------------------------------------------------------------




All financial data, including, without limitation, the balance sheets,
statements of income and operating expense and rent rolls, that have been
delivered to Lender by or on behalf of Borrower and/or Borrower Principal in
respect of Borrower, any Borrower Principal and/or the Property (a) are true,
complete and correct in all material respects, (b) accurately represent in all
material respects the financial condition of Borrower, Borrower Principal or the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long‑term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a material adverse effect on the Property or the
current and/or intended operation thereof, except as referred to or reflected in
said financial statements, capital leases, the Permitted Encumbrances or
otherwise disclosed in writing to Lender. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of Borrower or Borrower Principal from that
set forth in said financial statements. Lender acknowledges that Lender has not
received any of the foregoing statements from the Borrower, but only with
respect to the Borrower Principal and the Property.
Section 4.15.    Condemnation
No Condemnation or other proceeding has been commenced or, to Borrower’s
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.
Section 4.16.    Utilities and Public Access; Parking
Except as otherwise expressly disclosed on surveys, Title Insurance Policies, or
other third party reports delivered in connection with the Loan, the Property
has adequate rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities (public or private) adequate to
service the Property as currently operated. All public utilities necessary to
the full use and enjoyment of the Property as currently used and enjoyed are, to
Borrower’s knowledge, located either in the public right‑of‑way abutting the
Property (which are connected so as to serve the Property without passing over
other property) or in recorded easements serving the Property. All roads
necessary for the use of the Property for its current purposes (i) have been
completed and dedicated to public use and accepted by all Governmental
Authorities or (ii) are provided by means of irrevocable private ingress and
egress easements benefiting the Property. The Property has, or is served by,
parking to the extent required to comply with all Legal Requirements.
Section 4.17.    Separate Lots
Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.
Section 4.18.    Assessments




--------------------------------------------------------------------------------




To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments which, in either case, would have a Material
Adverse Effect.
Section 4.19.    Insurance
Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
To Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.
Section 4.20.    Use of Property
The Property is used exclusively for a manufactured home community or
recreational vehicle community, as applicable, and other appurtenant and related
uses.
Section 4.21.    Certificate of Occupancy; Licenses
All certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy, if any, and any applicable
liquor license required for the legal use, occupancy and operation of the
Property for the purpose intended herein, have been obtained and are valid and
in full force and effect, except for those which, if not obtained, would not
have a Material Adverse Effect. Borrower shall keep and maintain (or cause to be
kept and maintained) all licenses necessary for the operation of the Property
for the purpose intended herein. The use being made of the Property is in
conformity with the final certificate of occupancy (or compliance, if
applicable), if any, and any other permits or licenses issued for the Property,
except for those which, if not obtained, would not have a Material Adverse
Effect.
Section 4.22.    Flood Zone
If any of the Improvements on the Property are located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards
(it being understood that for purposes of this representation only, Improvements
shall only mean that portion of the Improvements consisting of a clubhouse or
community center), then Borrower has obtained the insurance prescribed in
Section 8.1(a)(i).
Section 4.23.    Physical Condition
To Borrower’s knowledge, and except as set forth in the Property Condition
Report and the Appraisal delivered to Lender in connection with the Loan, each
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, electrical systems,
equipment, landscaping, irrigation systems and all structural components, is in
good condition, order and repair in all material respects in light of the age,
design and utility for its existing use and intended operations (ordinary wear
and tear excepted). Except as set forth in the




--------------------------------------------------------------------------------




Property Condition Report, to Borrower’s knowledge, there exists no structural
or other material defects or damages in any Property, as a result of a Casualty
or otherwise, and whether latent or otherwise. Borrower has not received written
notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.
Section 4.24.    Boundaries
Except as shown in the Title Insurance Policy or as shown on the Survey, (a)
none of the Improvements which were included in determining the appraised value
of a Property lie outside the boundaries and building restriction lines of the
related Property to any material extent, and (b) no improvements on adjoining
properties encroach upon a Property and no easements or other encumbrances upon
the related Property encroach upon any of the Improvements so as to materially
affect the value or marketability of the related Property.
Section 4.25.    Leases and Rent Roll
Borrower has delivered to Lender a true, correct and complete rent roll for the
Property (a “Rent Roll”) which includes all Leases affecting the Property.
Except as set forth in the Rent Roll (as same has been updated by written notice
thereof to Lender) delivered to Lender on or prior to the Closing Date: (a) each
Lease is in full force and effect; (b) the premises demised under the Leases
have been completed and the Tenants under the Leases have accepted possession of
their respective demised premises; (c) the Tenants under the Leases have
commenced the payment of rent under the Leases, to Borrower’s knowledge there
are no offsets, claims or defenses to the enforcement thereof, and Borrower has
no monetary obligations to any Tenant under any Lease; (d) aside from
receivables, all Rents due and payable under the Leases have been paid and no
portion thereof has been paid for any period more than thirty (30) days in
advance, except for (A) Rents aggregating in an amount equal to less than five
percent (5.0%) of the Operating Income of the Property and (B) Rents collected
with respect to recreational vehicle sites; (e) the rent payable under each
Lease is the amount of fixed rent set forth in the Rent Roll, and, to Borrower’s
knowledge, there is no claim or basis for a claim by the Tenant thereunder for
an offset or adjustment to the rent; (f) no Tenant has made any written claim of
a material default against the landlord under any Lease which remains
outstanding; (g) to Borrower’s knowledge there is no present material default by
the Tenant under any Lease; (h) all security deposits under the Leases have been
collected by Borrower; (i) Borrower is the sole owner of the entire landlord’s
interest in each Lease; (j) to Borrower’s knowledge, each Lease is the valid,
binding and enforceable obligation of Borrower and the applicable Tenant
thereunder and there are no agreements between the Borrower and Tenants under
the Leases other than as expressly set forth in the Leases; (k) no Person has
any possessory interest in, or right to occupy, the Property or any portion
thereof except under the terms of a Lease or the Permitted Encumbrances;
(l) none of the Leases contains any option or offer to purchase or right of
first refusal or right of first offer to purchase the Property or any part
thereof (except as may be required by any applicable Legal Requirements); and
(m) neither the Leases nor the Rents have been assigned, pledged or hypothecated
except to Lender, and, to Borrower’s knowledge, no other Person has any interest
therein except the Tenants thereunder.




--------------------------------------------------------------------------------




Section 4.26.    Filing and Recording Taxes
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgage, have been paid or will be paid by Borrower,
and, under current Legal Requirements, the Mortgage is enforceable in accordance
with its terms by Lender (or any subsequent holder thereof).
Section 4.27.    Community Operations Agreement
The Community Operations Agreement is in full force and effect and there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder. No management fees under the Community Operations Agreement are
accrued and unpaid.
Section 4.28.    Illegal Activity
No portion of the Property has been or will be purchased, improved, equipped or
fixtured with proceeds of any illegal activity, and no part of the proceeds of
the Loan will be used in connection with any illegal activity.
Section 4.29.    Construction Expenses
All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements have been
paid in full or will be paid in the ordinary course of business. To Borrower’s
knowledge after due inquiry, there are no claims for payment for work, labor or
materials affecting the Property which are or may become a lien prior to, or of
equal priority with, the Liens created by the Loan Documents.
Section 4.30.    Personal Property
Borrower has paid in full for, and is the owner of, all Personal Property (other
than Tenants’ property) used in connection with the operation of the Property,
free and clear of any and all security interests, liens or encumbrances, except
for Permitted Encumbrances, leased property and the Lien and security interest
created by the Loan Documents.
Section 4.31.    Taxes
Borrower and Borrower Principal have filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by them and have paid all taxes and related liabilities which
have become due pursuant to such returns or pursuant to any assessments received
by them. Neither Borrower nor Borrower Principal knows of any basis for any
additional assessment in respect of any such taxes and related liabilities for
prior years.
Section 4.32.    Title




--------------------------------------------------------------------------------




Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. None of the Permitted Encumbrances, individually or in the
aggregate, materially interferes with the benefits of the security intended to
be provided by the Loan Documents, materially and adversely affects the value of
the Property, materially impairs the use or the operation of the Property or
materially impairs Borrower’s ability to pay its obligations in a timely manner.
The Mortgage, when properly recorded in the appropriate records, together with
any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (a) a valid, perfected first priority lien on
the Property, subject only to Permitted Encumbrances and (b) perfected security
interests in and to, and perfected collateral assignments of, all personalty
owned by Borrower (including the Leases), all in accordance with the terms
hereof, in each case subject only to Permitted Encumbrances. There are no claims
for payment for work, labor or materials affecting the Property which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.
Section 4.33.    Federal Reserve Regulations
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.
Section 4.34.    Investment Company Act
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
Section 4.35.    Reciprocal Easement Agreements
Except as set forth in the Title Insurance Policy, there is no REA affecting any
portion of the Property.
Section 4.36.    No Change in Facts or Circumstances; Disclosure
All information submitted by Borrower or its agents to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted by or on behalf of Borrower in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise




--------------------------------------------------------------------------------




misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the Property or the business
operations or the financial condition of Borrower. To Borrower’s knowledge,
Borrower has disclosed to Lender all material facts for which Borrower has
actual knowledge relating to Borrower, Borrower Principal and the Property and
has not failed to disclose any material fact relating to Borrower, Borrower
Principal and the Property that could cause any representation or warranty made
herein to be materially misleading.
Section 4.37.    Intellectual Property
To Borrower’s knowledge, all trademarks, trade names and service marks necessary
to the business of Borrower as presently conducted or as Borrower contemplates
conducting its business are in good standing, except any such trademarks, trade
names and service marks which, if not in good standing, would not have a
Material Adverse Effect, and, to the extent of Borrower’s actual knowledge,
uncontested. Borrower has not infringed, is not infringing, and has not received
notice of infringement with respect to asserted trademarks, trade names and
service marks of others. To Borrower’s knowledge, there is no infringement by
others of trademarks, trade names and service marks of Borrower.
Section 4.38.    Compliance with Anti-Terrorism Laws
None of Borrower, Borrower Principal or any Person who Controls Borrower or
Borrower Principal currently is identified by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) or otherwise qualifies as a
Embargoed Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns a direct or indirect equity interest in
Borrower or Borrower Principal is an Embargoed Person or is Controlled by an
Embargoed Person. None of Borrower or Borrower Principal is in violation of any
applicable law relating to anti‑money laundering or anti‑terrorism, including,
without limitation, those related to transacting business with Embargoed Persons
or the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107‑56, and the related regulations issued thereunder, including
temporary regulations (collectively, as the same may be amended from time to
time, the “Patriot Act”). Notwithstanding anything to the contrary set forth in
this Section 4.38, neither Borrower nor Borrower Principal is making any such
representation or warranty with respect to any shareholder of SCI.
Section 4.39.    Patriot Act
Neither Borrower nor Borrower Principal shall (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the list maintained by OFAC and accessible through the OFAC
website) that prohibits or limits any lender from making any advance or
extension of credit to Borrower or from otherwise conducting business with
Borrower and Borrower Principal, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by any lender at any time to
enable any lender to verify Borrower’s identity or to comply with any applicable
law or regulation, including, without limitation, the Patriot Act. In addition,
Borrower hereby agrees to provide to Lender any additional information that
Lender deems necessary from time to time in order to ensure compliance with all
applicable




--------------------------------------------------------------------------------




laws concerning money laundering and similar activities. Notwithstanding
anything to the contrary set forth in this Section 4.39, neither Borrower nor
Borrower Principal is making any such representation or warranty with respect to
any shareholder of SCI.
Section 4.40.    Brokers and Financial Advisors
Borrower has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement.
Section 4.41.    Survival
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf; provided, however, Lender shall not be entitled to rely upon such
representation or warranty if any employee of Lender who has been actively
involved with the making of the Loan has actual knowledge that such
representation or warranty is false as of the date made.
Section 4.42.    Assumptions
Each of the assumptions contained in the opinion related to issues of
substantive consolidation delivered by Borrower to Lender on the date hereof
relating to the Borrower, SPE Component Entity and their operations are true and
accurate in all material respects.
Section 4.43.    Representations, Warranties and Covenants
Notwithstanding any provision in this Agreement to the contrary, any covenant,
representation, warranty, undertaking or agreement made by Borrower Principal
hereunder is being made by Borrower Principal only with respect to Borrower
Principal and shall not be construed to mean that Borrower Principal is making
any covenant, representation, warranty, undertaking or agreement with respect to
the Borrower, the Property or any other matter herein; provided, however,
nothing in this Section shall in any way limit the liability and obligations of
Borrower or Borrower Principal if Borrower and/or Borrower Principal breaches
any covenant, representation or warranty which gives rise to recourse liability
pursuant to Article 15 hereof. Notwithstanding any provision in this Agreement
to the contrary, any covenant, representation, warranty, undertaking or
agreement made by a Borrower hereunder is being made by a Borrower only with
respect to such Borrower and the Individual Properties owned by such Borrower
and shall not be construed to mean that such Borrower is making any covenant,
representation, warranty, undertaking or agreement with respect to another
Borrower or any Individual Properties owned by such other Borrower; provided,
however, nothing in this Section shall in any way limit (a) the liability and
obligations of any Borrower or Borrower Principal if Borrower and/or Borrower
Principal breaches any covenant, representation or warranty which gives rise to
recourse liability pursuant to Article 15 hereof, nor (b) the joint and several
liability of each Borrower pursuant to the Loan Documents.




--------------------------------------------------------------------------------




ARTICLE 5    
BORROWER COVENANTS
From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, each Borrower,
with respect to such Borrower and the Individual Property owned by such
Borrower, hereby covenants and agrees with Lender that:
Section 5.1.    Existence; Compliance with Requirements
(a)    Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises and comply with all Legal Requirements applicable to it and the
Property. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording any Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
shall at all times maintain, preserve and protect all franchises and trade names
used in connection with the operation of the Property.
(b)    Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the Legal Requirements affecting the Property, provided that (i) no
Default or Event of Default has occurred and is continuing; (ii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which Borrower or the Property is subject and shall not
constitute a default thereunder; (iii) neither the Property, any part thereof or
interest therein, any of the tenants or occupants thereof, nor Borrower shall be
affected in any material adverse way as a result of such proceeding;
(iv) non‑compliance with the Legal Requirements shall not impose civil or
criminal liability on Borrower or Lender; and (v) Borrower shall have furnished
to Lender all other items reasonably requested by Lender.
Section 5.2.    Maintenance and Use of Property
Borrower shall cause the Property to be maintained in a good, safe and insurable
condition and in compliance with all applicable Legal Requirements, and shall
promptly make all repairs to the Property, above grade and below grade, interior
and exterior, structural and nonstructural, ordinary and extraordinary,
unforeseen and foreseen. All repairs made by Borrower shall be made with
first‑class materials, in a good and workmanlike manner, shall be equal or
better in quality and class to the original work and shall comply with all
applicable Legal Requirements and insurance requirements. The Improvements and
the Personal Property shall not be removed or demolished other than in
accordance with the provisions of Section 5.21, materially altered (except for
normal replacement of the Personal Property or as otherwise permitted herein)
without the prior written consent of Lender not to be unreasonably withheld. If
under applicable zoning provisions the use of all or any portion of the Property
is or shall become a nonconforming use, Borrower will not cause or permit the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Lender.




--------------------------------------------------------------------------------




Section 5.3.    Waste
Borrower shall not commit or suffer any waste of the Property or make any change
in the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that is likely to invalidate or give cause for cancellation of any
Policy, or do or permit to be done thereon anything that is likely to materially
impair the value of the Property or the security for the Loan. Borrower will
not, without the prior written consent of Lender, and except to the extent
required under the Permitted Encumbrances, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.
Section 5.4.    Taxes and Other Charges
(a)    Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof before the same
become delinquent; provided, however, Borrower’s obligation to directly pay
Taxes shall be suspended for so long as Borrower complies with the terms and
provisions of Section 9.6 hereof. Borrower shall furnish to Lender receipts for
the payment of the Taxes and the Other Charges at least five (5) days prior to
the date the same shall become delinquent (provided, however, that Borrower is
not required to furnish such receipts for payment of Taxes in the event that
such Taxes have been paid by Lender pursuant to Section 9.6 hereof). Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against the Property
which is not a Permitted Encumbrance, and shall pay in the ordinary course of
its business for all utility services provided to the Property. If Borrower
shall fail to pay any Taxes or Other Charges in accordance with this Section 5.4
and is not contesting or causing a contesting of such Taxes or Other Charges in
accordance with Section 5.4(b) below, or if there are insufficient funds in the
Tax and Insurance Reserve Account to pay any Taxes or Other Charges, Lender
shall have the right, but shall not be obligated, to pay such Taxes or Other
Charges, and Borrower shall repay to Lender, on written demand, within ten (10)
days, any amount paid by Lender, with interest thereon at the Default Rate from
the date of the advance thereof to the date of repayment, and such amount shall
constitute a portion of the Debt secured by the Mortgage.
(b)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the Property (unless Borrower first pays the Imposition or




--------------------------------------------------------------------------------




charge; (vi) Borrower shall furnish such security as may be required in the
proceeding, or deliver to Lender such reserve deposits as may be reasonably
requested by Lender if Taxes have not been paid per Section 9.6 to Lender, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon (unless Borrower has paid all of the Taxes or
Other Charges under protest); (vii) failure to pay such Taxes or Other Charges
will not subject Lender to any civil or criminal liability; (viii) such contest
shall not affect the ownership, use or occupancy of the Property; and (ix)
Borrower shall, upon written request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i)-(viii) of this Section 5.4(b). Lender
may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or the Property (or part thereof or
interest therein) shall be in imminent danger of being sold, forfeited,
terminated, canceled or lost or there shall be any imminent danger of the Lien
of the Mortgage being primed by any related Lien.
Section 5.5.    Litigation
Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any of
Borrower, Borrower Principal or the Property which if adversely decided, would
have a Material Adverse Effect.
Section 5.6.    Access to Property
Subject to the rights of Tenants under Leases, Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof during regular business hours upon no less than seventy-two (72) hours’
notice, unless an Event of Default is continuing.
Section 5.7.    Notice of Default
Borrower shall promptly advise Lender of any material adverse change in the
condition (financial or otherwise) of Borrower, any Borrower Principal or the
Property or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.
Section 5.8.    Cooperate in Legal Proceedings
Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.
Section 5.9.    Performance by Borrower
Borrower shall in a timely manner observe, perform and fulfill in all material
respects each and every covenant, term and provision to be observed and
performed by Borrower under this Agreement and the other Loan Documents and any
other agreement or instrument affecting or




--------------------------------------------------------------------------------




pertaining to the Property and any amendments, modifications or changes thereto
(except to the extent waived by the counterparty thereto, provided that such
action or failure to act by Borrower does not otherwise require Lender’s consent
under the Loan Documents).
Section 5.10.    Awards; Insurance Proceeds
Borrower shall cooperate with Lender in obtaining the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with the Property
(to be held and applied in accordance with Section 8.4 hereof), and Lender shall
be reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting the Property or any part thereof) out of such
Awards or Insurance Proceeds.
Section 5.11.    Financial Reporting
(a)    Borrower and Borrower Principal shall each keep separate adequate books
and records of account in accordance with GAAP (or such other method of
accounting acceptable to Lender), consistently applied and shall furnish to
Lender:
(i)    prior to a Securitization, at the request of Lender, monthly, and
following a Securitization, quarterly and annual rent rolls, with respect to
each Individual Property, prepared and certified by Borrower in the form
previously delivered to Lender, detailing the names of all Tenants, the home
site occupied by each Tenant, the rent, and any other charges payable under each
Lease, and any other information as is reasonably required by Lender, within
thirty (30) days after the end of each calendar month, forty-five (45) days
after the end of each fiscal quarter or ninety (90) days after the close of each
fiscal year of Borrower, as applicable;
(ii)    prior to a Securitization, at the request of Lender, monthly, and
following a Securitization, quarterly and annual (A) year‑to‑date operating
statements, profit and loss statements, and statements of Borrower’s Account
with respect to each Individual Property, prepared and certified by Borrower
detailing, among other things, the revenues received, the expenses incurred, the
net operating income before and after Debt Service (principal and interest) and
(B) reports detailing major capital improvements and containing such other
information as is necessary and sufficient to fairly represent the financial
position and results of operation of the Property, as well as a comparison of
budgeted revenues and expenses to actual revenues and expenses (together with a
detailed explanation of any variance upon the reasonable request of Lender),
within thirty (30) days after the end of each calendar month, forty-five (45)
days after the end of each fiscal quarter or ninety (90) days after the close of
each fiscal year of Borrower, as applicable; and
(iii)    quarterly and annual balance sheets of Borrower (with respect to each
Individual Property) and SCI, profit and loss statements and statements of cash
flows of SCI (with the annual financial statements prepared and certified by
Borrower and Borrower Principal (or if required by Lender and with respect to
SCI only, annual audited financial




--------------------------------------------------------------------------------




statements prepared by an Acceptable Accountant), within forty-five (45) days
after the end of each fiscal quarter or ninety (90) days after the close of each
fiscal year of Borrower and SCI, as applicable, as the case may be;
(iv)    (A) an Annual Budget not later than thirty (30) days after the
commencement of each fiscal year of Borrower, and only during the continuance of
a Cash Sweep Period, such Annual Budget shall be in form and substance as
previously provided to Lender.
(B)    In the event that Lender is entitled to approve the form and substance of
the Annual Budget per clause (A) above during a Cash Sweep Period, and Lender
objects to a proposed Annual Budget submitted by Borrower, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise such Annual Budget and resubmit the same to
Lender. Subject to clause (A) above, Lender shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual Budget.
Subject to clause (A) above, until such time that Lender approves a proposed
Annual Budget, which approval shall not be unreasonably withheld, conditioned or
delayed, the most recent Annual Budget shall apply; provided that, such approved
Annual Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums, utilities expenses and expenses under the Community Operations
Agreement; and
(v)    a monthly calculation of the Debt Service Coverage Ratio for the
immediately preceding twelve (12) month period as of the last day of such month,
prepared and certified by Borrower in the form required by Lender delivered to
Lender within forty-five (45) days after the end of each fiscal quarter or
ninety (90) days after the close of each fiscal year and in form consistent with
Exhibit C.
(b)    During a Cash Sweep Period upon request from Lender, Borrower shall
furnish to Lender within fourteen (14) days of request:
(i)    a property management report for the Property, showing the number of
inquiries made and/or rental applications received from tenants or prospective
tenants and deposits received from tenants and any other information requested
by Lender, in reasonable detail and certified by Borrower under penalty of
perjury to be true and complete, but no more frequently than quarterly; and
(ii)    an accounting of all security deposits and/or bonds held in connection
with any Lease of any part of the Property, including the name and
identification number of the accounts in which such security deposits are held,
if required by applicable law, the name and address of such financial
institutions and the name of the Person to contact at such financial
institution, along with any authority or release necessary for Lender to obtain
information regarding such accounts directly from such financial institutions.




--------------------------------------------------------------------------------




(c)    Borrower and Borrower Principal shall furnish Lender with such other
additional financial or management information (including state and federal tax
returns) as may, from time to time, be reasonably required by Lender in form and
substance satisfactory to Lender, and shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records.
(d)    All items requiring the certification of Borrower shall require a
certificate executed by an authorized officer of Borrower or the general partner
or managing member of Borrower, as applicable, and shall contain a statement by
Borrower as to whether there exists, to Borrower’s knowledge, an Event of
Default under the Loan Documents, and if an Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.
Section 5.12.    Estoppel Statement
(a)    After request by Lender, Borrower shall within fifteen (15) Business Days
furnish Lender or any proposed assignee of the Loan with a statement, duly
acknowledged and certified, setting forth (i) the amount of the original
principal amount of the Note, (ii) the rate of interest on the Note, (iii) the
unpaid principal amount of the Note, (iv) the date installments of interest
and/or principal were last paid, (v) the Maturity Date, (vi) any offsets or
defenses to the payment of the Debt, if any, and (vii) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.
Section 5.13.    Leasing Matters
(a)    Except as otherwise consented to by Lender in writing, all Leases shall
be written on the standard form of lease for such Individual Property delivered
to Lender prior to the closing of the Loan. No material changes (other than
changes which are in the ordinary course of the Borrower’s business and/or are
required by applicable law, so long as such changes do not have a Material
Adverse Effect) may be made to the standard form of lease without the prior
written consent of Lender not to be unreasonably withheld or delayed. In
addition, all renewals of Leases and all proposed leases shall provide for
rental rates and terms comparable to existing local market rates as determined
by Borrower and terms and shall be arm’s‑length transactions with bona fide,
independent third party tenants. All proposed commercial Leases and
modifications and renewals of existing Leases for commercial space shall be
subject to the prior approval of Lender and its counsel, at Borrower’s expense,
such approval not to be unreasonably withheld or delayed. All commercial Leases
shall provide that they are subordinate to the Mortgage and that the tenant
agrees to attorn to Lender. Notwithstanding the foregoing, Lender acknowledges
that certain homesites are not leased to Tenants pursuant to written
instruments. From and after the date hereof, Borrower shall agree to offer
written Leases to new Tenants in accordance with its current ordinary course of
business practices and consistent with current market practices.
(b)    Borrower (i) shall observe and perform all the obligations imposed upon
the landlord under the Leases and shall not do or permit to be done anything to
impair the value of the Leases as security for the Debt; (ii) shall enforce all
of the material terms, covenants and conditions




--------------------------------------------------------------------------------




contained in the Leases upon the part of the Tenant thereunder to be observed or
performed, short of termination thereof; provided, however, with respect to
mobile home or recreational vehicle community residential property, a
residential Lease may be terminated in the event of a default by the tenant
thereunder; (iii) shall not collect any of the Rents more than one (1) month in
advance, except for (A) Rents aggregating in an amount equal to less than five
percent (5.0%) of the Operating Income of the Property and (B) Rents collected
with respect to recreational vehicle sites; and (iv) shall not execute any other
assignment of the landlord’s interest in the Leases or the Rents.
(c)    Notwithstanding the provisions of subsection (a) above, renewals of
existing commercial Leases and proposed Leases for commercial space shall not be
subject to the prior approval of Lender, provided all of the following
conditions are satisfied: (i) the rental income pursuant to the renewal or
proposed Lease is not more than five (5%) percent of the total rental income for
the Property (exclusive of any rental income from recreational vehicle sites),
(ii) the renewal or proposed Lease has a base term of less than six (6) years
including options to renew (other than leases for laundry facilities which may
include a 10-year term), (iii) the renewal or proposed Lease is subject and
subordinate to the Mortgage and the tenant thereunder shall have agreed to
attorn to Lender, (iv) the renewal or proposed Lease is on the standard form of
lease approved by Lender, (v) the renewal or proposed Lease does not contain any
option, offer, right of first refusal, right of first offer or other similar
right to acquire all or any portion of the Property, and (vi) the renewal or
proposed Lease provides for rental rates and terms comparable to existing market
rates as determined by Borrower and terms and is an arm’s‑length transaction
with a bona fide, independent third party tenant. Borrower shall deliver to
Lender copies of all Leases which are entered into pursuant to the preceding
sentence together with Borrower’s certification that it has satisfied all of the
conditions of the preceding sentence within thirty (30) days after the execution
of the Lease.
Section 5.14.    Property Management
(a)    Borrower shall (i) promptly perform and observe in all material respects
all of the covenants required to be performed and observed by it under the
Community Operations Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify Lender of
any material default under the Community Operations Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of any notice of default or other
material notice received by Borrower under the Community Operations Agreement;
(iv) promptly give notice to Lender of any notice or information that Borrower
receives which indicates that Manager is terminating the Community Operations
Agreement or that Manager is otherwise discontinuing its management of the
Property; and (v) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by Manager under the Community
Operations Agreement.
(b)    If at any time, (i) Manager shall become insolvent or a debtor in a
bankruptcy proceeding; (ii) an Event of Default has occurred and is continuing;
(iii) a default has occurred and is continuing under the Community Operations
Agreement, or (iv) Manager has engaged in gross negligence, fraud, willful
misconduct or misappropriation of funds, Borrower shall, at the request of
Lender, terminate the Community Operations Agreement upon sixty (60) days prior
notice to




--------------------------------------------------------------------------------




Manager and replace Manager with a Qualified Manager approved by Lender on terms
and conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates.
(c)    Intentionally reserved.
(d)    Borrower shall not, without the prior written consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed):
(i) surrender, terminate or cancel, or consent to the surrender, termination or
cancellation of, the Community Operations Agreement or replace Manager or enter
into any other management agreement with respect to the Property; (ii) consent
to the assignment by Manager of its interest under the Community Operations
Agreement except to a Qualified Manager; (iii) reduce or consent to the
reduction of the term of the Community Operations Agreement; (iv) increase or
consent to the increase of the amount of any charges under the Community
Operations Agreement; or (v) otherwise modify, change, supplement, alter or
amend, or waive or release any of the terms and conditions under, the Community
Operations Agreement in any material respect. In the event that Borrower
replaces Manager at any time during the term of Loan pursuant to this
subsection, such Manager shall be a Qualified Manager.
(e)    If during the term of the Loan the Borrower engages or replaces the
Manager with a new property manager that is an Affiliated Manager, the Borrower
shall deliver to Lender an opinion as to non-consolidation issues between the
Borrower and such Affiliated Manager, such opinion to be acceptable to the
Lender and the Rating Agencies.
Section 5.15.    Liens
Subject to Borrower’s right to contest same pursuant to the terms of the
Mortgage, Borrower shall not, without the prior written consent of Lender,
create, incur, assume or suffer to exist any Lien on any portion of the Property
or permit any such action to be taken, except Permitted Encumbrances.
Section 5.16.    Debt Cancellation
Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration or in the ordinary course of
Borrower’s business.
Section 5.17.    Zoning
Borrower shall not (i) initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance (other than in the ordinary course
of business) under any existing zoning ordinance or (ii) use or permit the use
of any portion of the Property in any manner that could result in such use
becoming a non‑conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, in each case without the prior written consent
of Lender.
Section 5.18.    ERISA




--------------------------------------------------------------------------------




(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non‑exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3‑101(b)(2);
(B)    Less than twenty‑five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3‑101(f)(2); or
(C)    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3‑101(c) or (e).
Section 5.19.    No Joint Assessment
Borrower shall not suffer, permit or initiate the joint assessment of any
Individual Property with (a) any other real property constituting a tax lot
separate from such Individual Property, or (b) any portion of such Individual
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
Section 5.20.    Reciprocal Easement Agreements
Borrower shall not enter into, terminate or modify any REA without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Borrower shall enforce, comply with, and cause each of
the parties to any REA to comply with all of the material economic terms and
conditions contained in any REA.
Section 5.21.    Alterations
Lender’s prior written approval shall be required in connection with any
alterations to any Improvements (a) that will have a Material Adverse Effect on
the affected Individual Property or (b) that, together with any other
alterations undertaken at the same time (including any related alterations,
improvements or replacements), are reasonably anticipated to have a cost in
excess of the Alteration Threshold.
Section 5.22.    Tax Credits




--------------------------------------------------------------------------------




Borrower shall not claim a low income housing credit for the Property under
Section 42 of the Internal Revenue Code without Lender’s prior written consent.
Section 5.23.    Agreements
During the term of the Loan: (a) Borrower shall use its best efforts to fulfill
and perform each and every material term, covenant and provision of the
Agreements to be fulfilled or performed by Borrower thereunder, if any, in a
commercially reasonable manner; (b) Borrower shall, in the manner provided for
in this Agreement, give notice to Lender of any material written default notice
received by Borrower under any of the Agreements, together with a complete copy
of any such notice; (c) Borrower shall use its best efforts to enforce, short of
termination thereof, the performance and observance of each and every material
term, covenant and provision of the Agreements to be performed or observed, if
any, by the other parties thereto in a commercially reasonable manner; and (d)
Borrower shall not terminate or amend any of the terms or provisions of any of
the Agreements, except as may be permitted pursuant to the terms of the
Agreements and done in the ordinary course of business or as may be commercially
reasonable in Borrower’s ordinary course of business, without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.
ARTICLE 6    
ENTITY COVENANTS
Section 6.1.    Single Purpose Entity/Separateness
Until the Debt has been paid in full, each Borrower represents, warrants and
covenants as follows:
(a)    Each Borrower will not:
(i)    engage in any business or activity other than the ownership, operation,
leasing and maintenance of the Property, and activities incidental thereto;
(ii)    acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership and operation
of the Property;
(iii)    merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;
(iv)    fail to observe all organizational formalities necessary to maintain its
separate existence, or fail to preserve its existence as an entity duly
organized, validly existing and in good standing (if applicable) under the
applicable Legal Requirements of the jurisdiction of its organization or
formation, or amend, modify, terminate or fail to comply with the material
provisions of its organizational documents;
(v)    own any subsidiary, or make any investment in, any Person;




--------------------------------------------------------------------------------




(vi)    except as contemplated by the Loan Documents with respect to
co‑borrowers under the Loan, commingle its assets with the assets of any other
Person, or permit any Affiliate or constituent party, except for SCOLP, in its
capacity as property manager, independent access to its bank accounts;
(vii)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) the Debt, (B) trade and operational
indebtedness incurred in the ordinary course of business with trade creditors,
provided such indebtedness is (1) unsecured, (2) not evidenced by a note, (3) on
commercially reasonable terms and conditions, and (4) due not more than ninety
(90) days past the date invoiced and paid on or prior to such date, and/or
(C) financing leases and purchase money indebtedness incurred in the ordinary
course of business relating to Personal Property on commercially reasonable
terms and conditions; provided, however, the aggregate amount of the
indebtedness described in (B) and (C) shall not exceed at any time three percent
(3%) of the outstanding principal amount of the Note;
(viii)    (A) fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents for each
Individual Property separate and apart from those of any other showing such
Individual Property’s assets and liabilities separate and apart from those of
any other Person and (B) include it assets listed on any financial statement of
any other person; provided, however, that Borrower’s assets may be included in a
consolidated operating or financial statement of its Affiliate provided that an
appropriate notation shall be made on such consolidated operating or financial
statements to indicate the separateness of Borrower from such Affiliate and to
indicate Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person;
(ix)    except for capital contributions or distributions permitted under the
terms and conditions of the Borrower’s organizational documents and properly
reflected on its books and records and its respective Community Operations
Agreement between the Borrower and SCOLP, enter into any transaction, contract
or agreement with any general partner, member, shareholder, principal, guarantor
of the obligations of Borrower, or any Affiliate of the foregoing, except upon
terms and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s‑length basis
with unaffiliated third parties;
(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;
(xi)    except as contemplated by the Loan Documents with respect to
co‑borrowers under the Loan, assume or guaranty the debts of any other Person,
hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets to secure the obligations of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person, except for the Debt;




--------------------------------------------------------------------------------




(xii)    make any loans or advances to any Person, or own any stock or
securities of, any Person, or buy or hold evidence of indebtedness issued by any
other Person;
(xiii)    fail to (A) file its own tax returns separate from those of any other
Person, except to the extent that Borrower is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable Legal
Requirements, and (B) pay any taxes required to be paid under applicable Legal
Requirements;
(xiv)    fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or fail to correct any known misunderstanding regarding its separate
identity;
(xv)    fail to intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations provided, however, there exists sufficient
cash flow from the Borrower’s Property to do so and the foregoing shall not
require the Borrower’s members or their constituent owners to make any capital
contributions or advances to the Borrower;
(xvi)    if it is a partnership or limited liability company, without the
unanimous written consent of all of its partners or members, as applicable, and
the written consent of 100% of the directors of each SPE Component Entity (if
any), including, without limitation, each Independent Director, take any
Material Action or action that might cause such entity to become insolvent;
(xvii)    fail to fairly and reasonably allocate shared expenses (including,
without limitation, shared office space and services performed by an employee of
an Affiliate), if any, among the Persons sharing such expenses and to use
separate stationery, invoices and checks;
(xviii)    fail to intend to remain solvent or, except as contemplated by the
Loan Documents with respect to co‑borrowers under the Loan, pay its own
liabilities (including, without limitation, salaries of its own employees) only
from its own funds (except for certain of the Borrower’s expenses paid by SCOLP
pursuant to the Community Operations Agreement for which SCOLP shall be
reimbursed by Borrower) provided, however, there exists sufficient cash flow
from the Borrower’s Property to do so and the foregoing shall not require the
Borrower’s members or their constituent owners to make any capital contributions
or advances to the Borrower;
(xix)    acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable;
(xx)    violate or cause to be violated the assumptions made with respect to
Borrower, SPE Component Entity and its principals in any opinion letter
pertaining to substantive consolidation delivered to Lender in connection with
the Loan;




--------------------------------------------------------------------------------




(xxi)    fail to maintain a sufficient number of employees, if any, in light of
its contemplated business operations;
(xxii)    have any of its obligations guaranteed by an Affiliate, except as
contemplated by the Loan Documents with respect to co‑borrowers under the Loan
or the Borrower Principal with respect to certain obligations under Section 12.6
and Section 15.1 hereof; or
(xxiii)    identify itself as a department or division of any other Person.
Notwithstanding anything contained in this Section 6.1(a) and Section 6.5 to the
contrary, whether express or implied, Lender and Borrower agree that the
following operations and activities of Borrower, SPE Component Entity (if any)
and their Affiliates shall not be considered a violation of any obligation set
forth in this Section 6.1(a): (i) offering goods or services to residents of the
Property through Affiliates or other third parties for which fees and charges
may be collected by Borrower or the Affiliate and paid to such Affiliate or
third party, which may include, without limitation, cable and internet services,
landscaping, snow removal, lease or sale of manufactured homes (for cash or
pursuant to an installment agreement), and child care; provided that such
Affiliates do not conduct their business in the name of the Borrower and that
any agreements between the Borrower and its Affiliates relating to such services
are on commercially reasonable terms similar to those of an arm’s-length
transaction; (ii) provided no Cash Sweep Period is then in effect, causing all
gross revenue, whether cash, cash equivalents or similar assets, to be
transferred from the Lockbox Account to an Account maintained by Borrower or
SCOLP for the purpose of paying expenses of the Borrower or causing SCOLP to pay
such expense solely on behalf of the Borrower (provided that SCOLP will
separately account for all such amounts for Borrower), and subject to the
provisions of the applicable Borrower’s organizational documents, distributing
such remaining cash to SCOLP or at the direction of SCOLP, as applicable, to any
other Affiliate, and in any case, distributing such remaining cash that does not
belong to the Borrower promptly to such entities; (iii) paying all payables,
debts and other liabilities arising from or in connection with the operation of
the Property from an Account maintained for the Borrower, or causing SCOLP to
pay such liabilities on behalf of Borrower after receipt of distributions from
the Lockbox Account (provided that SCOLP will separately account for all such
amounts for Borrower); (iv) subject to the provisions of the applicable
Borrower’s organizational documents, using ancillary assets in connection with
the operation of the Property held in the name of SCOLP or any Affiliates, such
as vehicles and office and maintenance equipment; (v) treating the Property for
all purposes as part of and within the portfolio of manufactured housing
communities and/or recreational vehicle communities owned by SCOLP or any
Affiliate, for marketing, promotion and providing information and reports to the
public, including a common website, or as required by any Legal Requirements;
provided, however, that the Borrower shall conduct business in its own name or
its assumed or trade name; and (vi) allocating general overhead and
administrative costs incurred by SCOLP and/or other Affiliates to the Borrower
in a fair and equitable manner.
(b)    If Borrower is a partnership or limited liability company, each general
partner in the case of a partnership, or the managing member in the case of a
limited liability company (each an “SPE Component Entity”) of Borrower, as
applicable, shall be a corporation or a limited




--------------------------------------------------------------------------------




liability company whose sole asset is its interest in Borrower, provided that if
such SPE Component Entity is a limited liability company, each of its managing
members shall also be a SPE Component Entity. Each SPE Component Entity (i) will
at all times comply with each of the covenants, terms and provisions contained
in Section 6.1(a)(iii) – (vi) and (viii) – (xxi), as if such representation,
warranty or covenant was made directly by such SPE Component Entity; (ii) will
not engage in any business or activity other than owning an interest in Borrower
and acting as the managing member or general partner of Borrower; (iii) will not
acquire or own any assets other than its partnership, membership, or other
equity interest in Borrower; (iv) will not own any subsidiary, or make any
investment in any Person other than its investment in Borrower; (v) will not
incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation); and (vi) will cause Borrower to comply with the
provisions of this Section 6.1 and Section 6.4. Prior to the withdrawal or the
disassociation of any SPE Component Entity from Borrower, Borrower shall
immediately appoint a new general partner or managing member whose articles of
incorporation or organization, as applicable, are substantially similar to those
of such SPE Component Entity and, if an opinion letter pertaining to substantive
consolidation was required at closing, deliver a new opinion letter acceptable
to Lender and the Rating Agencies with respect to the new SPE Component Entity
and its equity owners. Notwithstanding the foregoing, to the extent Borrower is
a single member Delaware limited liability company, so long as Borrower
maintains such formation status and complies with the requirements set forth in
subsection (c) below, no SPE Component Entity shall be required.
(c)    In the event Borrower or SPE Component Entity is a single member limited
liability company formed under the Act (as applicable, the “Company”), the
limited liability company agreement of the Company (the “LLC Agreement”) shall
provide that (A) upon the occurrence of any event that causes the sole member of
the Company (“Member”) to cease to be the member of the Company (other than (1)
upon an assignment by Member of all of its limited liability company interest in
the Company and the admission of the transferee in accordance with the Loan
Documents and the LLC Agreement, or (2) the resignation of Member and the
admission of an additional member of the Company in accordance with the terms of
the Loan Documents and the LLC Agreement), the personal representative of Member
shall, within ninety (90) days, agree in writing to continue the existence of
the Company and to the admission of such personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that caused the Member to cease to
be a member of the Company, and any person acting as Independent Director of the
Company and executing the LLC Agreement (“Special Member”) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of the Company, automatically be admitted to the Company and shall
continue the existence of the Company without dissolution, and (B) Special
Member may not resign from the Company or transfer its rights as Special Member
unless (1) a successor Special Member has been admitted to the Company as
Special Member in accordance with the requirements of the Act and (2) after
giving effect to such resignation, such successor Special Member has also
accepted its appointment as an Independent Director. The LLC Agreement shall
further provide that (v) Special Member shall automatically cease to be a member
of the Company upon the admission to the Company of a substitute Member, (w)
Special Member shall be a member of the Company that has no interest in the
profits, losses and capital of the Company and has no right to receive any
distributions of the assets of the Company, (x) pursuant to




--------------------------------------------------------------------------------




Section 18-301 of the Act, Special Member shall not be required to make any
capital contributions to the Company and shall not receive a limited liability
company interest in the Company, (y) Special Member, in its capacity as Special
Member, may not bind the Company, and (z) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, the Company, including, without limitation, the merger,
consolidation or conversion of the Company; provided, however, such prohibition
shall not limit the obligations of Special Member, in its capacity as
Independent Director, to vote on such matters required by the Loan Documents or
the LLC Agreement. Prior to its admission to the Company as Special Member,
Special Member shall not be a member of the Company, but the Special Member may
serve as an Independent Director of the Company. Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of the Company and
upon the occurrence of such an event, the existence of the Company shall
continue without dissolution. The LLC Agreement shall also provide that each of
Member and Special Member waives any right it might have to agree in writing to
dissolve the Company upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of the Company.
(d)    The organizational documents of Borrower and each SPE Component Entity
shall provide an express acknowledgment that Lender is an intended third‑party
beneficiary of the “special purpose” provisions of such organizational
documents.
Section 6.2.    Change of Name, Identity or Structure
Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names) although Borrower
may change the name of any Individual Property without prior notice to, or the
consent of, Lender, (c) Borrower’s principal place of business set forth on the
first page of this Agreement, (d) the corporate, partnership or other
organizational structure of Borrower, each SPE Component Entity (if any), or
Borrower Principal, (e) Borrower’s state of organization, or (f) Borrower’s
organizational identification number, without in each case notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Borrower’s structure, without first
obtaining the prior written consent of Lender. In addition, Borrower shall not
change or permit to be changed any organizational documents of Borrower or any
SPE Component Entity (if any) if such change would adversely impact the
covenants set forth in Sections 6.1 and 6.4 hereof. Borrower authorizes Lender
to file any financing statement or financing statement amendment required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower intends to operate the Property, and representing and
warranting that Borrower does business under no other trade name with respect to
the Property. If Borrower does not now have an organizational identification
number and later obtains one, or if the organizational identification number
assigned to Borrower subsequently changes, Borrower shall promptly notify Lender
of such organizational identification number or change.




--------------------------------------------------------------------------------




Section 6.3.    Business and Operations
Borrower will qualify to do business and will remain in good standing under the
laws of the State as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.
Section 6.4.    Independent Director
The organizational documents of each SPE Component Entity (if any) shall include
the following provisions: (a) at all times there shall be, and Borrower shall
cause there to be, at least two Independent Directors; (b) the board of
directors of such SPE Component Entity shall not take any action which, under
the terms of any certificate of incorporation, by‑laws or any voting trust
agreement with respect to any common stock, requires unanimous vote of the board
of directors of such SPE Component Entity unless at the time of such action
there shall be at least two members of the board of directors who are
Independent Directors; (c) such SPE Component Entity shall not, without the
unanimous written consent of its board of directors including the Independent
Directors, on behalf of itself or Borrower, take any Material Action or any
action that might cause such entity to become insolvent, and when voting with
respect to such matters, the Independent Directors shall consider only the
interests of the Borrower, including its creditors; and (d) no Independent
Director of such SPE Component Entity may be removed or replaced unless such SPE
Component Entity provides Lender with not less than three (3) Business Days’
prior written notice of (i) any proposed removal of an Independent Director,
together with a statement as to the reasons for such removal, and (ii) the
identity of the proposed replacement Independent Director, together with a
certification that such replacement satisfies the requirements set forth in the
organizational documents for an Independent Director. No resignation or removal
of an Independent Director shall be effective until a successor Independent
Director is appointed and has accepted his or her appointment   No Independent
Director may be removed other than for Cause.  “Cause” means, with respect to an
Independent Director, (i) acts or omissions by such Independent Director that
constitute willful disregard of such Independent Director’s duties as set forth
in the Borrower’s organizational documents, (ii) that such Independent Director
has engaged in or has been charged with, or has been convicted of, fraud or
other acts constituting a crime under any law applicable to such Independent
Director, (iii) that such Independent Director is unable to perform his or her
duties as Independent Director due to death, disability or incapacity, or (iv)
that such Independent Director no longer meets the definition of Independent
Director.
Section 6.5.    Backwards Representations
(a)    Each Borrower hereby represents that it:
(i)    is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;
(ii)    has no existing judgments or liens of any nature against it or its
Property except for tax liens not yet due;




--------------------------------------------------------------------------------




(iii)    to the best of its knowledge is in compliance with all current laws,
regulations, and orders applicable to it and, except as otherwise disclosed in
this Agreement, has received all permits necessary for it to operate;
(iv)    is not involved in any dispute with any taxing authority;
(v)    has paid all taxes which it owes;
(vi)    has never owned any real property other than the property that is the
subject of the current transaction and personal property necessary or incidental
to its ownership or operation of its Property and has never engaged in any
business other than the ownership and operation of its Property;
(vii)    is not now a party to any lawsuit, arbitration, summons, or legal
proceeding that is still pending or that resulted in a judgment against it that
has not been paid in full with the exception of any claims for bodily injury or
property damage covered under its insurance;
(viii)    has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity's financial condition in all material
respects; and
(ix)    has no material contingent or actual obligations not related to its
Property.
(b)    Each Borrower (other than Cider Mill Village Mobile Home Park, LLC)
hereby represents from the date of such entity’s formation to the date of this
Agreement that it:
(i)    has not entered into any contract or agreement that is still outstanding
with any of its Affiliates, constituents, or owners, or any guarantors of any of
its obligations or any Affiliate of any of the foregoing (individually, a
“Related Party” and collectively, the “Related Parties”), except upon terms and
conditions that are commercially reasonable and substantially similar to those
available in an arm’s-length transaction with an unrelated party;
(ii)    has paid all of its debts and liabilities that are not currently owed by
it from its assets;
(iii)    has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its separate
existence;
(iv)    has maintained all of its books, records, financial statements separate
from those of any other Person and with respect to its bank accounts has
maintained them separate from those of any other Person with the exception of
SCOLP;
(v)    as of 2103, has not had its assets listed as assets on the financial
statement of any other Person unless (A) financial statements of such other
Person contained an appropriate notation indicating the separateness of Borrower
from such Person and indicating that




--------------------------------------------------------------------------------




Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Person and (B) such assets were also listed on the
Borrower’s own balance sheet;
(vi)    has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;
(vii)    has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party);
(viii)    has corrected any material known misunderstanding regarding its status
as a separate entity;
(ix)    has conducted all of its business and held all of its assets in its own
name;
(x)    has not identified itself or any of its Affiliates as a division or part
of the other;
(xi)    has not commingled its assets with those of any other Person;
(xii)    has held all of its assets in its own name with the exception of its
bank accounts which are maintained separate from those of any other Person with
the exception of SCOLP;
(xiii)    has not guaranteed or become obligated for the debts of any other
Person that are still owed by Borrower;
(xiv)    has not held itself out as being responsible for the debts or
obligations of any other Person that are still owed by Borrower;
(xv)    has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;
(xvi)    has not pledged its assets to secure the obligations of any other
Person that are still owed by Borrower;
(xvii)    has intended to maintain adequate capital in light of its contemplated
business operations taking into account anticipated capital contributions from
its members;
(xviii)    has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;
(xix)    has not owned any subsidiary or any equity interest in any other entity
and is not a survivor of a merger with or of any other entities;
(xx)    has not incurred any indebtedness that is still owed by it other than
indebtedness that is permitted under the Loan Documents; and




--------------------------------------------------------------------------------




(xxi)    has not had any of its obligations guaranteed by an Affiliate, except
for guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan).
(c)    Cider Mill Village Mobile Home Park, LLC hereby represents from the date
of such entity’s formation to the date of this Agreement that it:
(i)    has not entered into any contract or agreement that is still outstanding
with any of SCOLP, SCI or any of their respective Affiliates, constituents, or
owners, or any Affiliate of any of the foregoing (individually, a “SCI Related
Party” and collectively, the “SCI Related Parties”), except upon terms and
conditions that are commercially reasonable and substantially similar to those
available in an arm’s-length transaction with an unrelated party;
(ii)    has paid all of its debts and liabilities that are not currently owed by
it not from the assets of any SCI Related Parties;
(iii)    has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its separate
existence from the SCI Related Parties;
(iv)    has maintained all of its books, records and financial statements
separate from those of any SCI Related Parties and with respect to its bank
accounts has maintained them separate from those SCI Related Parties with the
exception of SCOLP;
(v)    as of 2013, has not had its assets listed as assets on the financial
statement of any other Person unless (A) financial statements of such SCI
Related Party contained an appropriate notation indicating the separateness of
Borrower from such SCI Related Party and indicating that Borrower’s assets and
credit were not available to satisfy the debts and other obligations of such SCI
Related Party and (B) such assets were also listed on the Borrower’s own balance
sheet;
(vi)    has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any SCI Related Parties;
(vii)    has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any SCI Related Parties;
(viii)    has corrected any material known misunderstanding regarding its status
as a separate entity from any SCI Related Parties;
(ix)    has not conducted its business or held any of its assets in the name of
any SCI Related Parties;
(x)    has not identified itself as a division or part of any SCI Related
Parties;
(xi)    has not commingled its assets with those of any SCI Related Parties;




--------------------------------------------------------------------------------




(xii)    has not held its assets in the name of any SCI Related Parties with the
exception of its bank accounts which are maintained separate from those of any
other Person with the exception of SCOLP;
(xiii)    has not guaranteed or become obligated for the debts of any SCI
Related Parties that are still owed by Borrower;
(xiv)    has not held itself out as being responsible for the debts or
obligations of any SCI Related Parties that are still owed by Borrower;
(xv)    has allocated fairly and reasonably any overhead expenses that have been
shared with any SCI Related Parties, including paying for office space and
services performed by any employee of any SCI Related Parties;
(xvi)    has not pledged its assets to secure the obligations of any SCI Related
Parties that are still owed by Borrower;
(xvii)    has intended to maintain adequate capital in light of its contemplated
business operations taking into account anticipated capital contributions from
its members;
(xviii)    has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;
(xix)    has not owned any subsidiary or any equity interest in any other entity
and is not a survivor of a merger with or of any other entities;
(xx)    has not incurred any indebtedness that is still owed by it other than
indebtedness that is permitted under the Loan Documents; and
(xxi)    has not had any of its obligations guaranteed by any SCI Related
Parties, except for guarantees that have been either released or discharged (or
that will be discharged as a result of the closing of the Loan).
ARTICLE 7    
NO SALE OR ENCUMBRANCE
Section 7.1.    Transfer Definitions
For purposes of this Article 7 an “Affiliated Manager” shall mean any managing
agent in which Borrower, Borrower Principal, any SPE Component Entity (if any)
or any affiliate of such entities has, directly or indirectly, any legal,
beneficial or economic interest; “Control” shall mean the power to direct the
management and policies of a Restricted Party, directly or indirectly, whether
through the ownership of voting securities or other beneficial interests, by
contract or otherwise; provided, however, any change in the members of the board
of directors of SCI, or SPE Component Entity shall not, in and of itself,
constitute a change in control; “Restricted Party” shall mean Borrower, Borrower
Principal, any SPE Component Entity (if any), any Affiliated




--------------------------------------------------------------------------------




Manager (if any), or any shareholder, partner, member or non‑member manager, or
any direct or indirect legal or beneficial owner of Borrower, Borrower
Principal, any SPE Component Entity (if any), any Affiliated Manager (if any) or
any non‑member manager; and a “Sale or Pledge” shall mean a voluntary or
involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of any options with respect to, or any other transfer or
disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest.
Section 7.2.    No Sale/Encumbrance
(c)    Borrower shall not cause or permit a Sale or Pledge of the Property or
any part thereof or any legal or beneficial interest therein nor permit a Sale
or Pledge of an interest in any Restricted Party (in each case, a “Prohibited
Transfer”), other than pursuant to Leases of space in the Improvements to
Tenants in accordance with the provisions of Section 5.13, without the prior
written consent of Lender.
(d)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party (other than SCI)
is a corporation, any merger, consolidation or Sale or Pledge of such
corporation’s stock or the creation or issuance of new stock in one or a series
of transactions; (iv) if a Restricted Party is a limited or general partnership
or joint venture, any merger or consolidation or the change, removal,
resignation or addition of a general partner or the Sale or Pledge of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; provided, however, the foregoing shall not apply to
interests in SCOLP (including changes in the limited partners of SCOLP, other
than SCI) other than those owned by SCI, provided, further, that SCI’s ownership
interest in SCOLP shall be permitted to decrease so long as after any such
decrease SCI shall continue to Control SCOLP and own not less than twenty-five
percent (25%) of the equity partnership interests in SCOLP; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non‑member manager (or
if no managing member, any member) or the Sale or Pledge of the membership
interest of any member or any profits or proceeds relating to such membership
interest other than transfers by or among SCOLP, SCI or their Affiliates and
transfers within SCOLP and SCI as permitted under clause (iv) above; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of any Manager (including, without limitation, an Affiliated
Manager) other than in accordance with Section 5.14.
Section 7.3.    Permitted Transfers
Notwithstanding the provisions of Section 7.2, the following transfers shall not
be deemed to be a Prohibited Transfer: (a) a transfer by devise or descent or by
operation of law upon




--------------------------------------------------------------------------------




the death of a direct member, partner or shareholder of a Borrower or SPE
Component Entity, so long as Borrower delivers notice to Lender as soon as
practicable thereafter and that such Borrower or SPE Component Entity is
promptly reconstituted, if applicable, following the death of such member,
partner or shareholder and there is no change in Control of such Borrower or SPE
Component Entity as a result of such transfer; (b) transfers for estate planning
purposes of an individual’s direct interests in a Borrower or SPE Component
Entity to the spouse or any lineal descendant of such individual, or to a trust
for the benefit of any one or more of such individual, spouse or lineal
descendant, so long as such Borrower or SPE Component Entity is reconstituted,
if required, following such transfer and there is no change in Control of such
Borrower or SPE Component Entity as a result of such transfer (notwithstanding
the foregoing clauses (a) and (b), in the event there is a conflict between
clauses (a) and (b) and clauses (e), (f), and (g) of this Section 7.3, the
provisions set forth in Section 7.3(e), (f) and (g) shall prevail); (c) the Sale
or Pledge, in one or a series of transactions, of not more than forty‑nine
percent (49%) of the stock, limited partnership interests or non‑managing
membership interests (as the case may be) in a Restricted Party; provided,
however, (i) no such transfers shall result in a change in Control in the
Restricted Party, or change in control of the Property or the Property to be
managed by a Person who is not a Qualified Manager, (ii) following any
transfers, Borrower and any SPE Component Entity shall continue to satisfy the
requirements of Section 6.1 hereof, (iii) as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer except with respect to subclause (a) above, and (iv) to the
extent such transferee shall own twenty percent (20%) or more of the direct or
indirect ownership interests in Borrower immediately following such transfer
(provided such transferee owned less than twenty percent (20%) of the direct or
indirect ownership interests in Borrower as of the Closing Date), Borrower shall
deliver, at Borrower’s sole cost and expense, customary searches (including
without limitation credit, judgment, lien, litigation, bankruptcy, criminal and
watch list) acceptable to Lender with respect to such transferee; (d) the sale
or transfer of stock in SCI provided such stock is listed on a nationally
recognized stock exchange; (e) transfers of the direct or indirect interest in
Borrower by and among SCI, SCOLP and their Affiliates, provided that no such
transfers shall result in a change in Control of the Borrower or a change in
control of the Property; (f) transfers of the limited partnership interests in
SCOLP or reductions of SCI’s ownership interest in SCOLP, provided that after
such transfer (or reduction of ownership interests in the case of SCI) SCI shall
continue to Control SCOLP and own not less than twenty-five percent (25%) of the
equity partnership interests in SCOLP; (g) the issuance of additional stock in,
or redemption of stock in, SCI, the issuance of additional limited partnership
interests in, or redemption of limited partnership interests in, SCOLP, and the
issuance of additional ownership interests in, or the redemption of the
ownership interests in, the Affiliates of SCI and SCOLP (other than Borrower and
the SPE Component Entity, if any); (h) transfers of Personal Property subject to
a purchase money security interest; and (i) in connection with a Partial
Assumption pursuant to Section 7.6 hereof, any Sale or Pledge by the Transferee,
and/or its constituent shareholders, partners, members or managers, of their
respective membership, partnership, ownership or management interests, whether
direct or indirect, in such Transferee or such constituent shareholders,
partners, members or managers, as the case may be, to Borrower Principal or SCI
and/or any Affiliate thereof. Notwithstanding the foregoing, any transfer that
results in any Person and its Affiliates owning in excess of forty‑nine percent
(49%) of the ownership interests in Borrower or SPE Component Entity shall
comply with the requirements of Section 7.4 hereof.




--------------------------------------------------------------------------------




Section 7.4.    Lender’s Rights
Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon, among other things, (a) a modification of the terms
hereof (other than the economic terms) and an assumption of the Note and the
other Loan Documents as so modified by the proposed Prohibited Transfer,
(b) receipt of payment of a transfer fee equal to one quarter of one percent
(0.25%) of the outstanding principal balance of the Loan and all of Lender’s
expenses incurred in connection with such Prohibited Transfer, (c) receipt of
written confirmation from the Rating Agencies that the Prohibited Transfer will
not result in a downgrade, withdrawal or qualification of the initial, or if
higher, then current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, (d) the proposed transferee’s continued compliance with the
covenants set forth in this Agreement (including, without limitation, the
covenants in Article 6) and the other Loan Documents, (e) the Property being
managed by a Qualified Manager and a new management agreement satisfactory to
Lender, (f) to the extent such transferee shall own twenty percent (20%) or more
of the direct or indirect ownership interests in Borrower immediately following
such transfer (provided such transferee owned less than twenty percent (20%) of
the direct or indirect ownership interests in Borrower as of the Closing Date),
delivery by Borrower, at Borrower’s sole cost and expense, customary searches
(including without limitation credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) acceptable to Lender with respect to such transferee,
and (g) the satisfaction of such other conditions and/or the provision of such
legal opinions as Lender shall determine in its sole discretion to be in the
interest of Lender. All reasonable expenses incurred by Lender shall be payable
by Borrower whether or not Lender consents to the Prohibited Transfer. Lender
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Debt immediately
due and payable upon a Prohibited Transfer made without Lender’s consent in
violation of the terms herein. This provision shall apply to each and every
Prohibited Transfer, whether or not Lender has consented to any previous
Prohibited Transfer. If any Sale or Pledge permitted under this Article 7
results in any Person and its Affiliates owning in excess of forty‑nine percent
(49%) of the ownership interests in a Restricted Party, Borrower shall provide
Lender with thirty (30) days prior written notice of such proposed transfer, and
in addition to any other requirement for Lender’s consent contained herein,
deliver a revised opinion letter pertaining to substantive consolidation to
Lender reflecting such Prohibited Transfer, which opinion shall be in form,
scope and substance acceptable in all respects to Lender and the Rating
Agencies.
Section 7.5.    Assumption
Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Borrower may transfer the
Property in its entirety to or of one hundred percent (100%) of the ownership
interests in the Borrower, and the related assumption of the Loan by, any Person
(a “Transferee”) shall be permitted with the prior written consent of the
Lender, such consent not to be unreasonably withheld provided that each of the
following terms and conditions are satisfied:
(a)    no Event of Default has occurred;




--------------------------------------------------------------------------------




(b)    Borrower shall have (i) delivered written notice to Lender of the terms
of such prospective transfer not less than thirty (30) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require and (ii) paid to Lender a non‑refundable processing fee in the amount of
$10,000. Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld, conditioned or
delayed. In determining whether to give or withhold its approval of the proposed
transfer, Lender shall consider the experience and track record of Transferee
and its principals in owning and operating facilities similar to the Property,
the financial strength of Transferee and its principals, the general business
standing of Transferee and its principals and Transferee’s and its principals’
relationships and experience with contractors, vendors, tenants, lenders and
other business entities; provided, however, that, notwithstanding Lender’s
agreement to consider the foregoing factors in determining whether to give or
withhold such approval, such approval shall be given or withheld based on what
Lender determines to be commercially reasonable and, if given, may be given
subject to such conditions as Lender may deem reasonably appropriate. In no
event shall Lender consent to a proposed transfer prior to a Securitization if
the consideration to be paid by the Transferee for the Property, as determined
by Lender in its sole discretion, is less than the appraised value of the
Property as determined by Lender based upon the Appraisal delivered to Lender in
connection with Lender’s underwriting of the Loan;
(c)    Borrower or Transferee shall have paid to Lender, concurrently with the
closing of such transfer, (i) a non‑refundable assumption fee in an amount equal
to one quarter of one percent (0.25%) of the then outstanding principal balance
of the Note, and (ii) all out‑of‑pocket costs and expenses, including reasonable
attorneys’ fees and Rating Agency fees, incurred by Lender in connection with
the transfer;
(d)    (i) Transferee shall have assumed and agreed to pay (A) the Debt as and
when due or (B) with respect to a Partial Assumption, the portion of the Debt
attributable to the Assumed Note as and when due and shall have either, as
applicable, (Y) assumed all other obligations of Borrower under the Loan
Documents subject to the provisions of Article 15 hereof or (Z) with respect to
any Partial Assumption, executed a joinder or other documentation required by
Lender in Lender’s sole discretion to bind such transferee as a co-borrower
under the terms of this Agreement and the other Loan Documents, and, prior to or
concurrently with the closing of such transfer, Transferee and its constituent
partners, members or shareholders as Lender may require, shall have executed,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption or such
Partial Assumption, as applicable and (ii) if required by Lender, a Person
affiliated with Transferee and acceptable to Lender (a “Transferee Principal”)
shall have assumed the obligations of Borrower Principal under the Loan
Documents with respect to all acts and events occurring or arising after the
transfer of the Property pursuant to this Section 7.5;
(e)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent




--------------------------------------------------------------------------------




permitted by applicable law, and shall execute any additional documents
reasonably requested by Lender;
(f)    Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;
(g)    Transferee shall have furnished to Lender, if Transferee is a
corporation, partnership, limited liability company or other entity, all
appropriate papers evidencing Transferee’s organization and good standing, and
the qualification of the signers to execute the assumption of the Debt, which
papers shall include certified copies of all documents relating to the
organization and formation of Transferee and of the entities, if any, which are
partners or members of Transferee. Transferee and such constituent partners,
members or shareholders of Transferee (as the case may be), as Lender shall
require, shall comply with the covenants set forth in Article 6 hereof,
including any amendments thereto that may be required by the Rating Agencies in
order to comply with their then-current criteria;
(h)    Transferee shall assume the obligations of Borrower under any Community
Operations Agreement or provide a new management agreement with a new Qualified
Manager which meets with the requirements of Section 5.14 hereof and assign to
Lender as additional security such new management agreement pursuant to an
Assignment of Community Operations Agreement on the Lender’s then-current form;
(i)    Transferee shall furnish an opinion of counsel satisfactory to Lender and
its counsel (A) that Transferee’s formation documents provide for the matters
described in subparagraph (g) above, (B) that the assumption of the Debt has
been duly authorized, executed and delivered, and that the Note, the Mortgage,
this Agreement, the assumption agreement and the other Loan Documents are valid,
binding and enforceable against Transferee in accordance with their terms,
(C) that Transferee and any entity which is a controlling stockholder, member or
general partner of Transferee, have been duly organized, and are in existence
and good standing, and (D) with respect to such other matters as Lender may
reasonably request;
(j)    if required by Lender, Lender shall have received confirmation in writing
from the Rating Agencies that rate the Securities to the effect that the
transfer will not result in a qualification, downgrade or withdrawal of any
rating initially assigned or to be assigned to the Securities;
(k)    Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section 7.5; and
(l)    Transferee shall, prior to such transfer, deliver a substantive
non‑consolidation opinion to Lender, which opinion shall be in form, scope and
substance acceptable in all respects to the Rating Agencies and reasonably
acceptable to Lender.




--------------------------------------------------------------------------------




A consent by Lender with respect to a transfer of the Property in its entirety
or one hundred percent (100%) of the ownership interests in Borrower to, and the
related assumption of the Loan by, a Transferee pursuant to this Section 7.5
shall not be construed to be a waiver of the right of Lender to consent to any
subsequent Sale or Pledge of the Property. Upon the transfer of the Property
pursuant to this Section 7.5, Borrower and Borrower Principal (if a Transferee
Principal has assumed the obligations of Borrower Principal under the Loan
Documents with respect to all acts and events occurring or arising after the
transfer of the Property pursuant to this Section 7.5) shall be relieved of all
liability under the Loan Documents for acts, events, conditions, or
circumstances occurring or arising after the date of such transfer, except to
the extent that such acts, events, conditions, or circumstances are the
proximate result of acts, events, conditions, or circumstances that existed
prior to the date of such transfer, whether or not discovered prior or
subsequent to the date of such transfer. All out‑of‑pocket costs and expenses
incurred by Lender pursuant to this Section 7.5 shall be payable by Borrower
whether or not the transfer contemplated hereunder actually occurs.
In connection with an Assumption, Lender may condition its consent upon the
related transferee agreeing to (a) make additional deposits into the Reserve
Accounts or to require deposits to the Replacement Reserve Account at all times,
and/or (b) the related transferee establishing such additional reserves with
Lender as Lender may require in its reasonable discretion; provided, however,
the such deposits or additional reserves shall be determined by Lender based
upon its standard underwriting criteria and the amounts shall be computed in
accordance with the provisions set forth in Article 9 hereof.
Section 7.6.    Partial Assumption
Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, a transfer of any Individual
Property in its entirety (a “Partial Assumption”) to, and the related assumption
of the Loan by, a transferee shall be permitted with the prior written consent
of the Lender not to be unreasonably withheld provided that each of the
following terms and conditions are satisfied (except that in no event shall
Lender’s consent to a Partial Assumption be given prior to a Securitization if
the consideration to be paid by the transferee for the related Individual
Property(ies), as determined by Lender in its sole discretion, is less than the
appraised value of such Individual Property(ies) as determined by Lender based
upon the Appraisal delivered to Lender in connection with Lender’s underwriting
of the Loan):
(a)    Borrower complies with each of the conditions set forth in Section 7.5
above (it being understood that the fee payable pursuant to Section 7.5(c) shall
be calculated based on the outstanding principal balance of the Allocated Loan
Amount for each of the Individual Properties which are part of the Partial
Assumption);
(b)    Intentionally Omitted.
(c)    Lender shall have determined that the Debt Service Coverage Ratio with
respect to each of (i) the Individual Property which is subject to the Partial
Assumption and (ii) the Remaining Properties after giving effect to the
assumption (assuming a loan amount equal to the principal balance of the Note
which is not being assumed immediately following the subject




--------------------------------------------------------------------------------




assumption) shall be at least equal to 1.40 to 1.0 for the twelve (12) full
calendar months immediately preceding the assumption of the portion of the Loan
pursuant to this Section 7.6.
(d)    Borrower shall prepare all necessary documents to modify this Agreement
and to amend and restate the Note and issue two substitute notes, one note
having a principal balance equal to Partial Assumption Amount for the subject
Individual Property (the “Assumed Note”), and the other note having a principal
balance equal to the excess of (A) the outstanding principal amount of the Loan,
over (B) the amount of the Assumed Note (the “Unassumed Note”) as such amount
may be reduced pursuant to the provisions of Section 7.6(e) below. Any
references herein or in the other Loan Documents to the Note after the date of a
Partial Assumption shall mean, collectively, the Assumed Note and the Unassumed
Note. The Assumed Note and Unassumed Note shall have identical terms as the Note
except for the principal balance; and, in connection therewith, the Monthly
Payment Amount and the amount of each such payment applied to principal
thereafter shall be divided between the Assumed Note and the Unassumed Note in
the same proportion as the unpaid principal balance (in each case immediately
after a Partial Assumption) of the Assumed Note and the Unassumed Note, as the
case may be, bears to the aggregate principal balance due under the Assumed Note
and the Unassumed Note immediately after the Partial Assumption. An Assumed Note
may not be the subject of any further assumption.
(e)    Borrower shall make a partial prepayment of the Loan in the amount of
fifteen percent (15%) of Partial Assumption Amount (to be applied at Borrower’s
election to either the Assumed Note or the Unassumed Note) for each of the
Individual Properties which are part of the Partial Assumption together with the
payment of Yield Maintenance calculated in accordance with Article 5(g) of the
Note in connection with such prepayment.
In connection with a Partial Assumption, Lender may condition its consent upon
the related transferee agreeing to (a) make additional deposits into the Reserve
Accounts or to require deposits to the Replacement Reserve Account at all times,
and/or (b) the related transferee establishing such additional reserves with
Lender as Lender may require in its reasonable discretion; provided, however,
the such deposits or additional reserves shall be determined by Lender based
upon its standard underwriting criteria and the amounts shall be computed in
accordance with the provisions set forth in Article 9 hereof. For the avoidance
of doubt, notwithstanding Borrower’s compliance with the provisions of this
Section 7.6, Lender shall not release the Individual Property subject to the
Partial Assumption from the cross collateralization and cross default provisions
contained in this Agreement and the other Loan Documents.
Section 7.7.    Easements; Licenses.
Notwithstanding anything contained to the contrary herein, Borrower may grant
easements, covenants, reservations and rights of way with respect to the
Property in the ordinary course of business for utilities, ingress and egress
and other similar purposes provided such grants, transfers, conveyances or
easements (i) do not impair the utility or operation of the affected Individual
Property, materially adversely affect the value of such Individual Property or
adversely affect Borrower’s ability to repay the Loan; (ii) is extending a
pre-existing easement, covenant, reservation or right of way; and (iii) shall be
in form reasonably acceptable to Lender, and, in such case, Lender shall
subordinate the Lien of the Security Instrument to such grant, easement,
transfer




--------------------------------------------------------------------------------




or conveyance. Borrower hereby agrees to pay any reasonable out-of-pocket costs
and expenses incurred by Lender in connection therewith.
ARTICLE 8    
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 8.1.    Insurance
(e)    Borrower shall obtain and maintain, or cause to be maintained, at all
times insurance for Borrower and the Property providing at least the following
coverages:
(xxii)    comprehensive “special causes of loss” form of insurance (or its
equivalent) on the Improvements and the Personal Property (A) in an amount equal
to not less than one hundred percent (100%) of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings); (B) written on a replacement cost basis and containing either an
agreed amount endorsement with respect to the Improvements and Personal Property
or a waiver of all co‑insurance provisions; (C) providing for no deductible in
excess of $25,000, or, subject to Lender’s prior written approval, an amount
equal to five percent (5%) of total insurable value at location not to exceed
$100,000 for any Individual Property in a “Tier I Wind Area” and $25,000 for all
other Individual Properties, for all such insurance coverage; (D) at all times
insuring against at least those hazards that are commonly insured against under
a “special causes of loss” form of policy, as the same shall exist on the date
hereof, and together with any increase in the scope of coverage provided under
such form after the date hereof; and (E)  if any of the Improvements or the use
of the Property shall at any time constitute legal non‑conforming structures or
uses, providing coverage for contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements and
containing an “Ordinance or Law Coverage” or “Enforcement” endorsement. In
addition, Borrower shall obtain: (y) if any portion of the Improvements (it
being understood that for purposes of this clause (y) only, Improvements shall
only mean that portion of the Improvements consisting of a clubhouse or
community center or mobile home sites in a 100 year flood plain as respects
rental income loss due to the peril of flood) is currently or at any time in the
future located in a “special flood hazard area” designated by the Federal
Emergency Management Agency, flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, together with such “excess
flood” insurance in such amount, not to exceed $5,000,000, and with such
deductible as Lender may reasonably require, not to exceed $250,000; and (z)
earthquake insurance in amounts, not to exceed $5,000,000, and in form and
substance reasonably satisfactory to Lender in the event the Property is located
in an area with a high degree of seismic risk, provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
special causes of loss form required under this subsection (i);




--------------------------------------------------------------------------------




(xxiii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, with such insurance (A) to be on the so‑called “occurrence” form with
a general aggregate limit of not less than $2,000,000 and a per occurrence limit
of not less than $1,000,000 and a deductible of not more than $250,000; and
(B) to cover at least the following hazards: (1) premises and operations;
(2) products and completed operations; (3) independent contractors; and
(4) contractual liability;
(xxiv)    loss of rents insurance or business income insurance, as applicable,
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above; and (C) which provides
that after the physical loss to the Improvements and Personal Property occurs,
the loss of rents or income, as applicable, will be insured until completion of
Restoration or the expiration of twelve (12) months, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) which contains an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such loss of
rents or business income insurance, as applicable, shall be determined prior to
the date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the gross income from the Property for the succeeding
period of coverage as required above. All proceeds payable to Lender pursuant to
this subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in the Note, this
Agreement and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such loss of rents or business income
insurance, as applicable;
(xxv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so‑called Builder’s Risk Completed Value form (1) on a non‑reporting basis,
(2) against “special causes of loss” insured against pursuant to subsection (i)
above, (3) including permission to occupy the Property, and (4) with an agreed
amount endorsement waiving co‑insurance provisions;
(xxvi)    workers’ compensation, subject to the statutory limits of the State,
and employer’s liability insurance in respect of any work or operations on or
about the Property, or in connection with the Property or its operation (if
applicable);




--------------------------------------------------------------------------------




(xxvii)    comprehensive equipment breakdown insurance in an amount not less
than $2,000,000 per occurrence, if applicable, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;
(xxviii)    excess liability insurance in an amount not less than $25,000,000
per occurrence and a deductible of $250,000, on terms consistent with the
commercial general liability insurance required under subsection (ii) above; and
(xxix)    upon sixty (60) days’ written notice, such other reasonable insurance
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards (including, but not limited to,
sinkhole, mine subsidence, mold, spores or fungus) which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.
(f)    All insurance provided for in Section 8.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the reasonable approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a claims paying
ability rating of “A-” or better by S&P and at least “A:X” by A.M. Best or such
other ratings approved by Lender. The Policies described in Section 8.1(a) shall
designate Lender and its successors and assigns as additional insureds,
mortgagees and/or loss payee as deemed appropriate by Lender. To the extent such
Policies are not available as of the Closing Date, Borrower shall deliver to
Lender prior to the Closing Date an Acord 28 or similar certificate of insurance
evidencing the coverages and amounts required hereunder and, upon request of
Lender as soon as available after the Closing Date, certified copies of all
Policies. Not less than ten (10) days prior to the expiration dates of any
insurance coverage in place with respect to the Property, Borrower shall deliver
to Lender an Acord 28 or similar certificate, accompanied by evidence
satisfactory to Lender of payment of the premiums due in connection therewith
(the “Insurance Premiums”), and, as soon as available thereafter, certified
copies of all renewal Policies.
(g)    Any blanket insurance Policy shall provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Section 8.1(a) hereof; provided, however, any blanket insurance policy that does
not specifically allocate to the Property the amount of coverage from time to
time required hereunder shall be subject to Lender’s reasonable approval after
taking into account, among other things, the amount, location, number and type
of properties covered by such blanket insurance policy. Any Policy providing
substantially the same coverage as Borrower’s insurance policy as of the date
hereof shall be deemed in compliance with the terms of this Article 8.
(h)    All Policies provided for or contemplated by Section 8.1(a), except for
the Policy referenced in Section 8.1(a)(v), shall name Borrower as the insured
and Lender as the additional insured, as its interests may appear, and in the
case of property damage, equipment breakdown, flood and earthquake insurance,
shall contain a standard non‑contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender.




--------------------------------------------------------------------------------




(i)    All Policies provided for in Section 8.1(a) shall contain clauses or
endorsements to the effect that:
(iii)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(iv)    the Policies shall not be canceled without at least fifteen (15) days’
prior written notice to Lender and any other party named therein as an
additional insured;
(v)    the issuers thereof shall give written notice to Lender if the Policies
have not been renewed thirty (30) days prior to its expiration;
(vi)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and
(vii)    the Policies do not contain an exclusion for acts of terrorism.
(j)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, one (1) Business Day notice to Borrower (unless Lender reasonably
believes the Property is uninsured), to take such action as Lender deems
necessary to protect its interest in the Property, including, without
limitation, obtaining such insurance coverage as Lender in its sole discretion
deems appropriate. All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Mortgage
and shall bear interest at the Default Rate.
Section 8.2.    Casualty
If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Lender and shall promptly commence and diligently prosecute the
Restoration of such Individual Property in accordance with Section 8.4, provided
the Lender makes the Net Proceeds available pursuant to Section 8.4. Borrower
shall pay all costs of such Restoration to the extent such costs are not covered
by insurance. Lender may, but shall not be obligated to make proof of loss if
not made timely by Borrower. Borrower shall adjust all claims for Insurance
Proceeds in consultation with, and approval of, Lender; provided, however, if an
Event of Default has occurred and is continuing, Lender shall have the exclusive
right to participate in the adjustment of all claims for Insurance Proceeds.
Section 8.3.    Condemnation
Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
of which Borrower has knowledge and shall deliver to Lender copies of any and
all papers served in connection with such proceedings. Lender may participate in
any such proceedings, and Borrower shall from




--------------------------------------------------------------------------------




time to time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi‑public authority through
Condemnation or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If any Individual Property or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of such Individual Property
and otherwise comply with the provisions of Section 8.4, provided Lender makes
the Net Proceeds available pursuant to Section 8.4. If such Individual Property
is sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.
Section 8.4.    Restoration
The following provisions shall apply in connection with the Restoration of any
Individual Property:
(m)    If the Net Proceeds shall be less than $500,000 and the costs of
completing the Restoration shall be less than $500,000, the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 8.4(b)(i) are met (except for Section
8.1(b)(i)(J)) and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement; provided, however,
with respect to the budget delivered to Lender pursuant to Section 8.4(b)(i)(I),
such budget is not subject to the prior approval of Lender.
(n)    If the Net Proceeds are equal to or greater than $500,000 or the costs of
completing the Restoration are equal to or greater than $500,000, Lender shall
make the Net Proceeds available for the Restoration subject to the conditions of
and in accordance with the provisions of this Section 8.4. The term “Net
Proceeds” for purposes of this Section 8.4 shall mean: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 8.1(a)(i), (iv), (vi)
and (viii) as a result of a Casualty, after deduction of its reasonable costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting the same (“Insurance Proceeds”), or (ii) the net amount of the
Award as a result of a Condemnation, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting the same (“Condemnation Proceeds”), whichever the case may be.
(i)    The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:
(A)    no Event of Default shall have occurred and be continuing;




--------------------------------------------------------------------------------




(B)    no later than the date the insurance described in Section 8.1(a)(iii)
hereof expires or would expire, Tenants under Leases covering in the aggregate
at least fifty percent (50%) of the total rentable space in the Individual
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be shall remain in full force and effect during and after the
completion of the Restoration;
(C)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation
or thirty (30) days after the adjustment of the Net Proceeds, whichever is
later, whichever the case may be, occurs) and shall diligently pursue the same
to satisfactory completion;
(D)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of the insurance coverage referred to in Section 8.1(a)(iii) above or funds
provided by the Borrower;
(E)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2)  such time as may be required under applicable zoning law, ordinance, rule
or regulation, or (3) the expiration of the insurance coverage referred to in
Section 8.1(a)(iii) unless Borrower Principal agrees to make capital
contributions to Borrower which are sufficient to make any payments to Lender
pursuant to the terms hereof;
(F)    the Individual Property and the use thereof after the Restoration will be
in compliance with and permitted under all Legal Requirements;
(G)    the Restoration is being done and is being completed by Borrower in an
expeditious and diligent fashion and in substantial compliance with all
applicable Legal Requirements;
(H)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Individual Property or the Improvements on the affected
Individual Property;
(I)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and
(J)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable judgment to cover the
cost of the Restoration.




--------------------------------------------------------------------------------




(ii)    The Net Proceeds shall be held by Lender until disbursements commence,
and, until disbursed in accordance with the provisions of this Section 8.4(b),
shall constitute additional security for the Debt and other obligations under
the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all the conditions
precedent to such advance, including those set forth in Section 8.4(b)(i), have
been satisfied, (B) all materials installed and work and labor performed (except
to the extent that they are to be paid for out of the requested disbursement) in
connection with the related Restoration item have been paid for in full, and
(C) there exist no notices of pendency, stop orders, mechanic’s or materialman’s
liens or notices of intention to file same, or any other liens or encumbrances
of any nature whatsoever on the Individual Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy. Notwithstanding the foregoing, Insurance
Proceeds from the Policies required to be maintained by Borrower pursuant to
Section 8.1(a)(iii) shall be controlled by Lender at all times, shall not be
subject to the provisions of this Section 8.4 and shall be used solely for the
payment of the obligations under the Loan Documents and Operating Expenses.
(iii)    All plans and specifications required in connection with a Restoration
in excess of $500,000 shall be subject to prior review and reasonable acceptance
in all respects by Lender and by an independent consulting engineer selected by
Lender (the “Restoration Consultant”). Lender shall have the use of the plans
and specifications and all permits, licenses and approvals required or obtained
in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts in excess of $100,000 under which they have been engaged, shall be
subject to prior review and reasonable acceptance by Lender and the Restoration
Consultant. All costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration, including, without limitation,
reasonable counsel fees and disbursements and the Restoration Consultant’s fees,
shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed. The
Restoration Retainage shall be reduced to five percent (5%) of the costs
incurred upon receipt by Lender of satisfactory evidence that fifty percent
(50%) of the Restoration has been completed. The Restoration Retainage shall in
no event, and notwithstanding anything to the contrary set forth above in this
Section 8.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Restoration Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 8.4(b)and that all approvals necessary for the
re‑occupancy and use of the Individual




--------------------------------------------------------------------------------




Property have been obtained from all appropriate Governmental Authorities, and
Lender receives evidence satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the
Restoration Retainage; provided, however, that Lender will release the portion
of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Restoration Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Restoration
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Restoration Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 8.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.
(o)    Following the Securitization of the Loan, if, after a taking of any
portion of the Property by a condemning authority, the ratio (the “LTV Ratio”)
of the unpaid principal balance of the Loan to the value of the remaining
Property (as determined by Lender using any commercially reasonable valuation
method) is greater than one hundred twenty-five percent (125%), then Borrower’s
right to receive Condemnation Proceeds or use the same toward Restoration under
Sections 8.4(a) or (b) above shall be subject to the right of Lender, at its
option, to retain and apply




--------------------------------------------------------------------------------




toward the payment of the principal balance of the Debt the least of the
following amounts: (i) all Condemnation Proceeds, (ii) the fair market value of
the such portion of the Property taken at the time of the taking, (iii) an
amount such that the LTV Ratio following the taking is not greater than the LTV
Ratio immediately prior to the taking. All Net Proceeds not required to be made
available for the Restoration, returned to Borrower as excess Net Proceeds
pursuant to Section 8.4(b)(vii), or in the case of Condemnation Proceeds applied
by Lender in accordance with this Section 8.4(c), may (x) be retained and
applied by Lender toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, (y) at the sole discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes and upon such
conditions as Lender shall designate. If, pursuant to this Section 8.4, Lender
shall receive and retain Net Proceeds, the Debt shall be reduced only by the
amount thereof received and retained by Lender and actually applied by Lender in
reduction thereof
(p)    In the event of foreclosure of the Mortgage, or other transfer of title
to the Individual Property in extinguishment in whole or in part of the Debt,
all right, title and interest of Borrower in and to the Policies then in force
concerning the Individual Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure, Lender or other transferee
in the event of such other transfer of title.
ARTICLE 9    
RESERVE FUNDS
Section 9.1.    Required Repairs
(a)    Borrower shall make the repairs and improvements to the Property set
forth on Schedule I (such repairs hereinafter referred to as “Required
Repairs”). Borrower shall complete the Required Repairs in a good and
workmanlike manner within such time frame for completion specifically set forth
on Schedule I.
Section 9.2.    Replacements
(d)    On an ongoing basis throughout the term of the Loan, Borrower shall make
capital repairs, replacements and improvements necessary to keep the Property in
good order and repair and in a good marketable condition or prevent
deterioration of the Property, including, but not limited to, those repairs,
replacements and improvements more particularly described in the Property
Condition Report prepared in connection with the closing of the Loan
(collectively, the “Replacements”). Borrower shall complete all Replacements in
a good and workmanlike manner as soon as commercially reasonable after
commencing to make each such Replacement.
(e)    Upon the occurrence of a Replacement Reserve Deposit Period, Borrower
shall establish an Eligible Account with Lender or Lender’s agent to fund the
Replacements (the “Replacement Reserve Account”). On each Scheduled Payment Date
during the continuance of a Replacement Reserve Deposit Period Borrower shall
deposit $14,058.58 (the “Replacement Reserve Monthly Deposit”, such amount based
on $53.68 per mobile home site), into the Replacement Reserve Account until the
amount held in the Replacement Reserve Account is equal to $350,000.00. If, on
any Scheduled Payment Date during the continuance of a Replacement




--------------------------------------------------------------------------------




Reserve Deposit Period the amount held in the Replacement Reserve Account is
less than $350,000.00, Borrower shall deposit the Replacement Reserve Monthly
Deposit into the Replacement Reserve Account. Amounts so deposited shall
hereinafter be referred to as “Replacement Reserve Funds.” Provided no Event of
Default is continuing, upon the termination of any Replacement Reserve Deposit
Period, any amounts held in the Replacement Reserve Account shall be disbursed
to Borrower at Borrower’s direction.
Section 9.3.    Intentionally Omitted
Section 9.4.    Required Work
Borrower shall diligently pursue all Replacements (collectively, the “Required
Work”) to completion in accordance with the following requirements:
(f)    Lender reserves the right, at its option, to approve all contracts or
work orders with materialmen, mechanics, suppliers, subcontractors, contractors
or other parties providing labor or materials in connection with the Required
Work to the extent such contracts or work orders exceed $100,000, which approval
shall not be unreasonably withheld, conditioned or delayed. Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender.
(g)    In the event Lender determines in its reasonable discretion that any
Required Work is not being or has not been performed in a workmanlike or timely
manner (consistent with the time deadlines provided herein), upon written notice
to Borrower and Borrower’s failure to commence performance thereof within thirty
(30) days, weather permitting, Lender shall have the option to withhold
disbursement for such unsatisfactory Required Work and to proceed under existing
contracts or to contract with third parties to complete such Required Work and
to apply the Replacement Reserve Funds toward the labor and materials necessary
to complete such Required Work, and to exercise any and all other remedies
available to Lender upon an Event of Default hereunder.
(h)    During the continuance of an Event of Default, in order to facilitate
Lender’s completion of the Required Work, effective only when Lender has the
right to exercise its rights under Section 9.4(b), Borrower grants Lender the
right to enter onto the Property and perform any and all work and labor
necessary to complete the Required Work and/or employ watchmen to protect the
Property from damage. All sums so expended by Lender, to the extent not from the
Reserve Funds, shall be deemed to have been advanced under the Loan to Borrower
and secured by the Mortgage. For this purpose, and subject to the limitations
contained in the first sentence of this Section 9.4(c), Borrower constitutes and
appoints Lender its true and lawful attorney‑in‑fact with full power of
substitution to complete or undertake the Required Work in the name of Borrower
upon Borrower’s failure to do so in a workmanlike and timely manner. Such power
of attorney shall be deemed to be a power coupled with an interest and cannot be
revoked. Borrower empowers said attorney‑in‑fact as follows: (i) to use any of
the Reserve Funds for the purpose of making or completing the Required Work
permitted per Section 9.4(b) of this Agreement; (ii) to make such additions,
changes and corrections to the Required Work as shall be necessary or desirable
to complete the Required Work; (iii) to employ or retain such contractors,
subcontractors, agents, architects and inspectors as shall be required for such
purposes at commercially reasonable prices




--------------------------------------------------------------------------------




to the extent such work is not being performed by contractors or subcontractors
retained by Borrower; (iv) to pay, settle or compromise all existing bills and
claims which are or may become Liens against the Property, or as may be
necessary or desirable for the completion of the Required Work, or for clearance
of title; (v) to execute all applications and certificates in the name of
Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property; and (vii) to do any and every
act which Borrower might do on its own behalf to fulfill the terms of this
Section 9.4.
(i)    Nothing in this Section 9.4 shall: (i) make Lender responsible for making
or completing the Required Work; (ii) require Lender to expend funds in addition
to the Reserve Funds to make or complete any Required Work; (iii) obligate
Lender to proceed with the Required Work; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Required Work.
(j)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties performing Required Work pursuant to this Section 9.4 to enter
onto the Property upon reasonable advance notice during normal business hours
(subject to the rights of tenants under their Leases) to inspect the progress of
any Required Work and all materials being used in connection therewith, to
examine all plans and shop drawings relating to such Required Work which are or
may be kept at the Property, and to complete any Required Work made pursuant to
this Section 9.4. Borrower shall cause all contractors and subcontractors to
cooperate with Lender and Lender’s representatives or such other persons
described above in connection with inspections described in this Section 9.4 or
the completion of Required Work pursuant to this Section 9.4.
(k)    Lender may, to the extent any Required Work exceeding $100,000 would
reasonably require an inspection of the Property, inspect the Property at
Borrower’s expense prior to making a disbursement of the Reserve Funds in order
to verify completion of the Required Work for which reimbursement is sought.
Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender and/or may require a copy
of a certificate of completion by an independent qualified professional
acceptable to Lender prior to the disbursement of the Reserve Funds. Borrower
shall pay the expense of the inspection as required hereunder, whether such
inspection is conducted by Lender or by an independent qualified professional.
(l)    The Required Work and all materials, equipment, fixtures, or any other
item comprising a part of any Required Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other Liens (except for Permitted Encumbrances).
(m)    Before each disbursement of the Reserve Funds in excess of $100,000,
Lender may require Borrower to provide Lender with a search of title to the
applicable Individual Property effective to the date of the disbursement, which
search shows that no mechanic’s or materialmen’s or other Liens of any nature
have been placed against the Individual Property since the date of recordation
of the Mortgage and that title to the Individual Property is free and clear of
all Liens (except for Permitted Encumbrances).




--------------------------------------------------------------------------------




(n)    All Required Work shall comply with all Legal Requirements and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.
(o)    Borrower hereby assigns to Lender all rights and claims Borrower may have
against all Persons supplying labor or materials in connection with the Required
Work; provided, however, that Lender may not pursue any such rights or claims
unless an Event of Default has occurred and remains uncured.
Section 9.5.    Release of Reserve Funds
(a)    Upon written request from Borrower and satisfaction of the requirements
set forth in this Agreement, Lender shall disburse to Borrower amounts from the
Replacement Reserve Account to the extent necessary to pay for or reimburse
Borrower for the actual costs of any approved Replacements. Notwithstanding the
preceding sentence, in no event shall Lender be required to (i) disburse funds
from any of the Reserve Accounts if an Event of Default exists, or (ii) disburse
funds from the Replacement Reserve Account to reimburse Borrower for the costs
of routine repairs or maintenance to the Property.
(b)    With each request for disbursement, Borrower shall certify in writing to
Lender that all Required Work has been performed in accordance with all Legal
Requirements and that all such Required Work has been completed lien free and
paid for in full or will be completed lien free and paid for in full upon
disbursement of the requested funds. In addition, each request for disbursement
in excess of $25,000 shall be on a form provided or approved by Lender and shall
(i) include copies of invoices for all items or materials purchased and all
labor or services provided, (ii) specify (A) the Required Work for which the
disbursement is requested, (B) the quantity and price of each item purchased, if
the Required Work includes the purchase or replacement of specific items,
(C) the price of all materials (grouped by type or category) used in any
Required Work other than the purchase or replacement of specific items, and
(D) the cost of all contracted labor or other services applicable to each
Required Work for which such request for disbursement is made, (iii) if
requested by Lender, conditional lien waivers from each contractor, supplier,
materialman, mechanic or subcontractor with respect to the completion of its
work or delivery of its materials, to the extent the cost of such work exceeds
$100,000. Except as provided in Section 9.5(d), each request for disbursement
shall be made only after completion of the Replacement (or the portion thereof
completed in accordance with Section 9.5(d)) for which disbursement is
requested. Borrower shall provide Lender evidence satisfactory to Lender in its
reasonable judgment of such completion or performance.
(c)    Any lien waiver delivered hereunder shall conform to all Legal
Requirements and shall cover all work performed and materials supplied
(including equipment and fixtures) for the Property by that contractor,
supplier, subcontractor, mechanic or materialman through the date covered by the
current disbursement request.
(d)    If (i) the cost of any item of Required Work exceeds $100,000, (ii) the
contractor performing such Required Work requires periodic payments pursuant to
terms of a written contract, and (iii) Lender has approved in writing in advance
such periodic payments (provided,




--------------------------------------------------------------------------------




Lender shall not be entitled to approve the contract if Lender has already
approved such contract pursuant to the provisions of Section 9.4(a)), a request
for disbursement from the Reserve Accounts may be made after completion of a
portion of the work under such contract, provided (A) such contract requires
payment upon completion of such portion of work, (B) the materials for which the
request is made are on site at the Property and are properly secured or have
been installed in the Property, (C) all other conditions in this Agreement for
disbursement have been satisfied, and (D) in the case of a Replacement, funds
remaining in the Replacement Reserve Account are, in Lender’s judgment,
sufficient to complete such Replacement and other Replacements when required.
(e)    Borrower shall not make a request for, nor shall Lender have any
obligation to make, any disbursement from any Reserve Account more frequently
than once in any calendar month and (except in connection with the final
disbursement) in any amount less than the lesser of (i) $10,000 or (ii) the
total cost of the Required Work for which the disbursement is requested.
(f)    Intentionally Omitted.
(g)    In the event any Borrower requests a disbursement from the Replacement
Reserve Account to pay for or to reimburse Borrower for the actual cost of labor
or materials used in connection with repairs or improvements other than the
Replacements specified in the Property Condition Report prepared in connection
with the closing of the Loan (an “Additional Replacement”), Borrower shall
disclose in writing to Lender the reason why funds in the Replacement Reserve
Account should be used to pay for such Additional Replacement. If Lender
determines that (i) such Additional Replacement is of the type intended to be
covered by the Replacement Reserve Account, (ii) costs for such Additional
Replacement are reasonable, (iii) the funds in the Replacement Reserve Account
are sufficient to pay for such Additional Replacement and all other Replacements
for the Property specified in the Property Condition Report, and (iv) all other
conditions for disbursement under this Agreement have been met, Lender may
disburse funds from the Replacement Reserve Account.
(h)    Lender’s disbursement of any Reserve Funds or other acknowledgment of
completion of any Required Work in a manner satisfactory to Lender shall not be
deemed a certification or warranty by Lender to any Person that the Required
Work has been completed in accordance with Legal Requirements.
(i)    If the funds in any Reserve Account should exceed the amount of payments
actually applied by Lender for the purposes of the account, Lender in its sole
discretion shall return any excess to Borrower, unless Borrower is required to
make future payments to the Reserve Account, in which case Lender may credit
such excess against future payments to be made to that Reserve Account. If at
any time Lender reasonably determines that the Reserve Funds are not or will not
be sufficient to make the required payments, Lender shall notify Borrower of
such determination and Borrower shall pay to Lender any amount necessary to make
up the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.




--------------------------------------------------------------------------------




(j)    The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.
(k)    Intentionally Omitted.
(l)    Upon payment in full of the Debt, all amounts remaining on deposit, if
any, in the Replacement Reserve Account shall be returned to Borrower or the
Person shown on Lender’s records as being the owner of the Property and no other
party shall have any right or claim thereto.
Section 9.6.    Tax and Insurance Reserve Funds
Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent sufficient to discharge Borrower’s obligations for the payment of
Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the
“Tax and Insurance Reserve Account”) into which Borrower shall deposit on the
date hereof $53,708.18 ($8,358.47 for the Individual Property known as Forest
Meadows, $26,877.48 for the Individual Property known as Gold Coaster and
$18,472.22 for the Individual Property known as Pine Hills), which amount, when
added to the required monthly deposits set forth in the next sentence, is
sufficient to make the payments of Taxes and Insurance Premiums as required
herein. Borrower shall deposit into the Tax and Insurance Reserve Account on
each Scheduled Payment Date (a) one‑twelfth of the Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months or such higher amount
necessary to accumulate with Lender sufficient funds to pay all such Taxes at
least thirty (30) days prior to the earlier of (i) the date that the same will
become delinquent and (ii) the date that additional charges or interest will
accrue due to the non‑payment thereof, and (b) except to the extent Lender has
waived in writing the insurance escrow because the insurance required hereunder
is maintained under a blanket insurance Policy acceptable to Lender in
accordance with Section 8.1(c), one‑twelfth of the Insurance Premiums that
Lender estimates will be payable during the next ensuing twelve (12) months for
the renewal of the coverage afforded by the Policies upon the expiration thereof
or such higher amount necessary to accumulate with Lender sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (said amounts in (a) and (b) above hereinafter called
the “Tax and Insurance Reserve Funds”). Lender will apply the Tax and Insurance
Reserve Funds to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Section 5.4 and Section 8.1 hereof. In making any
disbursement from the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Reserve Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall return any
excess to Borrower or, if given written instructions by Borrower, credit such
excess against future payments to be made to the Tax and Insurance Reserve
Account. In allocating any such excess, Lender may deal with the person shown on
Lender’s records as being the owner of the Property. Any amount remaining in the
Tax and Insurance Reserve Account after the Debt has been paid in full shall be
returned to Borrower or the person shown on Lender’s records as being the




--------------------------------------------------------------------------------




owner of the Property and no other party shall have any right or claim thereto.
If at any time Lender reasonably determines that the Tax and Insurance Reserve
Funds are not or will not be sufficient to pay Taxes and Insurance Premiums by
the dates set forth in (a) and (b) above, Lender shall provide written notice to
Borrower of such determination and Borrower shall pay to Lender any amount
necessary to make up the deficiency within ten (10) days after written notice
from Lender to Borrower requesting payment thereof. Lender hereby acknowledges
that the monthly deposits for the payment of Insurance Premiums is hereby
waived, provided that the blanket insurance Policy in place as of closing
remains in effect.
Section 9.7.    Excess Cash; Operating Expenses; Extraordinary Expenses
(e)    Upon the occurrence of a Cash Sweep Period, Borrower shall establish an
Eligible Account with Lender or Lender’s agent into which Borrower shall deposit
all Excess Cash on each Scheduled Payment Date (the “Excess Cash Reserve
Account”) to be held by Lender as additional security for the Loan, provided
that such deposits shall only be made during the continuation of a Cash Sweep
Period. Amounts so deposited shall hereinafter be referred to as the “Excess
Cash Reserve Funds.” Provided no Event of Default has occurred and is
continuing, all sums on deposit in the Excess Cash Reserve Account shall be
disbursed to Borrower’s Account upon the earlier to occur of (i) payment in full
of the Debt, or (ii) the discontinuation of a Cash Sweep Period, or (iii)
otherwise in accordance with Section 9.7(b) below.
(f)    During the continuation of a Cash Sweep Period, Borrower shall submit to
Lender not later than the twentieth (20th) day of each calendar month, a
statement certified by Borrower in the form required by Lender (i) setting forth
those Operating Expenses and Extraordinary Expenses (together with a reasonably
detailed explanation of such proposed Extraordinary Expense for the approval of
Lender) to be paid by Borrower during the following calendar month, and
(ii) identifying any Operating Expenses or Extraordinary Expenses are more than
sixty (60) days past due. Together with each such request, Borrower shall
furnish Lender with bills and all other documents necessary for the payment of
the Operating Expenses and/or Extraordinary Expenses which are the subject of
such request. Only those Operating Expenses which are consistent with the Annual
Budget, together with such amounts as necessary to cover reasonable monthly
shortfalls in Operating Expenses, as well as those Operating Expenses and
Extraordinary Expenses otherwise approved by Lender in writing in its reasonable
discretion, shall be approved for payment and shall be disbursed to the
Borrower’s Account on the next Scheduled Payment Date.
Section 9.8.    Reserve Funds Generally
(b)    No earnings or interest on the Reserve Funds shall be payable to
Borrower. Neither Lender nor any loan servicer that at any time holds or
maintains the Reserve Accounts shall have any obligation to keep or maintain
such Reserve Accounts or any funds deposited therein in interest‑bearing
accounts. If Lender or any such loan servicer elects in its sole and absolute
discretion to keep or maintain any Reserve Account or any funds deposited
therein in an interest‑bearing account, (i) such funds shall not be invested
except in Permitted Investments, and (ii) all interest earned or accrued thereon
shall be for the account of and be retained by Lender or such loan servicer.




--------------------------------------------------------------------------------




(c)    Borrower grants to Lender a first‑priority perfected security interest
in, and assigns and pledges to Lender, each of the Reserve Accounts and any and
all Reserve Funds now or hereafter deposited in the Reserve Accounts as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Accounts and the Reserve Funds shall constitute
additional security for the Debt. The provisions of this Section 9.8 are
intended to give Lender or any subsequent holder of the Loan “control” of the
Reserve Accounts within the meaning of the UCC.
(d)    The Reserve Accounts and any and all Reserve Funds now or hereafter
deposited in the Reserve Accounts shall be subject to the exclusive dominion and
control of Lender, which shall hold the Reserve Accounts and any or all Reserve
Funds now or hereafter deposited in the Reserve Accounts subject to the terms
and conditions of this Agreement. Borrower shall have no right of withdrawal
from the Reserve Accounts or any other right or power with respect to the
Reserve Accounts or any or all of the Reserve Funds now or hereafter deposited
in the Reserve Accounts, except as expressly provided in this Agreement.
(e)    Lender shall furnish or cause to be furnished to Borrower, without
charge, a quarterly accounting of each Reserve Account in the normal format of
Lender or its loan servicer, showing credits and debits to such Reserve Account
and the purpose for which each debit to each Reserve Account was made.
(f)    As long as no Event of Default has occurred, Lender shall make
disbursements from the Reserve Accounts in accordance with this Agreement. All
such disbursements shall be deemed to have been expressly pre‑authorized by
Borrower, and shall not be deemed to constitute the exercise by Lender of any
remedies against Borrower unless an Event of Default has occurred and is
continuing and Lender has expressly stated in writing its intent to proceed to
exercise its remedies as a secured party, pledgee or lienholder with respect to
the Reserve Accounts.
(g)    If any Event of Default occurs, Borrower shall immediately lose all of
its rights to receive disbursements from the Reserve Accounts until the earlier
to occur of (i) the date on which such Event of Default is cured to Lender’s
satisfaction, or (ii) the payment in full of the Debt. Upon the occurrence of
any Event of Default, Lender may exercise any or all of its rights and remedies
as a secured party, pledgee and lienholder with respect to the Reserve Accounts.
Without limitation of the foregoing, upon any Event of Default, Lender may use
and disburse the Reserve Funds (or any portion thereof) for any of the following
purposes: (A) repayment of the Debt, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees,
costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item from any of the Reserve Accounts as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable law; provided, however, that any such application of funds shall
not cure or be deemed to cure any Event of Default. Without limiting any other
provisions hereof, each of the remedial actions




--------------------------------------------------------------------------------




described in the immediately preceding sentence shall be deemed to be a
commercially reasonable exercise of Lender’s rights and remedies as a secured
party with respect to the Reserve Funds and shall not in any event be deemed to
constitute a setoff or a foreclosure of a statutory banker’s lien. Nothing in
this Agreement shall obligate Lender to apply all or any portion of the Reserve
Funds to effect a cure of any Event of Default, or to pay the Debt, or in any
specific order of priority. The exercise of any or all of Lender’s rights and
remedies under this Agreement or under any of the other Loan Documents shall not
in any way prejudice or affect Lender’s right to initiate and complete a
foreclosure under the Mortgage.
(h)    The Reserve Funds shall not constitute escrow or trust funds and may be
commingled with other monies held by Lender. Notwithstanding anything else
herein to the contrary, Lender may commingle in one or more Eligible Accounts
any and all funds controlled by Lender or its loan servicer, including, without
limitation, funds pledged in favor of Lender by other borrowers, whether for the
same purposes as the Reserve Accounts or otherwise. Without limiting any other
provisions of this Agreement or any other Loan Document, the Reserve Accounts
may be established and held in such name or names as Lender or its loan
servicer, as agent for Lender, shall deem appropriate, including, without
limitation, in the name of Lender or such loan servicer as agent for Lender. In
the case of any Reserve Account which is held in a commingled account, Lender or
its loan servicer, as applicable, shall maintain records sufficient to enable it
to determine at all times which portion of such account is related to the Loan.
Upon assignment of the Loan by Lender, any Reserve Funds shall be turned over to
the assignee and any responsibility of Lender as assignor shall terminate. The
requirements of this Agreement concerning the Reserve Accounts in no way
supersede, limit or waive any other rights or obligations of the parties under
any of the Loan Documents or under applicable law.
(i)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Accounts or the Reserve Funds deposited therein or permit any Lien to attach
thereto, except for the security interest granted in this Section 9.8, or any
levy to be made thereon, or any UCC Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.
(j)    Borrower will maintain the security interest created by this Section 9.8
as a first priority perfected security interest and will defend the right, title
and interest of Lender in and to the Reserve Accounts and the Reserve Funds
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of Lender, and at the sole expense of
Borrower, Borrower will promptly and duly execute and deliver such further
instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.
(k)    Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by Lender to be genuine, and it may be assumed conclusively
that any Person purporting to give any of the foregoing in connection with the
Reserve Account’s has been duly authorized to do so. Lender may consult with
counsel, and the opinion of such counsel shall be full and complete
authorization




--------------------------------------------------------------------------------




and protection in respect of any action taken or suffered by them hereunder and
in good faith in accordance therewith. Lender shall not be liable to Borrower
for any act or omission done or omitted to be done by Lender in reliance upon
any instruction, direction or certification received by Lender and without gross
negligence or willful misconduct.
(l)    Beyond the exercise of reasonable care in the custody thereof, Lender
shall not have any duty as to any Reserve Funds in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any person or otherwise with respect thereto. In no event shall
Lender or its Affiliates, agents, employees or bailees, be liable or responsible
for any loss or damage to any of the Reserve Funds, or for any diminution in
value thereof, by reason of the act or omission of Lender, except to the extent
that such loss or damage results from Lender’s gross negligence or willful
misconduct or intentional nonperformance by Lender of its obligations under this
Agreement.
ARTICLE 10    
CASH MANAGEMENT
Section 10.1.    Lockbox Account and Cash Management Account
(f)    Borrower acknowledges and confirms that Borrower has established, and
Borrower covenants that it shall maintain, pursuant to the Lockbox Agreement, a
non‑interest bearing Eligible Account into which Borrower shall deposit or cause
to be deposited, all Rents and other revenue from the Property (such account,
all funds at any time on deposit therein and any proceeds, replacements or
substitutions of such account or funds therein, are collectively referred to
herein as the “Lockbox Account”). In the event Lockbox Bank ceases to qualify as
an Eligible Institution, Borrower shall cooperate with Lender in designating a
successor financial institution that meets such qualifications and is otherwise
acceptable to Lender and transferring the Lockbox Account to such institution,
each within thirty (30) days after request by Lender. In the event Borrower
fails to do so, Lender shall have the right, and Borrower hereby grants to
Lender a power of attorney (which power of attorney shall be coupled with an
interest and irrevocable so long as any portion of the Debt remains
outstanding), to designate a successor institution to serve as Lockbox Bank.
(g)    Borrower acknowledges and confirms that, pursuant to the Cash Management
Agreement, a non‑interest bearing Eligible Account into which funds in the
Lockbox Account shall be transferred pursuant to the terms of Section 10.2(b)
hereof (such account, the sub‑accounts thereof, all funds at any time on deposit
therein and any proceeds, replacements or substitutions of such account or funds
therein, are collectively referred to herein as the “Cash Management Account”)
shall be established.
(h)    The Lockbox Account and Cash Management Account shall each be in the name
of Borrower for the benefit of Lender, provided that Borrower shall be the owner
of all funds on deposit in such accounts for federal and applicable state and
local tax purposes.
(i)    The Lockbox Account and Cash Management Account shall be subject to the
exclusive dominion and control of Lender and, except as otherwise expressly
provided herein,




--------------------------------------------------------------------------------




neither Borrower nor any other party claiming on behalf of, or through, Borrower
or any Manager, shall have any right of withdrawal therefrom or any other right
or power with respect thereto.
Section 10.2.    Deposits and Withdrawals
(q)    Borrower represents, warrants and covenants that:
(i)    Borrower shall notify and advise the Manager under each Community
Operations Agreement to deposit all Rents or any other item payable by Tenants
under Leases directly to the Lockbox Account or a post office address maintained
by Lockbox Bank for processing deposits to the Lockbox Account, as applicable,
pursuant to an instruction letter in the form of Exhibit B attached hereto (a
“Manager Direction Letter”). If Borrower fails to provide any such notice (and
without prejudice to Lender’s rights with respect to such default), Lender shall
have the right, and Borrower hereby grants to Lender a power of attorney (which
power of attorney shall be coupled with an interest and irrevocable so long as
any portion of the Debt remains outstanding), to sign and deliver a Manager
Direction Letter;
(ii)    Borrower shall, and shall cause any Manager to, collect all payments due
under open accounts with Borrower or any Manager with respect to the Property or
with whom Borrower or any Manager does business on an “accounts receivable”
basis with respect to the Property and deposit such all payments due under such
accounts to the Lockbox. Neither Borrower nor any Manager shall direct any such
Person to make payments due under such accounts in any other manner;
(iii)    All Rents or other income from the Property shall (A) be deemed
additional security for payment of the Debt and shall be held in trust for the
benefit, and as the property, of Lender, (B) not be commingled with any other
funds or property of Borrower or any Manager before deposit into the Lockbox
Account, and (C) be deposited in the Lockbox Account within three (3) Business
Days of receipt;
(iv)    Without the prior written consent of Lender, so long as any portion of
the Debt remains outstanding, Borrower shall not terminate, amend, revoke or
modify any Manager Direction Letter in any manner whatsoever or direct or cause
Manager to deposit any amount in any manner other than as provided in the
related Manager Direction Letter; and
(v)    So long as any portion of the Debt remains outstanding, neither Borrower,
any Manager nor any other Person shall open or maintain any accounts other than
the Lockbox Account into which revenues from the ownership and operation of the
Property are deposited. The foregoing shall not prohibit Borrower from utilizing
one or more separate accounts for the disbursement or retention of funds that
have been transferred to Borrower pursuant to the express terms of this
Agreement.
(r)    During the continuance of a Cash Sweep Period, Borrower hereby
irrevocably authorizes Lender to instruct Lockbox Bank (and to provide Borrower
with a copy of




--------------------------------------------------------------------------------




such notice/instruction) to transfer, or cause to be transferred, on each
Business Day by wire transfer or other method of transfer mutually agreeable to
Lockbox Bank and Lender of immediately available funds, all collected and
available balances in the Lockbox Account (subject to any minimum retained or
“peg” balance that may be required pursuant to the terms of the Lockbox
Agreement) to the Cash Management Account to be held until disbursed pursuant to
the terms of the Cash Management Agreement. Pursuant to the Lockbox Agreement,
Lender shall provide Lockbox Bank with notice of any discontinuance of a Cash
Sweep Period. Provided no Event of Default shall have occurred and be continuing
and no Cash Sweep Period shall be in effect, then Lender shall instruct Lockbox
Bank to transfer, or cause to be transferred, on each Business Day by wire
transfer or other method mutually agreeable to Lockbox Bank and Borrower of
immediately available funds, all collected and available balances in the Lockbox
Account (subject to any minimum retained or “peg” balance that may be required
pursuant to the terms of the Lockbox Agreement) to Borrower’s Account.
(s)    Notwithstanding anything to the contrary herein, Borrower acknowledges
that Borrower is responsible for monitoring the sufficiency of funds deposited
in the Cash Management Account and that Borrower is liable for any deficiency in
available funds which may be necessary to pay all amounts due from time to time
under the Loan Documents, irrespective of whether Borrower has received any
account statement, notice or demand from Lender or Lender’s servicer.
(t)    If an Event of Default shall have occurred and be continuing, Borrower
hereby irrevocably authorizes Lender to make any and all withdrawals from the
Lockbox Account and Cash Management Account and transfers between any of the
Reserve Accounts as Lender shall determine in Lender’s sole and absolute
discretion and Lender may use all funds contained in any such accounts for any
purpose, including but not limited to repayment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply funds as stated herein shall be
in addition to all other rights and remedies provided to Lender under this
Agreement, the Note, the Mortgage and the other Loan Documents.
Section 10.3.    Security Interest
(p)    To secure the full and punctual payment of the Debt and performance of
all obligations of Borrower now or hereafter existing under this Agreement and
the other Loan Documents, Borrower hereby grants to Lender a first‑priority
perfected security interest in the Lockbox Account, all interest, cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held therein, any and all amounts invested in Permitted Investments, and all
“proceeds” (as defined in the UCC as in effect in the state in which the Lockbox
Account is located or maintained) of any or all of the foregoing. Furthermore,
Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any of the foregoing or
permit any Lien to attach thereto or any levy to be made thereon or any UCC
Financing Statements to be filed with respect thereto. Borrower will maintain
the security interest created by this Section 10.3(a) as a first priority
perfected security interest and will defend the right, title and interest of
Lender in and to the Lockbox Account against the claims and demands of all
Persons whomsoever. The security interest created hereby shall remain in full
force and effect until




--------------------------------------------------------------------------------




payment in full of the Debt. Upon payment in full of the Debt, this security
interest shall terminate without further notice from any party and Lender shall
executed such instruments and documents as may be reasonably requested by
Borrower to evidence such termination.
(q)    Borrower authorizes Lender to file any financing statement or statements
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein in connection with the Lockbox
Account. Borrower agrees that at any time and from time to time, at the expense
of Borrower, Borrower will promptly and duly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby
(including, without limitation, any security interest in and to any Permitted
Investments) or to enable Lender to exercise and enforce its rights and remedies
hereunder.
(r)    Upon the occurrence of an Event of Default, Lender may exercise any or
all of its rights and remedies as a secured party, pledgee and lienholder with
respect to the Lockbox Account. Without limitation of the foregoing, upon any
Event of Default, Lender may use the Lockbox Account for any of the following
purposes: (A) repayment of the Debt, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees,
costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item as required or permitted under this
Agreement; or (E) any other purpose permitted by applicable law; provided,
however, that any such application of funds shall not cure or be deemed to cure
any Event of Default. Without limiting any other provisions hereof, each of the
remedial actions described in the immediately preceding sentence shall be deemed
to be a commercially reasonable exercise of Lender’s rights and remedies as a
secured party with respect to the Lockbox Account and shall not in any event be
deemed to constitute a setoff or a foreclosure of a statutory banker’s lien.
Nothing in this Agreement shall obligate Lender to apply all or any portion of
the Lockbox Account to effect a cure of any Event of Default, or to pay the
Debt, or in any specific order of priority. The exercise of any or all of
Lender’s rights and remedies under this Agreement or under any of the other Loan
Documents shall not in any way prejudice or affect Lender’s right to initiate
and complete a foreclosure under the Mortgage.
(s)    Notwithstanding anything to the contrary contained herein, for purposes
of this Article 10 only, (i) “Business Day” shall mean a day on which Lender and
Lockbox Bank are both open for the conduct of substantially all of their
respective banking business at the office in the city in which the Note is
payable, with respect to Lender, and at the office in the city where the Lockbox
Account is maintained, with respect to Lockbox Bank (in both instances,
excluding Saturdays and Sundays), and (ii) with regard to issues of perfection
and priority of security interests granted hereunder, for purposes of the UCC,
the State of New York shall be deemed to be the Lockbox Bank’s jurisdiction
(within the meaning of Section 9-304(b) and Section 8-110(a) of the UCC).




--------------------------------------------------------------------------------




ARTICLE 11    
EVENTS OF DEFAULT; REMEDIES
Section 11.1.    Event of Default
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(u)    if any portion of the Debt is not paid prior to the fifth (5th) day
following the date the same is due or if the entire Debt is not paid on or
before the Maturity Date;
(v)    except as otherwise expressly provided in the Loan Documents, if any of
the Taxes or Other Charges are not paid in accordance with the terms hereof,
unless there is sufficient money in the Tax and Insurance Reserve Account for
payment of amounts then due and payable and Lender’s access to such money has
not been constrained or restricted in any manner by Borrower or any Affiliate of
Borrower;
(w)    if (i) the Policies are not kept in full force and effect, (ii) the Acord
28 (or similar) certificate is not delivered to Lender in accordance with
Section 8.1 or (iii) certified copies of the Policies are not delivered to
Lender upon request, provided such copies are available;
(x)    if Borrower breaches any covenant with respect to itself or any SPE
Component Entity (if any) contained in Article 6 or any covenant contained in
Article 7 hereof (unless, with respect to the covenants set forth in Article 6
only, such breach is (i) immaterial, (ii) capable of cure and (iii) cured within
thirty (30) days after the occurrence of such breach);
(y)    if any representation or warranty of Borrower, Borrower Principal, any
SPE Component Entity, or any member, general partner, principal or beneficial
owner of any of the foregoing, made herein, in any other Loan Document, or in
any certificate, report, financial statement or other instrument or document
furnished to Lender at the time of the closing of the Loan or during the term of
the Loan shall have been false or misleading in any material respect when made;
(z)    if (i) Borrower, or any managing member or general partner of Borrower,
Borrower Principal, or any SPE Component Entity (if any) shall commence any
case, proceeding or other action (A) under any Creditors Rights Laws, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or Borrower, any managing
member or general partner of Borrower, Borrower Principal, or any SPE Component
Entity (if any) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Borrower, any managing
member or general partner of Borrower, Borrower Principal, or any SPE Component
Entity (if any) any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (iii) there shall be commenced
against Borrower, any managing member or general partner of Borrower, Borrower
Principal, or any SPE Component Entity (if any) any case, proceeding or other
action seeking




--------------------------------------------------------------------------------




issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ninety (90) days from the entry thereof;
or (iv) Borrower, any managing member or general partner of Borrower, Borrower
Principal, or any SPE Component Entity (if any) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Borrower,
any managing member or general partner of Borrower, Borrower Principal, or any
SPE Component Entity (if any) shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due;
(aa)    if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property, whether it be superior or
junior in lien to the Mortgage;
(bb)    if the Property or any portion thereof becomes subject to any
mechanic’s, materialman’s or other Lien in excess of $500,000 other than a Lien
for any Taxes or Other Charges not then due and payable and the Lien shall
remain undischarged of record (by payment, bonding or otherwise) for a period of
sixty (60) days;
(cc)    if any federal tax lien in excess of $500,000 is filed against Borrower,
any member or general partner of Borrower, Borrower Principal, or any SPE
Component Entity (if any), or the Property or any portion thereof and same is
not discharged of record within sixty (60) days after same is filed;
(dd)    if a judgment is filed against the Borrower in excess of the lesser of
(x) ten percent (10%) of the principal amount of the Loan and (y) $500,000 which
is not vacated or discharged or bonded over within sixty (60) days unless the
claim(s) set forth in the judgment is covered by insurance;
(ee)    if any default occurs under any guaranty or indemnity executed in
connection herewith and such default continues after the expiration of
applicable grace periods, if any;
(ff)    to the extent any such action or failure to act shall result in a
Material Adverse Effect, if Borrower shall permit any event within its control
to occur that would cause any material REA to terminate without notice or action
by any party thereto or would entitle any party to terminate any material REA
and the term thereof by giving notice to Borrower; or any material REA shall be
surrendered, terminated or canceled for any reason or under any circumstance
whatsoever except as provided for in such material REA; or any term of any
material REA shall be modified or supplemented without Lender’s prior written
consent; or Borrower shall fail, within ten (10) Business Days after demand by
Lender, to exercise its option to renew or extend the term of any material REA
or shall fail or neglect to pursue diligently all actions necessary to exercise
such renewal rights pursuant to such material REA except as provided for in such
material REA;
(gg)    if Borrower shall continue to be in default under any other term,
covenant or condition of this Agreement or any of the Loan Documents not covered
in the foregoing clauses of this Section 11.1 for more than ten (10) days after
written notice from Lender in the case of any




--------------------------------------------------------------------------------




default which can be cured by the payment of a sum of money or for thirty (30)
days after written notice from Lender in the case of any other default, provided
that if such default (other than any default which can be cured by the payment
of a sum of money) cannot reasonably be cured within such thirty (30) day period
and Borrower shall have commenced to cure such default within such thirty (30)
day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure such default, it being
agreed that no such extension shall be for a period in excess of ninety (90)
days; or
(hh)    if Borrower breaches in any material respect any covenant contained in
Section 10.2 hereof and such breach continues for five (5) Business Days after
written notice from Lender;
(ii)    if any of the assumptions contained in any opinion relating to issues of
substantive consolidation delivered to the Lender in connection with the Loan,
or in any other opinion relating to substantive consolidation delivered
subsequent to the closing of the Loan, is or shall become untrue in any material
respect.
Section 11.2.    Remedies
(t)    Upon the occurrence of an Event of Default (other than an Event of
Default described in Section 11.1(f) above with respect to Borrower and SPE
Component Entity only) and at any time thereafter Lender may, in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
Borrower and in the Property, including, without limitation, declaring the Debt
to be immediately due and payable, and Lender may enforce or avail itself of any
or all rights or remedies provided in the Loan Documents against Borrower and
the Property, including, without limitation, all rights or remedies available at
law or in equity (subject to the terms of Article 15 below); and upon any Event
of Default described in Section 11.1(f) above (with respect to Borrower and SPE
Component Entity only), the Debt and all other obligations of Borrower hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
(u)    Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time (subject to the terms of Article 15
below), whether or not all or any of the Debt shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,




--------------------------------------------------------------------------------




without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.
ARTICLE 12    
ENVIRONMENTAL PROVISIONS
Section 12.1.    Environmental Representations and Warranties
Borrower represents and warrants, based upon, and except as otherwise disclosed
or described in an Environmental Report of the Property (unless Borrower has
actual knowledge that such information disclosed in an Environmental Report is
inaccurate in any material respect) and information that Borrower knows that:
(a) there are no Hazardous Materials or underground storage tanks in, on, or
under the Property, except those that are both (i) in compliance with
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), if any, and (ii) in the case of Hazardous Materials, in amounts not
in excess of that necessary to operate the Property for the purposes set forth
herein; (b) there are no past, present or threatened Releases of Hazardous
Materials in violation of any Environmental Law or which would require
remediation by a Governmental Authority in, on, under or from the Property;
(c) there is no threat of any Release of Hazardous Materials migrating to the
Property except as described in the Environmental Report; (d) there is no past
or present material non‑compliance with Environmental Laws, or with permits
issued pursuant thereto, in connection with the Property; (e) Borrower does not
know of, and has not received, any written notice or other communication from
any Person relating to Hazardous Materials in, on, under or from the Property
which would constitute a violation of any Environmental Law; (f) the Property is
free of Mold; and (g) to the extent not included in the Environmental Report
prepared for Lender in connection with the Loan, Borrower has truthfully and
fully provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Property known to Borrower or
contained in Borrower’s files and records, including but not limited to any
reports relating to Hazardous Materials in, on, under or migrating to or from
the Property and/or to the environmental condition of or the presence of Mold at
the Property.
Section 12.2.    Environmental Covenants
Borrower covenants and agrees that so long as Borrower owns, manages, is in
possession of, or otherwise controls the operation of the Property that is
controlled by Borrower as of the date hereof: (a) all uses and operations on or
of the Property, whether by Borrower or any other Person, shall be in compliance
with all present and future Environmental Laws and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Materials in, on, under or
from the Property in violation of any present and future Environmental Law
caused by Borrower, its agents or employees; (c) it shall take or permit no
action resulting in Hazardous Materials in, on, or under the Property, except
those that are both (i) in compliance with all present and future Environmental
Laws and with permits issued pursuant thereto, if and to the extent required,
and (ii) (A) in amounts not in excess of that necessary to operate the Property
for the purposes set forth herein or (B) fully disclosed to and approved by
Lender in writing or (C) with respect to Mold, not in a condition, location, or
of a type which may pose a risk to human health or safety or the environment or
which may result in damage to or would adversely affect or impair the value or




--------------------------------------------------------------------------------




marketability of the Property; (d) Borrower shall keep the Property free and
clear of all Environmental Liens; (e) Borrower shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
Section 12.4 below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews;
(f) Borrower shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Property, pursuant to any reasonable written request of Lender, upon
Lender’s reasonable belief that the Property is not in full compliance with all
Environmental Laws, and share with Lender the reports and other results thereof,
and Lender and other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (g) Borrower shall keep the Property free of
Mold; (h) Borrower shall, at its sole cost and expense, comply with all
reasonable written requests of Lender to (i) reasonably effectuate responses
required (including, but not limited to, remediation of) and/or permitted to any
Hazardous Materials in, on, under or from the Property; and (ii) comply with any
present and future Environmental Law; (i) Borrower shall not allow any tenant or
other user of the Property to violate any present and future Environmental Law;
and (j) Borrower shall immediately notify Lender in writing after it has become
aware of (A) any presence or Release or threatened Release of Hazardous
Materials in, on, under, from or migrating towards the Property; (B) any
non‑compliance with any present and future Environmental Laws related in any way
to the Property; (C) any actual or potential Environmental Lien against the
Property; (D) any required or proposed remediation of environmental conditions
relating to the Property; and (E) any written notice or other written
communication of which Borrower becomes aware from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
Hazardous Materials.
Section 12.3.    Lender’s Rights
Lender and any other Person designated by Lender, including but not limited to
any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times and upon reasonable advance notice to assess any and all
aspects of the environmental condition of the Property and its use, including
but not limited to conducting any environmental assessment or audit (the scope
of which shall be determined in Lender’s sole discretion) and taking samples of
soil, groundwater or other water, air, or building materials, and conducting
other invasive testing subject to Borrower’s reasonable requirements and
regulations regarding access to the Property. Borrower shall cooperate with and
provide access to Lender and any such person or entity designated by Lender.
Section 12.4.    Operations and Maintenance
If recommended by the Environmental Report or any other environmental assessment
or audit of the Property, Borrower shall establish and comply with an operations
and maintenance program with respect to the Property, in form and substance
reasonably acceptable to Lender, prepared by an environmental consultant
reasonably acceptable to Lender, which program shall address any
asbestos‑containing material or lead based paint or Mold that may now or in the
future be detected at or on the Property. Without limiting the generality of the
preceding sentence, Lender may require (a) periodic notices or reports to Lender
in form, substance and at such intervals




--------------------------------------------------------------------------------




as Lender may specify, (b) an amendment to such operations and maintenance
program to address changing circumstances, laws or other matters, (c) at
Borrower’s sole expense, supplemental examination of the Property by consultants
specified by Lender, (d) access to the Property by Lender, its agents or
servicer, to review and assess the environmental condition of the Property and
Borrower’s compliance with any operations and maintenance program, and
(e) variation of the operations and maintenance program in response to the
reports provided by any such consultants.
Section 12.5.    Environmental Definitions
“Environmental Law” means any present federal, state and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, including but not limited to
the Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act, that apply to Borrower or the Property
and relate to Hazardous Materials or protection of the environment.
“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Borrower or any
other Person. “Environmental Report” means the written reports resulting from
the environmental site assessments of the Property delivered to Lender in
connection with the Loan. “Hazardous Materials” shall mean petroleum and
petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls and compounds containing them; lead and lead‑based
paint; asbestos or asbestos‑containing materials in any form that is or could
become friable; underground or above‑ground storage tanks, whether empty or
containing any substance; any substance the presence of which on the Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material”, “hazardous waste”,
“toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the
meaning of any Environmental Law. “Mold” shall mean any mold, fungi, bacterial
or microbial matter present at or in the Property, including, without
limitation, building materials which is in a condition, location or a type which
pose a risk to human health or safety or the environment, results in damage to
or would adversely affect or impair the value or marketability of the Property.
“Release” of any Hazardous Materials includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Materials.
Section 12.6.    Indemnification
(d)    Borrower and Borrower Principal covenant and agree at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (i) any presence
of any Hazardous Materials in, on, above, or under the Property in violation of
any Environmental Law; (ii) any past, present or threatened Release of Hazardous
Materials in, on, above, under or from the Property in violation of any
Environmental Law; (iii) any activity by Borrower, any Person affiliated with
Borrower, and any Tenant in connection with any actual,




--------------------------------------------------------------------------------




proposed or threatened use, treatment, storage, holding, existence, disposition
or other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from the Property of any Hazardous Materials at any time located in, under,
on or above the Property or any actual or proposed remediation of any Hazardous
Materials at any time located in, under, on or above the Property, whether or
not such remediation is voluntary or pursuant to court or administrative order,
including but not limited to any removal, remedial or corrective action in each
case in violation of any Environmental Law; (iv) any past, present or threatened
non‑compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including but not limited to any failure by Borrower, any person or
entity affiliated with Borrower, and any Tenant to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (v) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Environmental Lien encumbering the Property; (vi) any acts of
Borrower, any person or entity affiliated with Borrower, and any Tenant in
(A) arranging for disposal or treatment, or arranging with a transporter for
transport for disposal or treatment, of Hazardous Materials at any facility or
incineration vessel containing such or similar Hazardous Materials or
(B) accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites from which there is a Release, or a
threatened Release of any Hazardous Substance which causes the incurrence of
costs for remediation; and (vii) any material or intentional misrepresentation
or inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement relating
to environmental matters.
(e)    Upon written request by any Indemnified Party, Borrower and Borrower
Principal shall defend same (if requested by any Indemnified Party, in the name
of the Indemnified Party) by attorneys and other professionals reasonably
approved by the Indemnified Parties. Notwithstanding the foregoing, any
Indemnified Parties may, in their sole discretion, engage their own attorneys
and other professionals to defend or assist them, and, at the option of
Indemnified Parties, their attorneys shall control the resolution of any claim
or proceeding, provided, with respect to such resolution, Lender agrees to
obtain Borrower’s prior written approval (it being acknowledged and agreed that
Borrower shall not unreasonably withhold, condition of delay its approval and
any rejection of proposed resolution shall set forth the reasons for the same in
reasonable detail); provided, however, so long as there is not a conflict of
interest between any Indemnified Party and Borrower, as determined by an
Indemnified Party, no Indemnified Party shall engage additional attorneys nor
other professionals. Upon demand, Borrower and Borrower Principal shall pay or,
in the sole discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.
(f)    Notwithstanding the foregoing, neither Borrower nor Borrower Principal
shall have any liability to defend, indemnify, release or hold harmless for any
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and described in subsection (a) above to the extent that Borrower and/or
Borrower Principal can conclusively prove that such Losses were caused solely by
actions, conditions or events that occurred after the date that Borrower was no
longer in possession or control of the Property, whether due to foreclosure,
deed in lieu of foreclosure or the appointment of a receiver and that such
Losses were not caused by the direct or indirect




--------------------------------------------------------------------------------




actions of Borrower, Borrower Principal, or any partner, member, principal,
officer, director, trustee or manager of Borrower or Borrower Principal or any
employee, agent, contractor or Affiliate of Borrower or Borrower Principal or
(ii) by the gross negligence or intentional misconduct of any of the Indemnified
Parties. The obligations and liabilities of Borrower and Borrower Principal
under this Section 12.6 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Mortgage, except that, upon payment in full of the Loan, Borrower and
Borrower Principal shall be released from liability under this Section 12.6 upon
(i) delivery to Lender of an environmental report indicating that the Property
is in compliance with all Environmental Laws and otherwise in form and substance
and from an environmental consultant acceptable to Lender and dated no earlier
than the date on which the Loan is paid in full or (ii) the date that is two (2)
years after the payment in full of the Loan.
ARTICLE 13    
SECONDARY MARKET
Section 13.1.    Transfer of Loan
Lender may, at any time, sell, transfer or assign the Loan Documents, or grant
participations therein (“Participations”) or syndicate the Loan (“Syndication”)
or issue mortgage pass‑through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(“Securities”) (a Syndication or the issuance of Participations and/or
Securities, a “Securitization”).
Section 13.2.    Delegation of Servicing
At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such servicer/trustee
pursuant to a servicing agreement between Lender and such servicer/trustee.
Section 13.3.    Dissemination of Information
Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining databases on the
underwriting and performance of commercial mortgage loans, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to Borrower, any managing member or general partner thereof, Borrower
Principal, any SPE Component Entity (if any) and the Property, including
financial statements, whether furnished by Borrower or otherwise, as Lender
determines necessary or desirable. Borrower irrevocably waives any and all
rights it may have under applicable Legal Requirements to prohibit such
disclosure, including but not limited to any right of privacy.
Section 13.4.    Cooperation




--------------------------------------------------------------------------------




Borrower and Borrower Principal agree to cooperate with Lender in connection
with any sale or transfer of the Loan or any Participation and/or Securities
created pursuant to this Article 13, including, without limitation, the delivery
of an estoppel certificate required in accordance with Section 5.12(a) and such
other documents as may be reasonably requested by Lender. Borrower shall also
furnish and Borrower and Borrower Principal consent to Lender furnishing to such
Investors or such prospective Investors or such Rating Agency and any and all
information concerning the Property, the Leases, the financial condition of
Borrower or Borrower Principal as may be requested by Lender, any Investor, any
prospective Investor or any Rating Agency in connection with any sale or
transfer of the Loan or any Participations or Securities. At the request of the
holder of the Note and, to the extent not already required to be provided by
Borrower under this Agreement, Borrower and Borrower Principal shall use
reasonable efforts to provide information not in the possession of the holder of
the Note relating to the Property, the Leases, the financial condition of
Borrower or Borrower Principal in order to satisfy the market standards to which
the holder of the Note customarily adheres or which may be reasonably required
in the marketplace or by the Rating Agencies in connection with such sales or
transfers, including, without limitation, to:
(m)    provide updated financial, budget and other information with respect to
the Property, Borrower and Borrower Principal and, at the sole cost and expense
of Lender, provide modifications and/or updates to the appraisals, market
studies, environmental reviews and reports (Phase I reports and, if appropriate,
Phase II reports) and engineering reports of the Property obtained in connection
with the making of the Loan (all of the foregoing being referred to as the
“Provided Information”), together, if customary, with appropriate verification
and/or consents of the Provided Information through letters of auditors or
opinions of counsel of independent attorneys acceptable to Lender and the Rating
Agencies;
(n)    make changes to the organizational documents of Borrower, any SPE
Component Entity and their respective principals which are consistent with the
provisions of Article 6;
(o)    at Borrower’s expense, cause counsel to render or update existing opinion
letters as to enforceability and non‑consolidation, which may be relied upon by
the holder of the Note, the Rating Agencies and their respective counsel, which
shall be dated as of the closing date of the Securitization;
(p)    permit site inspections, appraisals, market studies and other due
diligence investigations of the Property, as may be reasonably requested by the
holder of the Note or the Rating Agencies or as may be necessary or appropriate
in connection with the Securitization;
(q)    make the representations and warranties with respect to the Property,
Borrower, Borrower Principal and the Loan Documents as are made in the Loan
Documents;
(r)    execute such amendments to the Loan Documents as may be reasonably
requested by the holder of the Note or the Rating Agencies or otherwise to
effect the Securitization including, without limitation, bifurcation of the Loan
into two or more components and/or separate notes and/or creating a
senior/subordinate note structure; provided, however, that Borrower shall not be
required to modify or amend any Loan Document if such modification or amendment
would




--------------------------------------------------------------------------------




(i) change the interest rate, the stated maturity or the amortization of
principal set forth in the Note, except in connection with a bifurcation of the
Loan which may result in varying fixed interest rates and amortization
schedules, but which shall have the same initial weighted average coupon
(exclusive of amortization) of the original Note throughout the entire term of
the Loan, or (ii)  in the reasonable judgment of Borrower, modify or amend any
other material economic term of the Loan, or (iii) in the reasonable judgment of
Borrower, materially increase Borrower’s obligations and liabilities under the
Loan Documents;
(s)    deliver to Lender and/or any Rating Agency, (i) one or more certificates
executed by an officer of the Borrower certifying as to the accuracy in all
material respects, as of the closing date of the Securitization, of all
representations made by Borrower in the Loan Documents as of the Closing Date in
all relevant jurisdictions or, if such representations are no longer accurate,
certifying as to what modifications to the representations would be required to
make such representations accurate in all material respects as of the closing
date of the Securitization, and (ii) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower as of the date of the closing date of the
Securitization;
(t)    have reasonably appropriate personnel participate in a bank meeting
and/or presentation for the Rating Agencies or Investors; and
(u)    cooperate with and assist Lender in obtaining ratings of the Securities
from two (2) or more of the Rating Agencies; and
(v)    supply to Lender such documentation, financial statements and reports in
form and substance required for Lender to comply with Regulations S‑X and AB of
the federal securities laws, if applicable.
Except as set forth in clause (a) above, all reasonable third party costs and
expenses incurred by Borrower or Lender in connection with Borrower’s complying
with requests made under this Section 13.4 (including, without limitation, the
fees and expenses of the Rating Agencies) shall be paid by Borrower; provided,
however, that Borrower’s obligation for Lender’s expenses hereunder shall not
exceed $10,000.
In the event that Borrower requests any consent or approval hereunder and the
provisions of this Agreement or any Loan Documents require the receipt of
written confirmation from each of the Rating Agencies with respect to the
ratings on the Securities, or, in accordance with the terms of the transaction
documents relating to a Securitization, such a rating confirmation is required
in order for the consent of Lender to be given, Borrower shall pay all of the
reasonable costs and expenses of Lender, Lender’s servicer and each Rating
Agency in connection therewith, and, if applicable, shall pay any fees imposed
by any Rating Agency as a condition to the delivery of such confirmation.
Section 13.5.    Securitization
(g)    Borrower and Borrower Principal understand that certain of the Provided
Information may be included in disclosure documents in connection with the
Securitization,




--------------------------------------------------------------------------------




including, without limitation, a prospectus, prospectus supplement, offering
memorandum or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act or the Exchange Act, or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower and Borrower Principal will cooperate with the holder of
the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects solely with respect to the Borrower, Borrower Principal,
Property, and Manager, subject to the terms and conditions contained in Section
13.4.
(h)    Borrower and Borrower Principal agree to provide in connection with each
of (i) a preliminary and a final offering memorandum or private placement
memorandum or similar document (including any Investor or Rating Agency “term
sheets” or presentations relating to the Property and/or the Loan) or (ii) a
preliminary and final prospectus or prospectus supplement, as applicable, an
indemnification certificate (A) certifying that Borrower and Borrower Principal
have carefully examined only specific sections (which such sections shall be
specifically identified) of any memorandum or prospectus describing or
disclosing the Provided Information (which specific sections shall be provided
by Lender) which shall only relate to Borrower, Borrower Principal, any Manager,
their Affiliates, the Loan, the Loan Documents and the Property, and that, to
the best of Borrower’s knowledge, such sections do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading; provided, however, Borrower shall not make any
representations or warranties concerning the truth, accuracy or completeness of
any information or reports prepared by a third party, unless Borrower has actual
knowledge that any information or reports prepared by a third party is untrue,
inaccurate or incomplete in any material respect, (B) indemnifying Lender (and
for purposes of this Section 13.5, Lender hereunder shall include its officers
and directors) and the Affiliate of Lender that (i) has filed the registration
statement, if any, relating to the Securitization and/or (ii) which is acting as
issuer, depositor, sponsor and/or a similar capacity with respect to the
Securitization (any Person described in (i) or (ii), an “Issuer Person”), and
each director and officer of any Issuer Person, and each Person or entity who
controls any Issuer Person within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (collectively, the “Issuer Group”), and
each Person which is acting as an underwriter, manager, placement agent, initial
purchaser or similar capacity with respect to the Securitization, each of its
directors and officers and each Person who controls any such Person within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any Losses to which Lender, the
Issuer Group or the Underwriter Group may become subject insofar as the Losses
arise solely out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in such sections reviewed by Borrower
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated in such sections or necessary in
order to make the statements in such sections or in light of the circumstances
under which they were made, not materially misleading (collectively the
“Securities Liabilities”) and (C) agreeing to reimburse Lender, the Issuer Group
and the Underwriter Group for any legal or other expenses reasonably incurred by
Lender and Issuer Group in connection with investigating or defending the
Securities




--------------------------------------------------------------------------------




Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (B) or (C) above only to the extent that any such Securities
Liabilities arise solely out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender or any member of the Issuer Group or Underwriter Group by or
on behalf of Borrower or Borrower Principal in connection with the preparation
of the memorandum or prospectus or other document (including any Investor or
Rating Agency “term sheets” or presentations relating to the Property and/or the
Loan) or in connection with the underwriting of the Loan, including, without
limitation, financial statements of Borrower or Borrower Principal, operating
statements and rent rolls with respect to the Property and, to the extent made
in reliance on information provided by or on behalf of Borrower or Borrower
Principal, environmental site assessment reports and Property condition reports
with respect to the Property. This indemnity agreement will be in addition to
any liability which Borrower and Borrower Principal may otherwise have.
Moreover, the indemnification provided for in clauses (B) and (C) above shall be
effective whether or not an indemnification certificate described in (A) above
is provided and shall be applicable based on information previously provided by
Borrower and Borrower Principal or their Affiliates if Borrower or Borrower
Principal do not provide the indemnification certificate so long as Lender
provides Borrower with the disclosure thereof and prospectus as set forth in
this Section 13.5(b).
(i)    In connection with the initial filings under the Exchange Act in
connection with a Securitization of the Loan, Borrower and Borrower Principal
agree to indemnify (i) Lender, the Issuer Group and the Underwriter Group for
Losses to which Lender, the Issuer Group or the Underwriter Group may become
subject insofar as the Securities Liabilities arise out of or are based solely
upon the omission or alleged omission to state in the Provided Information
delivered to Lender prior to the Securitization a material fact required to be
stated in the Provided Information in order to make the statements in the
Provided Information, in light of the circumstances under which they were made
not misleading and (ii) reimburse Lender, the Issuer Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Issuer
Group or the Underwriter Group in connection with defending or investigating the
Securities Liabilities; provided that in the event that such filings under the
Exchange Act contain information in a form not previously reviewed by Borrower,
then Lender shall provide Borrower with a copy of such filings for its approval
of the content thereof prior to submitting the same.
(j)    Promptly after receipt by an indemnified party under this Section 13.5 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 13.5, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, so long as there is not a




--------------------------------------------------------------------------------




conflict of interest between the indemnifying party and any indemnified party or
parties, as reasonably determined by counsel to such indemnified party or
parties, the indemnified party or parties shall not engage additional counsel to
assume such defense on behalf of the related indemnifying party. After notice
from the indemnifying party to such indemnified party under this Section 13.5
the indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, and that there is a conflict of interest between the
indemnified party or parties and the indemnifying party, as reasonably
determined by counsel to such indemnified party or parties, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties. The indemnifying party shall not be
liable for the expenses of more than one such separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another indemnified party.
(k)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreements provided for in Section 13.5(c) or
Section 13.5(d) is or are for any reason held to be unenforceable by an
indemnified party in respect of any losses, claims, damages or liabilities (or
action in respect thereof) referred to therein which would otherwise be
indemnifiable under Section 13.5(c) or Section 13.5(d), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such losses, claims, damages or liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the indemnified party’s, Borrower’s and Borrower Principal’s relative actual
knowledge and access to information and due diligence concerning the matter with
respect to which claim was asserted; (ii) the opportunity to correct and prevent
any statement or omission; and (iii) any other equitable considerations
appropriate in the circumstances. Lender, Borrower and Borrower Principal hereby
agree that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation.
(l)    Borrower and Borrower Principal shall indemnify the Lender and its
officers, directors, partners, employees, representatives, agents and Affiliates
against any Losses to which Lender and each of its officers, directors,
partners, employees, representatives, agents and Affiliates, may become subject
in connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the Losses solely
arise out of or are directly based upon any untrue statement or alleged untrue
statement of any material fact provided by or on behalf of the Borrower to the
Rating Agencies (the “Covered Rating Agency Information”) or arise out of or are
based upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated therein or necessary in order to make the
statements




--------------------------------------------------------------------------------




in the Covered Rating Agency Information, in light of the circumstances under
which they were made, not materially misleading.
(m)    The liabilities and obligations of Borrower and Lender under this
Section 13.5 shall survive the satisfaction of this Agreement and the
satisfaction and discharge of the Debt. The liabilities and obligations of
Borrower Principal under this Section 13.5 and any certificate provided pursuant
to the terms hereof shall only survive until July 31, 2016 and then shall
terminate and be of no further force and effect with respect to any matters for
which written claims have not been made against Borrower Principal prior to July
31, 2016.
Section 13.6.    Regulation AB Information
(f)    If, at the time one or more Disclosure Documents are being prepared for a
securitization, Lender expects that Borrower alone or Borrower and one or more
affiliates of Borrower collectively, or the Property alone or the Property and
any other parcel(s) of real property, together with improvements thereon and
personal property related thereto, that is “related”, within the meaning of the
definition of Significant Obligor (as defined in Item 1101(k) of Regulation AB),
to the Property (a “Related Property”) collectively, will be a Significant
Obligor, Borrower shall furnish to Lender upon request (i) the selected
financial data or, if applicable, net operating income, required under Item
1112(b)(1) of Regulation AB and meeting the requirements thereof, if Lender
expects that the principal amount of the Loan, together with any loans made to
an affiliate of Borrower or secured by a Related Property that is included in a
securitization with the Loan (a “Related Loan”), as of the cut‑off date for such
securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut‑off date for such securitization and at any time
during which the Loan and any Related Loans are included in a securitization
does, equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the securitization or (ii) the financial statements
required under Item 1112(b)(2) of Regulation AB and meeting the requirements
thereof, if Lender expects that the principal amount of the Loan together with
any Related Loans as of the cut‑off date for such securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut‑off
date for such securitization and at any time during which the Loan and any
Related Loans are included in a securitization does, equal or exceed twenty
percent (20%) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the securitization. Such financial
data or financial statements shall be furnished to Lender (A) within ten (10)
Business Days after notice from Lender in connection with the preparation of
Disclosure Documents for the securitization, (B) not later than thirty (30) days
after the end of each fiscal quarter of Borrower and (C) not later than
seventy‑five (75) days after the end of each fiscal year of Borrower; provided,
however, that Borrower shall not be obligated to furnish financial data or
financial statements pursuant to clauses (B) or (C) of this sentence with
respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the securitization (an “Exchange Act Filing”) is
not required.
(g)    If requested by Lender, Borrower shall furnish, or shall cause the
applicable tenant to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any tenant of any Property if,
in connection with a securitization, Lender expects there to




--------------------------------------------------------------------------------




be, with respect to such tenant or group of affiliated tenants, a concentration
within all of the mortgage loans included or expected to be included, as
applicable, in such securitization such that such tenant or group of affiliated
tenants would constitute a Significant Obligor; provided, however, that in the
event the related lease does not require the related tenant to provide the
foregoing information, Borrower shall use commercially reasonable efforts to
cause the applicable tenant to furnish such information.
Section 13.7.    Rating Surveillance
Borrower will retain the Rating Agencies to provide rating surveillance services
on any certificates issued in a Securitization. Such rating surveillance will be
at the expense of Borrower in an amount determined by Lender in its reasonable
discretion prior to the occurrence of a Securitization and such expense will be
paid at the closing of the Securitization.
Section 13.8.    New Mezzanine Loan
Lender, without in any way limiting Lender’s other rights hereunder, shall have
the right, in its sole and absolute discretion, at any time to require Borrower
to restructure a portion of the Loan and create a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower which
shall be secured by a pledge of such direct equity interests, and for which
different interest rates and debt service payments may be established for the
Loan and the New Mezzanine Loan in such order of priority as may be designated
by Lender; provided, that (a) (i) the total amounts of the Loan and the New
Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan (exclusive of amortization), shall until the occurrence of an
Event of Default equal the Note Rate and (iii) the debt service payments on the
Loan and the New Mezzanine Loan shall until the occurrence of an Event of
Default equal the Monthly Payment Amount; and provided further that any such
restructuring carried out after the closing of the Loan shall be at Lender’s
sole cost and expense, including Borrower’s reasonable legal fees. Borrower
shall cooperate with all reasonable requests of Lender in order to restructure
the Loan and create the New Mezzanine Loan and shall (A) execute and deliver
such documents including, without limitation, in the case of the New Mezzanine
Loan, a mezzanine note, a mezzanine loan agreement, a pledge and security
agreement and a mezzanine deposit account agreement, (B) cause Borrower’s
counsel to deliver such legal opinions and (C) create such bankruptcy remote
borrower under the New Mezzanine Loan as, in the case of each of (A), (B) and
(C) above, shall be reasonably required by Lender and required by any Rating
Agency in connection therewith, all in form and substance reasonably
satisfactory to Lender and satisfactory to any such Rating Agency, including the
severance of this Agreement, the Mortgage and other Loan Documents if requested.
In the event Borrower fails to execute and deliver such documents to Lender
within forty-five (45) Business Days following such request by Lender, Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect such transactions, Borrower
ratifying all that such attorney shall do by virtue thereof. It shall be an
Event of Default if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 13.8 after the expiration of forty-five (45) Business
Days after notice thereof.




--------------------------------------------------------------------------------




ARTICLE 14    
INDEMNIFICATIONS
Section 14.1.    General Indemnification
Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property to be in compliance with any applicable Legal Requirements as
set forth herein; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the performance of the Required Work or (g) the
payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder (i) to the extent that such Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of Lender and (ii) with respect to any Indemnified Liability (A) not
caused by Borrower and (B) first arising after the date Borrower is no longer in
possession or control of the Property whether due to foreclosure, deed in lieu
of foreclosure or the appointment of a receiver. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.
Section 14.2.    Mortgage and Intangible Tax Indemnification
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of the Mortgage, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.
Section 14.3.    ERISA Indemnification
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required,




--------------------------------------------------------------------------------




in Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Section 4.9 or Section 5.18 of this Agreement.
Section 14.4.    Survival
The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Mortgage.
ARTICLE 15    
EXCULPATION
Section 15.1.    Exculpation
(g)    Except as otherwise provided herein or in the other Loan Documents,
Lender shall not enforce the liability and obligation of Borrower or Borrower
Principal, as applicable, to pay, perform and/or observe the obligations
contained herein, in the Note, or in the other Loan Documents by any action or
proceeding against Borrower wherein a money judgment shall be sought against
Borrower, the members/parties of Borrower or Borrower Principal or its
respective members, partners, shareholders, officers, or directors (the
“Exculpated Parties”), except that Lender may bring a foreclosure action, action
for specific performance or other appropriate action or proceeding against
Borrower to enable Lender to enforce and realize upon this Agreement, the Note,
the Mortgage and the other Loan Documents, and the interest in the Property, the
Rents and any other collateral given to Lender created by this Agreement, the
Note, the Mortgage and the other Loan Documents; provided, however, that any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender. Lender, by accepting this Agreement, the
Note, the Mortgage and the other Loan Documents, agrees that it shall not,
except as otherwise provided in Sections 15.1(b) and (c) sue for, seek or demand
any deficiency judgment against the Exculpated Parties in any such action or
proceeding, under or by reason of or under or in connection with this Agreement,
the Note, the Mortgage or the other Loan Documents. The provisions of this
Section 15.1 shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by this Agreement, the Note, the Mortgage
or the other Loan Documents; (ii) impair the right of Lender to name Borrower as
a party defendant in any action or suit for judicial foreclosure and sale under
this Agreement and the Mortgage; (iii) affect the validity or enforceability of
any indemnity (including, without limitation, those contained in Section 12.6
and Article 14 of this Agreement) made in connection with this Agreement, the
Note, the Mortgage and the other Loan Documents; (iv) impair the right of Lender
to obtain the appointment of a receiver; (v) impair the enforcement of the
assignment of leases provisions contained in the Mortgage; or (vi) impair the
right of Lender to obtain a deficiency judgment against Borrower or other
judgment on the Note against Borrower if necessary to obtain any Insurance
Proceeds or Awards to which Lender would otherwise be entitled under this
Agreement; provided, however, Lender shall only enforce such judgment to the
extent of the Insurance Proceeds and/or Awards.




--------------------------------------------------------------------------------




(h)    Notwithstanding the provisions of this Section 15.1 to the contrary,
Borrower and Borrower Principal shall be personally liable to Lender on a joint
and several basis for Losses actually incurred due to:
(i)    fraud, material intentional misrepresentation, gross negligence or
willful misconduct by Borrower, Borrower Principal or any other Affiliate of
Borrower or Borrower Principal in connection with the execution and the delivery
of this Agreement, the Note, the Mortgage, any of the other Loan Documents, or
any certificate, report, financial statement or other instrument or document
furnished to Lender at the time of the closing of the Loan or during the term of
the Loan;
(ii)    Borrower’s, Borrower Principal’s or any of their Affiliates’
misapplication or misappropriation of Rents received by Borrower, to the extent
Borrower or any Affiliate has the ability to control the distribution or
application thereof, after the occurrence of an Event of Default;
(iii)    Borrower’s, Borrower Principal’s or any of their Affiliates’
misapplication or misappropriation of tenant security deposits or Rents
collected in advance, to the extent Borrower or any Affiliate has the ability to
control the distribution or application thereof;
(iv)    Borrower’s, Borrower Principal’s or any of their Affiliates’
misapplication or the misappropriation of Insurance Proceeds or Awards, to the
extent Borrower or any Affiliate has the ability to control the distribution or
application thereof;
(v)    while Borrower is in possession or control of any Individual Property,
Borrower’s failure to pay Taxes or Other Charges with respect to each Individual
Property (except to the extent that (A) sums sufficient to pay such amounts have
been deposited in escrow with Lender pursuant to the terms hereof and there
exists no impediment to Lender’s utilization thereof (whether or not used by
Lender for such purpose) or (B) the Property is not generating sufficient
proceeds to pay such Taxes or Other Charges;
(vi)    intentionally reserved;
(vii)    any act of actual physical waste or arson by Borrower, any principal,
Affiliate, member or general partner thereof or by Borrower Principal, any
principal, Affiliate, member or general partner thereof;
(viii)    Borrower’s failure following any Event of Default to deliver to Lender
upon demand all Rents collected by Borrower after such Event of Default and
books and records relating to the Property;
(ix)    Borrower’s withdrawal following an Event of Default of any amounts from
any Borrower’s Account, except as directed by Lender;
(x)    Borrower’s failure to complete the Required Repairs within the time
frames set forth in Section 9.1 hereof;




--------------------------------------------------------------------------------




(xi)    Borrower’s setting forth of any defense, other than asserting a default
by Lender under the Loan Documents, to a proceeding instituted by Lender
(whether judicial or otherwise) for the foreclosure of the Mortgage following an
Event of Default caused by Borrower’s failure to timely pay the Monthly Payment
Amount or the Debt due on the Maturity Date, provided that Borrower or Borrower
Principal shall not be precluded from setting forth any defense with respect to
any enforcement of their respective obligations under this Section 15.1;
(xii)    Intentionally deleted;
(xiii)    the breach of any representation, warranty, covenant or
indemnification set forth in Article 12 hereof or in any other Loan Document
concerning environmental laws, hazardous substances and asbestos and any
indemnification of Lender with respect thereto in any document; or
(xiv)    of a breach by Borrower, Borrower Principal or any SPE Component Entity
(if any) of any of the covenants set forth in Article 6 hereof, to the extent
that such breach caused actual loss and is (A) material and (B) is not cured
within thirty (30) days of the earlier to occur of written notice from Lender or
Borrower’s knowledge of such breach;
(i)    Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower and Borrower Principal on a joint and several basis in the
event (i) of a breach by Borrower, Borrower Principal or any SPE Component
Entity (if any) of any of the covenants set forth in Article 6 hereof, to the
extent that such breach results in the substantive consolidation of the assets
and liabilities of Borrower with SCI or SCOLP or any Affiliate of SCI or SCOLP
(excluding however any consolidation of the assets and liabilities of any one
Borrower with any other Borrower hereunder), (ii) of a breach of any of the
covenants set forth in Article 7 hereof, (iii) the Property or any part thereof
shall become an asset in a voluntary bankruptcy or insolvency proceeding of
Borrower, (iv) Borrower, Borrower Principal or any Affiliate, officer, director,
or representative which controls, directly or indirectly, Borrower or Borrower
Principal files, or joins in the filing of, an involuntary petition against
Borrower under any Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (v)  Borrower files an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under any Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition from any Person; (vi) any
Affiliate, officer, director, or representative which controls Borrower consents
to or acquiesces in or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any portion of the
Property; or (vii) Borrower fails to obtain Lender’s prior written consent to
any subordinate financing or other voluntary Lien encumbering the Property, if
such consent is required by the Loan Documents.
(j)    Notwithstanding the foregoing, Borrower Principal hereby guarantees the
payment, performance and completion of Borrower’s obligations pursuant to
Section 9.2(a) hereof.




--------------------------------------------------------------------------------




(k)    Nothing herein shall be deemed to be a waiver of any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgage or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Mortgage or the other Loan Documents.
(l)    Subject to the terms of Section 12.6, upon payment in full of the Loan,
Borrower Principal shall be relieved of its obligations under this Article 15.
ARTICLE 16    
NOTICES
Section 16.1.    Notices
All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):
If to Lender:
Bank of America, N.A.
c/o Capital Markets Servicing Group
900 West Trade Street, Suite 650
Mail Code: NC1-026-06-01
Charlotte, North Carolina 28255
Attn: Servicing Manager
Telephone No: (866) 531-0957
Facsimile No.: (704) 317-4501



With a copy to:
Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention: James P. Carroll, Esq.
Telephone No.: (704) 348-5100
Facsimile No.: (704) 348-5200

If to Borrower:
c/o Sun Communities, Inc.
The American Center
27777 Franklin Road, Suite 200
Southfield, Michigan 48034






--------------------------------------------------------------------------------




Attention: Anjali Shah/SVP Finance and Gary Shiffman
Telephone No.: (248) 208-2500
Facsimile No.: (248) 208-2641
With a copy to:
Jaffe, Raitt, Heuer & Weiss
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034
Attention: Arthur A. Weiss, Esq.
Telephone No.: (248) 351-3000
Facsimile No.: (248) 351-3082

If to Borrower
Principal:
Sun Communities Operating Limited Partnership
The American Center
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Attention: Anjali Shah/SVP Finance and Gary Shiffman
Telephone No.: (248) 208-2500
Facsimile No.: (248) 208-2641

With a copy to:
Jaffe, Raitt, Heuer & Weiss
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034
Attention: Arthur A. Weiss, Esq.
Telephone No.: (248) 351-3000
Facsimile No.: (248) 351-3082

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.
ARTICLE 17    
FURTHER ASSURANCES
Section 17.1.    Replacement Documents
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record: (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of the Borrower as set forth in the Note, a copy of
which shall be attached to such reaffirmation and (b) if requested by Lender,




--------------------------------------------------------------------------------




Borrower will execute a replacement note in the same form and substance as the
Note and Lender or Lender’s custodian (at Lender’s option) shall provide to
Borrower Lender’s (or Lender’s custodian’s) then standard form of lost note
affidavit and indemnity, which such form shall be reasonably acceptable to
Borrower.
Section 17.2.    Recording of Mortgage, etc
Borrower forthwith upon the execution and delivery of the Mortgage and
thereafter, from time to time, will cause the Mortgage and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property. Borrower will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, the Mortgage, the other Loan Documents, any note,
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Mortgage, any deed of
trust or mortgage supplemental hereto, any security instrument with respect to
the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.
Lender agrees to reasonably cooperate, at Borrower’s expense, including the
payment of Lender’s attorneys’ fees, with reasonable requests made by Borrower
to assign this Agreement, or any of the other Loan Documents to a new lender in
connection with a refinance of the Loan in order to minimize the tax obligations
incurred by Borrower in connection with such refinance.
Section 17.3.    Further Acts, etc
Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgage, or
for complying with all Legal Requirements; provided, however, none of the
foregoing shall materially increase the obligations or reduce the rights of
Borrower hereunder. Borrower, on demand, will execute and deliver, and in the
event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements and financing
statement amendments to evidence more effectively, perfect and maintain the
priority of the security interest of Lender in the Property. Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose




--------------------------------------------------------------------------------




of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 17.3.
Section 17.4.    Changes in Tax, Debt, Credit and Documentary Stamp Laws
(a)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any, upon thirty (30) day written notice. If Lender is
advised by counsel chosen by it that the payment of tax by Borrower would be
unlawful or taxable to Lender or unenforceable or provide the basis for a
defense of usury then Lender shall have the option by written notice of not less
than one hundred eighty (180) days to declare the Debt immediately due and
payable without imposing any prepayment premium or charge thereon.
(b)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of the Mortgage or the Debt. If such
claim, credit or deduction shall be required by law, Lender shall have the
option, by written notice of not less than one hundred eighty (180) days, to
declare the Debt immediately due and payable without imposing any prepayment
premium or charge thereon.
If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.
Section 17.5.    Expenses
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable, actual attorneys’ fees and disbursements)
reasonably incurred by Lender in accordance with this Agreement (all of which
shall be deemed part of the Debt) in connection with (a) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (b) (intentionally omitted); (c) following a request by Borrower,
Lender’s ongoing performance and compliance with all agreements and conditions
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date; (d) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender (except as expressly
limited by the provisions of Section 13.4 hereof); (e) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(f) the filing and recording fees and expenses,




--------------------------------------------------------------------------------




title insurance and reasonable fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (g) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (h) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work‑out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.
Section 17.6.    Cost of Enforcement.
In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post‑judgment action involved therein, together with all required
service or use taxes, all of which shall be deemed part of the Debt. In
addition, Borrower shall be responsible for any fees and expenses of any
servicer and any third‑party fees and expenses, including, without limitation,
special servicing fees, work‑out fees and attorneys fees and disbursements in
connection with a prepayment, release of the Property, assumption or
modification of the Loan, special servicing or work‑out of the Loan or
enforcement of the Loan Documents.
ARTICLE 18    
WAIVERS
Section 18.1.    Remedies Cumulative; Waivers
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Borrower Principal pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise except as
limited by Article 15 hereof. Lender’s rights, powers and remedies may be
pursued singularly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.




--------------------------------------------------------------------------------




Section 18.2.    Modification, Waiver in Writing
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
Section 18.3.    Delay Not a Waiver
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 18.4.    Trial by Jury
BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER PRINCIPAL AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER, BORROWER
PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER, BORROWER
PRINCIPAL AND LENDER.
Section 18.5.    Waiver of Notice
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender




--------------------------------------------------------------------------------




with respect to any matter for which this Agreement or the other Loan Documents
do not specifically and expressly provide for the giving of notice by Lender to
Borrower.
Section 18.6.    Remedies of Borrower
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.
Section 18.7.    Waiver of Marshalling of Assets
To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.
Section 18.8.    Waiver of Statute of Limitations
Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations (as defined in the Mortgage).
Section 18.9.    Waiver of Counterclaim
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents; provided, however, nothing in this Section shall prevent
Borrower from, subject to the provisions of Section 18.6 above, asserting such
claim or counterclaim in a separate action against Lender.
ARTICLE 19    
GOVERNING LAW
Section 19.1.    Choice of Law
This Agreement shall be deemed to be a contract entered into pursuant to the
laws of the State of New York and shall in all respects be governed, construed,
applied and enforced in




--------------------------------------------------------------------------------




accordance with the laws of the State of New York, provided however, (a) that
with respect to the creation, perfection, priority and enforcement of any Lien
created by the Loan Documents, and the determination of deficiency judgments,
the laws of the state where the Property is located shall apply, and (b) with
respect to the security interest in each of the Reserve Accounts and the Lockbox
Account and the Cash Management Account, the laws of the state where each such
account is located shall apply.
Section 19.2.    Severability
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
Section 19.3.    Preferences
During the continuance of an Event of Default, Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder. To the extent
Borrower makes a payment or payments to Lender, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any Creditors Rights Laws, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.
ARTICLE 20    
MISCELLANEOUS
Section 20.1.    Survival
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
Section 20.2.    Lender’s Discretion
Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of




--------------------------------------------------------------------------------




Lender to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive absent manifest error.
Section 20.3.    Headings
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 20.4.    Schedules Incorporated
The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
Section 20.5.    Offsets, Counterclaims and Defenses
Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 20.6.    No Joint Venture or Partnership; No Third Party Beneficiaries
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy‑in‑common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender, Borrower and
Borrower Principal any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein. All conditions
to the obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.




--------------------------------------------------------------------------------




(c)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.
(d)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
(e)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Mortgage, the
Note or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.
(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Mortgage and the other Loan Documents, Lender is expressly and
primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 4 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept this Agreement, the Note, the Mortgage and the other Loan Documents
in the absence of the warranties and representations as set forth in Article 4
of this Agreement.
Section 20.7.    Publicity
All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Merrill Lynch, Pierce, Fenner & Smith Incorporated, or any of their
Affiliates shall be subject to the prior written approval of Lender, not to be
unreasonably withheld. Notwithstanding the foregoing, so long as SCI’s shares
remain publicly traded, the prior approval of Lender shall not be required for
any public disclosures that are required by applicable legal requirements of
SCI. Lender shall be permitted to make any news releases, publicity or
advertising by Lender or its Affiliates through any media intended to reach the
general public which refers to the Loan, the Property, Borrower, Borrower
Principal and their respective Affiliates without the approval of Borrower or
any such Persons; provided, however, Lender agrees to consult with the timing of
any such publicity if Lender reasonably believes that Lender’s disclosure of
such information would have an effect on SCI’s compliance with the Securities
Act. Except as provided in the following sentence or as may be required in
connection with a Participation, Syndication or Securitization as provided in
Article 13 hereof, Lender shall not publicly release information regarding
Borrower or Borrower Principal that is not publicly available without the prior
written consent of Borrower and Borrower Principal. Borrower also




--------------------------------------------------------------------------------




agrees that Lender may share any information pertaining to the Loan with Bank of
America Corporation, including its bank subsidiaries, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and any other Affiliates of the foregoing, in
connection with the sale or transfer of the Loan or any Participations and/or
Securities created.
Section 20.8.    Conflict; Construction of Documents; Reliance
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 20.9.    Duplicate Originals; Counterparts
This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.
Section 20.10.    Entire Agreement
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.


[NO FURTHER TEXT ON THIS PAGE]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.


SUN BIG TIMBER RV, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




CIDER MILL VILLAGE MOBILE
HOME PARK, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN CONTINENTAL NORTH, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President










[Signatures continue on the following page]






--------------------------------------------------------------------------------






ASPEN-BYRON PROJECT, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN CAMELOT VILLA, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN FISHERMAN'S COVE, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN GOLD COASTER, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President






[Signatures continue on the following page]




--------------------------------------------------------------------------------






SUN PINE HILLS, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




ASPEN-TOWN & COUNTRY
ASSOCIATES II, LLC,
a Michigan limited liability company


By: Sun QRS Pool B, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President






























--------------------------------------------------------------------------------




[Signatures continue on the following page]


BORROWER PRINCIPAL:


Acknowledged and agreed to with respect to
its obligations set forth in Article IV,
Sections 5.11, 8.4, 12.6, 13.4, 13.5, 15.1,
18.1, 18.4, and 20.6(b) in this Agreement:


SUN COMMUNITIES OPERATING
LIMITED PARTNERSHIP, a Michigan
limited partnership


By: Sun Communities, Inc., a Maryland
corporation, its general partner


By: /s/ Karen J. Dearing
Its: Executive Vice President


















































[Signatures continue on the following page]




--------------------------------------------------------------------------------








LENDER:


BANK OF AMERICA, N.A., a national
banking association


By: /s/ Lisa K. McGee
Title: Vice President






--------------------------------------------------------------------------------






EXHIBIT A

SCHEDULE OF BORROWERS




SUN BIG TIMBER RV LLC
CIDER MILL VILLAGE MOBILE HOME PARK, LLC
SUN CONTINENTAL NORTH LLC
ASPEN-BYRON PROJECT, LLC
SUN CAMELOT VILLA LLC
SUN FISHERMAN’S COVE LLC
SUN GOLD COASTER LLC
SUN PINE HILLS LLC
ASPEN-TOWN & COUNTRY ASSOCIATES II, LLC










--------------------------------------------------------------------------------






EXHIBIT B

BORROWER EQUITY OWNERSHIP STRUCTURE




--------------------------------------------------------------------------------




[poolbownershipstructure.jpg]




--------------------------------------------------------------------------------






EXHIBIT C

DEBT SERVICE COVERAGE RATIO CALCULATION EXAMPLE


Category
Calculation
Source
 
 
 
Gross Potential Rent Income
Market Rent per Pad * # of Pads
Monthly Profit and Loss Statement
 
 
 
Less: Vacancy
Market Rent of Vacant Pads
Monthly Profit and Loss Statement
 
 
 
 
Total Written-off, Uncollected
 
Collection Loss
Rent
Monthly Profit and Loss Statement
 
 
 
Concessions/Other
Total Concessions
Monthly Profit and Loss Statement
 
 
 
 
GPR- Vacancy- Collection
 
Net Rental Income
Loss - Concessions/Other
Monthly Profit and Loss Statement
 
 
 
 
Annual Utility Reimbursements
 
Utility Income
Collected
Monthly Profit and Loss Statement
 
 
 
 
Fees associated with Pad Rental
 
Other Income
Income
Monthly Profit and Loss Statement
 
 
 
Total Other Income
Utility Income + Other Income
Monthly Profit and Loss Statement
 
 
 
 
 
 
 
Net Rental Income- Total
 
Effective Gross Income
Other Income
Monthly Profit and Loss Statement
 
 
 
Expenses:
 
 
 
 
 
 
Annual Real Estate Taxes­
 
Real Estate Taxes
Accrued Monthly
Monthly Profit and Loss Statement
 
 
 
 
Annual Property Insurance -
 
Insurance
Accrued Monthly
Monthly Profit and Loss Statement
 
 
 
Utility Expenses
Monthly Utilities Expense
Monthly Profit and Loss Statement
 
 
 
 
Monthly Repairs and
 
Repairs and Maintenance
Maintenance Expense
Monthly Profit and Loss Statement
 
 
 


    

--------------------------------------------------------------------------------




Management Fee
4% of Effective Gross Income
Calculated per Month
 
 
 
Payroll/ Employee Benefits
Monthly Payroll Expenses
Monthly Profit and Loss Statement
 
 
 
 
Monthly Advertising/Marketing
 
Advertising
Expense
Monthly Profit and Loss Statement
 
 
 
 
Sum of all Operating
 
Total Operating Expenses
Expenses
Monthly Profit and Loss Statement
 
 
 
 
Effective Gross- Total
 
Net Operating Income
Operating Expenses
Monthly Profit and Loss Statement
 
 
 
Replacement Reserves
$50 per Pad
Fixed Amount Per Statement
 
 
 
 
Net Operating Income -
 
Net Cash Flow
Replacement Reserves
Calculated per Loan Documents
 
Allocated Loan Amount *
 
 
Amortizing Loan Constant
 
Debt Service
 
Calculated per Loan Documents
 
 
 
DSCR
Net Cash Flow I Debt Service
Calculated per Loan Documents
 
 
 







--------------------------------------------------------------------------------




SCHEDULE I

REQUIRED REPAIRS


(attached)















































































    

--------------------------------------------------------------------------------






Immediate Reserves
Project Number: 20133711 Date: 10/24/2013
 
Project: Alpine Meadows
Address: 3800 Fruitridge Avenue NW
Grand Rapids, Kent County, Michigan 49544
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
 COMMENTS
 
 
 
 
 
 
ADA Parking
2
Each
$250
$500
Provide van-accessible parking at LMO office.
TOTAL COST:
$500
 



































































--------------------------------------------------------------------------------




Immediate Reserves


Project Number: 20133714 Date: 10/24/2013
 
Project: Cobos Green
Address: 54152 Ash Road
Osceola, Elkhart County, Indiana 46561
ITEM
QUANTITY
UNIT
UNIT COST
1M MEDIATE COST
COMMENTS
Basketball and tennis courts- crackfill, sealcoat, stripe
12,000
Square Feet
$0.15
$1,800
Repair significant cracks and separation
Inspect fire extinguishers
3
Each
$150
$450
Outdated inspection tags
ADA Leasing Office accessibility- bathroom renovation.
1
Allowance
$2,500
$2,500
 



































































--------------------------------------------------------------------------------




Immediate Reserves


Project Number: 20133716 Date: 10/24/2013
Project: Country Acres
Address: 300 Kristy Jo
Cadillac, Wexford County, Michigan 49601
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
COMMENTS
 
 
 
 
 
 
Public restroom ADA modifications (grab bar)
I
Each
$150
$150
TOTAL COST:
$150
 







































































--------------------------------------------------------------------------------




Immediate Reserves


Project Number: 20133721 Date: 10/24/2013
Project: Meadowbrook Estates
Address: 1250 Strandwyck Drive
Monroe, Monroe County, Michigan 48161
ITEM
QUANTITY
UNIT
UNIT COST
1MMIEDIATE COST
COMMENTS
Concrete sidewalk repairs
5,000
Square Foot
$600
$30,000
Replace deteriorated concrete sidewalks throughout property
Remove abandoned homes
2
Each
$2,500
$5,000
Remove dilapidated manufactured homes
Replace damaged concrete pavement
2,500
Square Foot
$2.50
$6,250
Replace pavement at maintenance garage
TOTAL COST:
$41,250
 



































































--------------------------------------------------------------------------------




Immediate Reserves


Project Number: 20133723 Date: 10/24/2013
Project: St. Clair Place
Address: 2700 Cox Road
St Clair, St. Clair County, Michigan 48079
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
COMMENTS
ADA access to rental office
I
Each
$500
$500
Provide ramp at main entrance
Bathroom remodeling
2
Each
$2,500
$5,000
Remodel and make handicapped accessible
Concrete sidewalk replacement
8,000
Square Feet
$6.00
$48,000
Repair damaged concrete sidewalks and aprons
TOTAL COST:
$53,500
 







































































--------------------------------------------------------------------------------






Immediate Reserves


Project Number: 20134240 Date: 11113/13
 
 
Project: Rainbow RV Resort
Address: 700 County Road 630A
Frostproof, Polk County, Florida 33843
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
COMMENTS
 
 
 
 
 
 
No Immediate Reserves Are Recommended
$0.00
TOTAL COST:
$0.00
 































































--------------------------------------------------------------------------------






Immediate Reserves


Project Number: 20134242 Date: 11/15/13
 
 
Project: Tampa East RV Resort
Address: 4630 Mcintosh Road
Dover, Hillsborough County, Florida 33527
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
COMMENTS
Fire extinguishers will need to be inspected
1
Lump Sum
$1,000
$1,000
Inspection tags displayed October 2012.
TOTAL COST:
$1,000
 

































































--------------------------------------------------------------------------------




Immediate Reserves


Project Number: 20133717 Date: 10/24/2013
Project: Country Hills
Address: 2200 Riley Street
Hudsonville, Ottawa County, Michigan 49426
ITEM
QUANTITY
UNIT
UNIT COST
1MMEDIATE COST
COMMENTS
No Immediate Reserves Are Recommended.
 
 
 
 
 
$0.00
TOTAL COST:
$0.00
 





































































--------------------------------------------------------------------------------






Immediate Reserves


Project Number: 20133725 Date: 10/24/2013
 
Project: Dutton Mill Village
Address: 6720 West Mill Run SE
Caledonia, Kent County, Michigan 49316
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
COMMENTS
No Immediate Reserves Are Recommended.
 
 
 
 
 
TOTAL COST:
$0
 





































































--------------------------------------------------------------------------------




Immediate Reserves


Project Number: 20133719 Date: 10/24/2013
Project: Forest Meadows Manufactured Home Community
Address: 1284 North 19th Street
Philomath, Oregon 97370
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
COMMENTS
 
 
 
 
 
 
Repair asphalt paving
2,500
Square Feet
$1.25
$3,125
Asphalt driveways were cracked in small areas throughout.
TOTAL COST:
$3,125
 





































































--------------------------------------------------------------------------------






Immediate Reserves


Project Number: 20133722 Date: 10/24/2013
 
Project: Pine Hills
Address: 12515 Bonnie Lane
Middlebury, Elkhart County, Indiana 46540
ITEM
QUANTITY
UNIT
UNIT COST
IMMEDIATE COST
COMMENTS
New septic field
1
Lump Sum
$15,000
$15,000
 
Service fire extinguishers
2
Each
$150
$300
Outdated inspection tags
TOTAL COST:
$15,300
 







































--------------------------------------------------------------------------------




SCHEDULE II

ALLOCATED LOAN AMOUNTS
Individual Property
Allocated Loan Amount
Type of Property (MHC/RV)
Capital Expenditures
Camelot Villa
$17,197,838.00
MHC
$60.00
Goldcoaster
$14,044,141.00
MHC
$50.00
Big Timber Lake
$11,330,944.00
RV
$50.00
Town and Country
$5,537,666.00
MHC
$52.48
Continental North
$5,025,939.00
MHC
$50.00
Fisherman’s Cove
$5,003,982.00
MHC
$59.00
Cider Mill Village
$4,800,569.00
MHC
$52.00
Byron Center Village
$3,383,959.00
MHC
$61.00
Pine Hills
$2,736,633.00
MHC
$52.00




    